--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

INGERSOLL-RAND COMPANY LIMITED, as ISSUER,
 
INGERSOLL-RAND COMPANY, as GUARANTOR
 
and
 
WELLS FARGO BANK, N.A., as TRUSTEE
_____________
 
INDENTURE
 
Dated as of May 24, 2005
 
______________
 
Debt Securities
 
 





--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------



Table of Contents
 
Page
 
RECITALS OF THE COMPANY
 
1
 
ARTICLE ONE DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION
 
1
 
SECTION 101. Definitions.
 
1
 
Act
2
 
Affiliate
 
2
 
Attributable Debt
 
2
 
Authenticating Agent
 
2
 
Board of Directors
 
2
 
Board Resolution
 
2
 
Business Day
 
2
 
Calculation Agent
 
3
 
Commission
 
3
 
Common Shares
 
3
 
Company
 
3
 
Company Request
 
3
 
Company Order
 
3
 
Corporate Trust Office
 
3
 
Defaulted Interest
 
3
 
Dollar
 
3
 
Event of Default
 
3
 
Funded Indebtedness
 
4
 
Global Security
 
4
 
Guarantee
 
4
 
Guaranteed Securities
 
4
 
Guarantor
 
4
 
Holder
 
4
 
Indenture
 
4
 
Interest
 
4
 
Interest Payment Date
 
4
 

 
i

--------------------------------------------------------------------------------


Page
Judgment Currency
 
4
 
Maturity
 
4
 
Mortgage
 
5
 
Officer’s Certificate
 
5
 
Opinion of Counsel
 
5
 
Original Issue Discount Security
 
5
 
Outstanding
 
5
 
Paying Agent
 
6
 
Person
 
6
 
Place of Payment
 
6
 
Predecessor Security
 
6
 
Principal Property
 
6
 
Process Agent
 
6
 
Redemption Date
 
7
 
Redemption Price
 
7
 
Regular Record Date
 
7
 
Required Currency
 
7
 
Responsible Officer
 
7
 
Restricted Subsidiary
 
7
 
Sale and Leaseback Transaction
 
7
 
Securities
 
7
 
Security Register
 
7
 
Security Registrar
 
7
 
shareholders equity in the Company and its consolidated Subsidiaries
 
7
 
Special Record Date
 
7
 
Stated Maturity
 
8
 
Subsidiary
 
8
 
Trustee
 
8
 
Trust Indenture Act
 
8
 
U.S. Depositary
 
8
 
U.S. Government Obligations
 
8
 
Vice President
 
8
 
SECTION 102. Compliance Certificates and Opinions.
 
8
 

 
ii

--------------------------------------------------------------------------------

 
Page
SECTION 103. Form of Documents Delivered to Trustee.
 
9
 
SECTION 104. Acts of Holders.
 
10
 
SECTION 105. Notices, Etc., to Trustee, Guarantor and Company.
 
10
 
SECTION 106. Notice to Holders; Waiver.
 
11
 
SECTION 107. Conflict with Trust Indenture Act.
 
11
 
SECTION 108. Effect of Headings and Table of Contents.
 
11
 
SECTION 109. Successors and Assigns.
 
11
 
SECTION 110. Separability Clause.
 
12
 
SECTION 111. Benefits of Indenture.
 
12
 
SECTION 112. GOVERNING LAW.
 
12
 
SECTION 113. Legal Holidays.
 
12
 
SECTION 114. Incorporators, Shareholders, Officers and Directors of the Company
and the Guarantor Exempt from Individual Liability.
 
12
 
SECTION 115. Counterparts.
 
13
 
SECTION 116. Currency Exchange.
 
13
 
SECTION 117. Judgment Currency; Consent to Jurisdiction and Service.
 
13
 
ARTICLE TWO SECURITY FORMS
 
14
 
SECTION 201. Forms Generally.
 
14
 
SECTION 202. Form of Face of Security.
 
15
 
SECTION 203. Form of Reverse of Security.
 
17
 
SECTION 204. Form of Trustee’s Certificate of Authentication.
 
21
 
SECTION 205. Securities in Global Form.
 
21
 
SECTION 206. Guarantee; Form of Guarantee.
 
22
 
ARTICLE THREE THE SECURITIES
 
23
 
SECTION 301. Amount Unlimited; Issuable in Series.
 
23
 
SECTION 302. Denominations.
 
26
 
SECTION 303. Execution, Authentication, Delivery and Dating.
 
26
 
SECTION 304. Temporary Securities.
 
27
 
SECTION 305. Registration, Registration of Transfer and Exchange.
 
28
 
SECTION 306. Mutilated, Destroyed, Lost and Stolen Securities.
 
31
 
SECTION 307. Payment of Interest; Interest Rights Preserved.
 
32
 
SECTION 308. Persons Deemed Owners.
 
33
 
SECTION 309. Cancellation.
 
33
 

 
iii

--------------------------------------------------------------------------------

 
Page
 
SECTION 310. Computation of Interest.
 
34
 
SECTION 311. CUSIP Numbers.
 
34
 
ARTICLE FOUR SATISFACTION AND DISCHARGE
 
34
 
SECTION 401. Satisfaction and Discharge of Indenture.
 
34
 
SECTION 402. Application of Trust Money.
 
36
 
SECTION 403. Satisfaction, Discharge and Defeasance of Securities of any Series.
 
36
 
SECTION 404. Reinstatement
 
38
 
ARTICLE FIVE REMEDIES
 
39
 
SECTION 501. Events of Default.
 
39
 
SECTION 502. Acceleration of Maturity; Rescission and Annulment.
 
40
 
SECTION 503. Collection of Indebtedness and Suits for Enforcement by Trustee.
 
42
 
SECTION 504. Trustee May File Proofs of Claim.
 
42
 
SECTION 505. Trustee May Enforce Claims Without Possession of Securities.
 
43
 
SECTION 506. Application of Money Collected.
 
43
 
SECTION 507. Limitation on Suits.
 
44
 
SECTION 508. Unconditional Right of Holders to Receive Principal, Premium and
Interest.
 
45
 
SECTION 509. Restoration of Rights and Remedies.
 
45
 
SECTION 510. Rights and Remedies Cumulative.
 
45
 
SECTION 511. Delay or Omission Not Waiver.
 
45
 
SECTION 512. Control by Holders.
 
46
 
SECTION 513. Waiver of Past Defaults.
 
46
 
SECTION 514. Undertaking for Costs.
 
46
 
SECTION 515. Waiver of Stay or Extension Laws.
 
47
 
ARTICLE SIX THE TRUSTEE
 
47
 
SECTION 601. Certain Duties and Responsibilities.
 
47
 
SECTION 602. Notice of Defaults.
 
48
 
SECTION 603. Certain Rights of Trustee.
 
48
 
SECTION 604. Not Responsible for Recitals or Issuance of Securities.
 
49
 
SECTION 605. May Hold Securities.
 
50
 
SECTION 606. Money Held in Trust.
 
50
 
SECTION 607. Compensation and Reimbursement.
 
50
 
SECTION 608. Disqualification; Conflicting Interests.
 
51
 

 
 
iv

--------------------------------------------------------------------------------


 
SECTION 609. Corporate Trustee Required; Different Trustees for Different
Series; Eligibility.
 
51
 
SECTION 610. Resignation and Removal; Appointment of Successor.
 
52
 
SECTION 611. Acceptance of Appointment by Successor.
 
53
 
SECTION 612. Merger, Conversion, Consolidation or Succession to Business.
 
54
 
SECTION 613. Preferential Collection of Claims Against the Company or the
Guarantor.
 
54
 
SECTION 614. Authenticating Agents.
 
55
 
ARTICLE SEVEN HOLDERS’ LISTS AND REPORTS BY TRUSTEE AND COMPANY
 
56
 
SECTION 701. Company to Furnish Trustee Names and Addresses of Holders.
 
56
 
SECTION 702. Preservation of Information; Communications to Holders.
 
57
 
SECTION 703. Reports by Trustee.
 
58
 
SECTION 704. Reports by Company.
 
58
 
ARTICLE EIGHT CONSOLIDATION, MERGER, CONVEYANCE, SALE OR LEASE
 
59
 
SECTION 801. Company and Guarantor May Consolidate, Etc., on Certain Terms.
 
59
 
SECTION 802. Securities to be Secured in Certain Events.
 
61
 
SECTION 803. Successor Corporation to be Substituted.
 
61
 
SECTION 804. Opinion of Counsel to be Given to Trustee.
 
61
 
ARTICLE NINE SUPPLEMENTAL INDENTURES
 
62
 
SECTION 901. Supplemental Indentures without Consent of Holders.
 
62
 
SECTION 902. Supplemental Indentures with Consent of Holders.
 
63
 
SECTION 903. Execution of Supplemental Indentures.
 
64
 
SECTION 904. Effect of Supplemental Indentures.
 
64
 
SECTION 905. Conformity with Trust Indenture Act.
 
65
 
SECTION 906. Reference in Securities to Supplemental Indentures.
 
65
 
ARTICLE TEN COVENANTS
 
65
 
SECTION 1001. Payment of Principal, Premium and Interest.
 
65
 
SECTION 1002. Maintenance of Office or Agency.
 
65
 
SECTION 1003. Money for Securities Payments to Be Held in Trust.
 
66
 
SECTION 1004. Limitation on Liens.
 
67
 
SECTION 1005. Limitation on Sale and Leaseback Transactions.
 
69
 
SECTION 1006. Defeasance of Certain Obligations.
 
70
 

 
 
v

--------------------------------------------------------------------------------


 
SECTION 1007. Statement by Officer as to Default.
 
71
 
SECTION 1008. Waiver of Certain Covenants.
72
 
SECTION 1009. Calculation of Original Issue Discount.
 
72
 
ARTICLE ELEVEN REDEMPTION OF SECURITIES
 
72
 
SECTION 1101. Applicability of Article.
 
72
 
SECTION 1102. Election to Redeem; Notice to Trustee.
 
72
 
SECTION 1103. Selection by Trustee of Securities to Be Redeemed.
 
73
 
SECTION 1104. Notice of Redemption.
 
73
 
SECTION 1105. Deposit of Redemption Price.
 
74
 
SECTION 1106. Securities Payable on Redemption Date.
 
74
 
SECTION 1107. Securities Redeemed in Part.
 
75
 
ARTICLE TWELVE SINKING FUNDS
 
75
 
SECTION 1201. Applicability of Article.
 
75
 
SECTION 1202. Satisfaction of Sinking Fund Payments with Securities.
 
75
 
SECTION 1203. Redemption of Securities for Sinking Fund.
 
75
 
ARTICLE THIRTEEN GUARANTEE OF GUARANTEED SECURITIES
 
77
 
SECTION 1301. Guarantee.
 
77
 
SECTION 1302. Execution and Delivery of Guarantees.
 
78
 
SECTION 1303. Notice to Trustee.
 
78
 
SECTION 1304. This Article Not to Prevent Events of Default.
 
78
 
SECTION 1305. Amendment, Etc.
 
78
 
SECTION 1306. Limitation on Liability.
 
78
 

 
 
vi

--------------------------------------------------------------------------------


 
Reconciliation and tie between Trust Indenture Act of 1939 and Indenture, dated
as of May 24, 2005.
 
Trust Indenture Act Section
 
 
Indenture Section
 
§ 310 (a)(1)
   (a)(2)
   (a)(3)
   (a)(4)
   (b)
 
609
609
Not Applicable
Not Applicable
608, 610
§ 311  (a)
   (b)
   (b)(2)
 
613
613
703(a)
§ 312 (a)
   (b)
   (c)
 
701, 702(a)
702(b)
702(c)
§ 313 (a)
   (b)(1)
   (b)(2)
   (c)
   (d)
 
703(a)
Not Applicable
703(a)
703(a)
703(b)
§ 314 (a)
   (b)
   (c)(1)
   (c)(2)
   (c)(3)
   (d)
   (e)
 
704
Not Applicable
102
102
Not Applicable
Not Applicable
102
§ 315 (a)
   (b)
   (c)
   (d)
   (d)(1)
   (d)(2)
   (d)(3)
   (e)
 
601(a)
602
601(b)
601(c)
601(c)(1)
601(c)(2)
601(c)(3)
514
§ 316 (a)(1)(A)
   (a)(1)(B)
   (a)(2)
   (b)
 
502, 512
513
Not Applicable
508
§ 317 (a)(1)
   (a)(2)
   (b)
 
503
504
1003
§ 318 (a) 
 
107



Note: This reconciliation and tie shall not, for any purpose, be deemed to be a
part of this Indenture.



--------------------------------------------------------------------------------




INDENTURE, dated as of May 24, 2005 among INGERSOLL-RAND COMPANY LIMITED, a
company duly organized and existing under the laws of Bermuda (herein called the
“Company”), having an office at Clarendon House, 2 Church Street, Hamilton, HM11
Bermuda, INGERSOLL-RAND COMPANY, a corporation duly organized and existing under
the laws of the State of New Jersey (herein called the “Guarantor”), having an
office at 155 Chestnut Ridge Road, Montvale, New Jersey 07645, and Wells Fargo
Bank, N.A., a national banking association, as Trustee (herein called the
“Trustee”).
 
RECITALS OF THE COMPANY
 
The Company has duly authorized the execution and delivery of this Indenture to
provide for the issuance from time to time of its unsecured debentures, notes or
other evidences of indebtedness (herein called the “Securities”), to be issued
in one or more series as in this Indenture provided.
 
The Company, directly or indirectly, owns beneficially 100% of the issued share
capital of the Guarantor.
 
All things necessary to make this Indenture a valid agreement of the Company, in
accordance with its terms, have been done.
 
The Guarantor has duly authorized the execution and delivery of this Indenture
to provide for the Guarantee of the Guaranteed Securities provided for herein.
 
All things necessary to make this Indenture a valid agreement of the Guarantor,
in accordance with its terms, have been done.
 
NOW, THEREFORE, THIS INDENTURE WITNESSETH:
 
For and in consideration of the premises and the purchase of the Securities by
the Holders thereof, it is mutually covenanted and agreed, for the equal and
proportionate benefit of all Holders of the Securities or of series thereof, as
follows:
 
ARTICLE ONE
DEFINITIONS AND OTHER PROVISIONS
OF GENERAL APPLICATION
 

SECTION 101.  
Definitions.

 
For all purposes of this Indenture, except as otherwise expressly provided or
unless the context otherwise requires:
 
(1)  the terms defined in this Article have the meanings assigned to them in
this Article and include the plural as well as the singular;
 
(2)  all other terms used herein which are defined in the Trust Indenture Act,
either directly or by reference therein, have the meanings assigned to them
therein;
 
2

--------------------------------------------------------------------------------


(3)  all accounting terms not otherwise defined herein have the meanings
assigned to them in accordance with generally accepted accounting principles in
the United States of America, and, except as otherwise herein expressly
provided, the term “generally accepted accounting principles” with respect to
any computation required or permitted hereunder shall mean such accounting
principles as are generally accepted at the date of such computation; and
 
(4)  the words “herein”, “hereof” and “hereunder” and other words of similar
import refer to this Indenture as a whole and not to any particular Article,
Section or other subdivision.
 
Certain terms, used principally in Article Six, are defined in that Article.
 
“Act” when used with respect to any Holder, has the meaning specified in Section
104.
 
“Affiliate” of any specified person means any other person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified person. For the purposes of this definition,
“control” when used with respect to any specified person means the power to
direct the management and policies of such person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.
 
“Attributable Debt” has the meaning specified in Section 1004(c)(1).
 
“Authenticating Agent” means any person authorized to authenticate and deliver
Securities on behalf of the Trustee for the Securities of any series pursuant to
Section 614.
 
“Board of Directors” means either the Board of Directors of the Company or the
Guarantor, as applicable, or an executive committee of such Board or any other
duly authorized committee of that Board to which the powers of that Board have
been lawfully delegated.
 
“Board Resolution” means a copy of a resolution certified by the Secretary or an
Assistant Secretary of the Company or the Guarantor, as applicable, to have been
duly adopted by the Company’s Board of Directors or the Guarantor’s Board of
Directors, as the case may be, and to be in full force and effect on the date of
such certification, and delivered to the Trustee for the Securities of any
series.
 
“Business Day”, when used with respect to any Place of Payment, means each day
which is not a day on which banking institutions in that Place of Payment are
authorized or obligated by law to close.
 
“Calculation Agent” means any person authorized by the Company to determine the
floating rate interest rate of the Securities. Initially, Wells Fargo Bank, N.A.
shall act as calculation agent in connection with the Securities. The
Calculation Agent shall serve as the calculation agent hereunder unless and
until a successor calculation agent is appointed by the Company.


3

--------------------------------------------------------------------------------


“Commission” means the Securities and Exchange Commission, as from time to time
constituted, created under the Securities Exchange Act of 1934, or, if at any
time after the execution of this instrument such Commission is not existing and
performing the duties now assigned to it under the Trust Indenture Act, then the
body performing such duties at such time.
 
“Common Shares” means the common shares, par value $1 per share, of the Company.
 
“Company” means the person named as the “Company” in the first paragraph of this
instrument until a successor corporation shall have become such pursuant to the
applicable provisions of this Indenture, and thereafter “Company” shall mean
such successor corporation.
 
“Company Request” or “Company Order” means, in the case of the Company, a
written request or order signed in the name of the Company, by its Chairman of
the Board, a Deputy Chairman of the Board, its President or a Vice President,
and by its Treasurer, an Assistant Treasurer, its Secretary or an Assistant
Secretary, and delivered to the Trustee for the Securities of any series and, in
the case of the Guarantor, a written request or order signed in the name of the
Guarantor by its Chairman of the Board, a Vice Chairman of the Board, its
President or a Vice President, and by its Treasurer, an Assistant Treasurer, its
Secretary or an Assistant Secretary and delivered to the Trustee for the
Securities of any series.
 
“Corporate Trust Office” means the principal office of the Trustee for the
Securities of any series at which at any particular time its corporate trust
business shall be administered, which at the date of this Indenture is 9062 Old
Annapolis Road, Columbia, MD 21045-1951, Attention: Corporate Trust Trustee
Administration, Reference Number: MAC-N2702-011.
 
“Defaulted Interest” has the meaning specified in Section 307.
 
“Dollar” or “$” means a dollar or other equivalent unit in such coin or currency
of the United States of America as at the time shall be legal tender for the
payment of public and private debts.
 
“Event of Default” unless otherwise specified in the supplemental indenture,
Board Resolution or Officer’s Certificate establishing a series of Securities,
has the meaning specified in Section 501.
 
“Funded Indebtedness” means indebtedness created, assumed or guaranteed by a
person for money borrowed which matures by its terms, or is renewable by the
borrower to a date, more than one year after the date of its original creation,
assumption or guarantee.
 
4

--------------------------------------------------------------------------------


“Global Security” means a Security evidencing all or part of a series of
Securities, including, without limitation, any temporary or permanent Global
Securities.
 
“Guarantee” means the guarantee by the Guarantor as endorsed on each Guaranteed
Security and authenticated and delivered pursuant to this Indenture, which
guarantee shall include the provisions set forth in Article Thirteen of this
Indenture. “Guaranteed” shall have a meaning correlative to the foregoing.
 
“Guaranteed Securities” means Securities which are Guaranteed by the Guarantor
and authenticated and delivered under this Indenture, and which are designated
as Guaranteed Securities pursuant to Section 301(16).
 
“Guarantor” means the Person named as the “Guarantor” in the first paragraph of
this Indenture until a successor Person shall have become such pursuant to the
applicable provisions of this Indenture, and thereafter “Guarantor” shall mean
such successor Person.
 
“Holder” means a person in whose name a Security is registered in the Security
Register.
 
“Indenture” means this instrument as originally executed or as it may from time
to time be supplemented or amended by one or more indentures supplemental hereto
entered into pursuant to the applicable provisions hereof and shall include the
terms of particular series of Securities established as contemplated by Section
301.
 
“Interest”, when used with respect to an Original Issue Discount Security which
by its terms bears interest only after Maturity, means interest payable after
Maturity.
 
“Interest Payment Date”, when used with respect to any Security, means the
Stated Maturity of an installment of interest on such Security.
 
“Judgment Currency” has the meaning specified in Section 117.
 
“Maturity”, when used with respect to any Security, means the date on which the
principal of such Security or an installment of principal becomes due and
payable as therein or herein provided, whether at the Stated Maturity or by
declaration of acceleration, call for redemption or otherwise.
 
“Mortgage” has the meaning specified in Section 1004(c)(3).
 
“Officer’s Certificate” means, in the case of the Company, a certificate signed
by the Chairman of the Board, a Deputy Chairman of the Board, the President or a
Vice President of the Company, and in the case of the Guarantor, a certificate
signed by the Chairman of the Board, a Vice Chairman of the Board, the President
or a Vice President of the Guarantor, and, in each case, delivered to the
Trustee for the Securities of any series. Each such certificate shall include
the statements provided for in Section 102 if and to the extent required by this
Indenture.
 
5

--------------------------------------------------------------------------------


“Opinion of Counsel” means a written opinion of counsel, who may be an employee
of or regular counsel for the Company or the Guarantor, as the case may be, or
may be other counsel reasonably satisfactory to the Trustee for the Securities
of any series. Each such opinion shall include the statements provided for in
Section 102 if and to the extent required by this Indenture.
 
“Original Issue Discount Security” means any Security which provides for an
amount less than the principal amount thereof to be due and payable upon a
declaration of acceleration of the Maturity thereof pursuant to Section 502.
 
“Outstanding”, when used with respect to Securities, means, as of the date of
determination, all Securities theretofore authenticated and delivered under this
Indenture, except:
 
(i)  Securities theretofore cancelled by the Trustee for such Securities or
delivered to such Trustee for cancellation;
 
(ii)  Securities or portions thereof, for whose payment or redemption money in
the necessary amount has been theretofore deposited with the Trustee for such
Securities or any Paying Agent (other than the Company) in trust or set aside
and segregated in trust by the Company (if the Company shall act as its own
Paying Agent) for the Holders of such Securities, provided that, if such
Securities are to be redeemed, notice of such redemption has been duly given
pursuant to this Indenture or provision therefor reasonably satisfactory to such
Trustee has been made; and
 
(iii)  Securities which have been paid pursuant to Section 306 or in exchange
for or in lieu of which other Securities have been authenticated and delivered
pursuant to this Indenture, other than any such Securities in respect of which
there shall have been presented to the Trustee for such Securities proof
satisfactory to it that such Securities are held by a bona fide purchaser in
whose hands such Securities are valid obligations of the Company,
 
provided, however, that in determining whether the Holders of the requisite
principal amount of the Outstanding Securities have given any request, demand,
authorization, direction, notice, consent or waiver hereunder, (a) the principal
amount of an Original Issue Discount Security that shall be deemed to be
Outstanding for such purposes shall be the amount of the principal thereof that
would be due and payable as of the date of such determination upon a declaration
of acceleration of the maturity thereof pursuant to Section 502, and (b)
Securities owned by the Company, the Guarantor or any other obligor upon the
Securities or any Affiliate of the Company, the Guarantor or of such other
obligor shall be disregarded and deemed not to be Outstanding, except that in
determining whether the Trustee for such Securities shall be protected in
relying upon any such request, demand, authorization, direction, notice, consent
or waiver, only Securities which a Responsible Officer of such Trustee actually
knows to be so owned shall be so disregarded. Securities so owned as described
in (b) above which have been pledged in good faith may be regarded as
Outstanding if the pledgee establishes to the satisfaction of such Trustee the
pledgee’s right so to act with respect to such Securities and that the pledgee
is not the Company, the Guarantor or any other obligor upon the Securities or
any Affiliate of the Company or of such other obligor.
 
6

--------------------------------------------------------------------------------


“Paying Agent” means any person authorized by the Company to pay the principal
of (and premium, if any) or interest, if any, on any Securities on behalf of the
Company.
 
“Person” means any individual, corporation, partnership, joint venture,
joint-stock company, trust unincorporated organization or government or any
agency or political subdivision thereof.
 
“Place of Payment”, when used with respect to the Securities of any series means
the place or places where the principal of (and premium, if any) and interest,
if any, on the Securities of that series are payable as specified in or as
contemplated by Section 301.
 
“Predecessor Security” of any particular Security means every previous Security
evidencing all or a portion of the same debt as that evidenced by such
particular Security; and, for the purposes of this definition, any Security
authenticated and delivered under Section 306 in exchange for or in lieu of a
mutilated, destroyed, lost or stolen Security shall be deemed to evidence the
same debt as the mutilated, destroyed, lost or stolen Security.
 
“Principal Property” means any manufacturing plant or other manufacturing
facility of the Company or any Restricted Subsidiary, which plant or facility is
located within the United States of America, except any such plant or facility
which the Board of Directors of the Company by resolution declares is not of
material importance to the total business conducted by the Company and its
Restricted Subsidiaries.
 
“Process Agent” has the meaning specified in Section 117.
 
“Redemption Date”, when used with respect to any Security to be redeemed, means
the date fixed for such redemption by or pursuant to this Indenture.
 
“Redemption Price”, when used with respect to any Security to be redeemed, means
the price at which it is to be redeemed pursuant to this Indenture, exclusive of
accrued and unpaid interest.
 
“Regular Record Date” for the interest payable on any Interest Payment Date on
the Securities of any series means the date specified for that purpose as
contemplated by Section 301.
 
“Required Currency” has the meaning specified in Section 117.
 
“Responsible Officer”, where used with respect to the Trustee for the Securities
of any series, means any officer within the corporate trust department of such
Trustee, including any vice president, assistant vice president, assistant
secretary, assistant treasurer, trust officer or any other officer of such
Trustee who customarily performs functions similar to those performed by the
Persons who at the time shall be such officers, respectively, or to whom any
corporate trust matter is referred because of such person’s knowledge of and
familiarity with the particular subject and who shall have direct responsibility
for the administration of this Indenture.
 
7

--------------------------------------------------------------------------------


“Restricted Subsidiary” means any Subsidiary which owns a Principal Property
excluding however, any corporation the greater part of the operating assets of
which are located or the principal business of which is carried on outside the
United States of America.
 
“Sale and Leaseback Transaction” has the meaning specified in Section 1005.
 
“Securities” has the meaning stated in the first recital of this Indenture and
more particularly means any Securities authenticated and delivered under this
Indenture.
 
“Security Register” and “Security Registrar” have the respective meanings
specified in Section 305.
 
“shareholders equity in the Company and its consolidated Subsidiaries” has the
meaning specified in Section 1004(c)(2).
 
“Special Record Date” for the payment of any Defaulted Interest means a date
fixed by the Trustee for such series pursuant to Section 307.
 
“Stated Maturity”, when used with respect to any Security or any installment of
principal thereof or interest thereon, means the date specified in such Security
as the fixed date on which the principal of such Security or such installment of
principal or interest is due and payable.
 
“Subsidiary” means any corporation of which at least a majority of the
outstanding stock having voting power under ordinary circumstances to elect a
majority of the board of directors of said corporation shall at the time be
owned by the Company or by the Company and one or more Subsidiaries or by one or
more Subsidiaries of the Company.
 
“Trustee” means the person named as the “Trustee” in the first paragraph of this
instrument until a successor trustee shall have become such pursuant to the
applicable provisions of this Indenture, and thereafter “Trustee” shall mean or
include each person who is then a Trustee hereunder, and if at any time there is
more than one such person, “Trustee” as used with respect to the Securities of
any series shall mean each such Trustee with respect to those series of
Securities with respect to which it is serving as Trustee.
 
“Trust Indenture Act” means the Trust Indenture Act of 1939 as in force at the
date as of which this instrument was executed, except as provided in Section
905.
 
“U.S. Depositary” means a clearing agency registered under the Securities
Exchange Act of 1934, as amended, or any successor thereto, which shall have
become such pursuant to the applicable provisions of this Indenture, and
thereafter “U.S. Depositary” shall mean or include each Person who is then a
U.S. Depositary hereunder, and if at any time there is more than one such
Person, “U.S. Depositary” as used with respect to the Securities of any series
shall mean the U.S. Depositary with respect to the Securities of that series.
 
8

--------------------------------------------------------------------------------


“U.S. Government Obligations” means direct obligations of the United States for
the payment of which its full faith and credit is pledged, or obligations of a
person controlled or supervised by and acting as an agency or instrumentality of
the United States and the payment of which is unconditionally guaranteed by the
United States.
 
“Vice President”, when used with respect to the Company, the Guarantor or the
Trustee for any series of Securities, means any vice president, whether or not
designated by a number or a word or words added before or after the title “vice
president”.
 
SECTION 102.   Compliance Certificates and Opinions.
 
Upon any application or request by the Company or the Guarantor to the Trustee
for any series of Securities to take any action under any provision of this
Indenture, the Company or the Guarantor, as the case may be, shall furnish to
such Trustee an Officer’s Certificate stating that all conditions precedent, if
any, provided for in this Indenture relating to the proposed action have been
complied with and an Opinion of Counsel stating that in the opinion of such
counsel all such conditions precedent, if any, have been complied with, except
that in the case of any such application or request as to which the furnishing
of such documents is specifically required by any provision of this Indenture
relating to such particular application or request, no additional certificate or
opinion need be furnished.
 
Every certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture shall include:
 
(1)  a statement that each individual signing such certificate or opinion has
read such covenant or condition and the definitions herein relating thereto;
 
(2)  a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;
 
(3)  a statement that, in the opinion of each such individual, he has made such
examination or investigation as is necessary to enable him or her to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and
 
(4)  a statement as to whether, in the opinion of each such individual, such
condition or covenant has been complied with.
 
9

--------------------------------------------------------------------------------


SECTION 103.   Form of Documents Delivered to Trustee.
 
In any case where several matters are required to be certified by, or covered by
an opinion of, any specified person, it is not necessary that all such matters
be certified by, or covered by the opinion of, only one such person, or that
they may be so certified or covered by only one document, but one such person
may certify or give an opinion with respect to some matters and one or more
other such persons as to other matters, and any such person may certify or give
an opinion as to such matters in one or several documents.
 
Any certificate or opinion of an officer of the Company or the Guarantor may be
based, insofar as it relates to legal matters, upon a certificate or opinion of,
or representations by, counsel, unless such officer knows, or in the exercise of
reasonable care should know, that the certificate or opinion or representations
with respect to the matters upon which his or her certificate or opinion is
based are erroneous. Any such certificate or Opinion of Counsel may be based,
insofar as it relates to factual matters, upon a certificate or opinion of, or
representations by, an officer or officers of the Company or the Guarantor, as
the case may be, stating that the information with respect to such factual
matters is in the possession of the Company or the Guarantor, as the case may
be, unless such counsel knows, or in the exercise of reasonable care should
know, that the certificate or opinion or representations with respect to such
matters are erroneous.
 
Where any person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions or other instructions
under this Indenture, they may, but need not, be consolidated and form one
instrument.
 
SECTION 104.   Acts of Holders.
 
(a)  Any request, demand, authorization, direction, notice, consent, waiver or
other action provided by this Indenture to be given or taken by Holders may be
embodied in and evidenced by one or more instruments of substantially similar
tenor signed by such Holders in person or by an agent duly appointed in writing,
and, except as herein otherwise expressly provided, such action shall become
effective when such instrument or instruments are delivered to the Trustee for
the appropriate series of Securities and, where it is hereby expressly required,
to the Company or the Guarantor. Such instrument or instruments (and the action
embodied therein and evidenced thereby) are herein sometimes referred to as the
“Act” of the Holders signing such instrument or instruments. Proof of execution
of any such instrument or of a writing appointing any such agent shall be
sufficient for any purpose of this Indenture and (subject to Section 601)
conclusive in favor of such Trustee, the Guarantor and the Company, if made in
the manner provided in this Section.
 
(b)  The fact and date of the execution by any person of any such instrument or
writing may be proved by the affidavit of a witness of such execution or by a
certificate of a notary public or other officer authorized by law to take
acknowledgments of deeds, certifying that the individual signing such instrument
or writing acknowledged to him or her the execution thereof. Where such
execution is by a signer acting in a capacity other than his or her individual
capacity, such certificate or affidavit shall also constitute sufficient proof
of his or her authority. The fact and date of the execution of any such
instrument or writing, or the authority of the person executing the same, may
also be proved in any other manner which the Trustee for such Securities deems
sufficient.
 
10

--------------------------------------------------------------------------------


(c)  The ownership of Securities shall be proved by the Security Register.
 
(d)  Any request, demand, authorization, direction, notice, consent, waiver or
other Act of the Holder of any Security shall bind every future Holder of the
same Security and the Holder of every Security issued upon the registration of
transfer thereof or in exchange therefor or in lieu thereof in respect of
anything done, omitted or suffered to be done by the Trustee for such
Securities, the Guarantor or the Company in reliance thereon, whether or not
notation of such action is made upon such Security.
 
SECTION 105.   Notices, Etc., to Trustee, Guarantor and Company.
 
Any request, demand, authorization, direction, notice, consent, waiver or Act of
Holders or other document provided or permitted by this Indenture to be made
upon, given or furnished to, or filed with,
 
(1)  the Trustee for a series of Securities by any Holder or by the Company or
the Guarantor shall be sufficient for every purpose hereunder if made, given,
furnished or filed in writing to or with such Trustee at its Corporate Trust
Office,
 
(2)  the Company by such Trustee, or by any Holder shall be sufficient for every
purpose hereunder (unless otherwise herein expressly provided) if in writing and
sent by registered or certified mail, prepaid, to the Company addressed to it
care of the Guarantor at the address of the Guarantor specified in the first
paragraph of this instrument or at any other address previously furnished in
writing to such Trustee by the Company, or
 
(3)  the Guarantor by such Trustee, or by any Holder shall be sufficient for
every purpose hereunder (unless otherwise herein expressly provided) if in
writing and sent by registered or certified mail, prepaid, to the Guarantor
addressed to it at the address of its office specified in the first paragraph of
this instrument or at any other address previously furnished in writing to such
Trustee by the Guarantor.
 
SECTION 106.   Notice to Holders; Waiver.
 
Where this Indenture provides for notice to Holders of any event, such notice
shall be sufficiently given (unless otherwise herein expressly provided) if in
writing and mailed, first-class postage prepaid, to each Holder affected by such
event, at his or her address as it appears in the Security Register, not later
than the latest date, and not earlier than the earliest date, prescribed for the
giving of such notice. In any case where notice to Holders is given by mail,
neither the failure to mail such notice, nor any defect in any notice so mailed,
to any particular Holder shall affect the sufficiency of such notice with
respect to other Holders. Where this Indenture provides for notice in any
manner, such notice may be waived in writing by the person entitled to receive
such notice, either before or after the event, and such waiver shall be the
equivalent of such notice. Waiver of notice by Holders shall be filed with the
Trustee for such Securities, but such filing shall not be a condition precedent
to the validity of any action taken in reliance upon such waiver.
 
11

--------------------------------------------------------------------------------


In case by reason of the suspension of regular mail service or by reason of any
other cause it shall be impracticable to give such notice by mail, then such
notification as shall be made with the approval of the Trustee for such
Securities shall constitute a sufficient notification for every purpose
hereunder.
 
SECTION 107.   Conflict with Trust Indenture Act.
 
If any provision hereof limits, qualifies or conflicts with another provision
hereof which is required to be included in this Indenture by any of the
provisions of the Trust Indenture Act, such required provision shall control.
 
SECTION 108.   Effect of Headings and Table of Contents.
 
The Article and Section headings herein and the Table of Contents are for
convenience only and shall not affect the construction hereof.
 
SECTION 109.   Successors and Assigns.
 
All covenants and agreements in this Indenture by each of the Company and the
Guarantor shall bind its successors and assigns, whether so expressed or not.
 
SECTION 110.   Separability Clause.
 
In case any provision in this Indenture or in the Securities or the Guarantee
shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.
 
SECTION 111.   Benefits of Indenture.
 
Nothing in this Indenture or in the Securities or the Guarantee, express or
implied, shall give to any person, other than the parties hereto and their
successors hereunder and the Holders, any benefit or any legal or equitable
right, remedy or claim under this Indenture.
 
SECTION 112.   GOVERNING LAW.
 
THIS INDENTURE, THE SECURITIES AND THE GUARANTEE SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
 
SECTION 113.   Legal Holidays.
 
In any case where any Interest Payment Date, Redemption Date or Stated Maturity
of any Security shall not be a Business Day at any Place of Payment, then
(notwithstanding any other provision of this Indenture or of the Securities or
the Guarantee) payment of interest, if any, or principal (and premium, if any)
need not be made at such Place of Payment on such date, but may be made on the
next succeeding Business Day at such Place of Payment with the same force and
effect as if made on the Interest Payment Date or Redemption Date, or at the
Stated Maturity, provided that no interest shall accrue for the period from and
after such Interest Payment Date, Redemption Date or Stated Maturity, as the
case may be.
 
12

--------------------------------------------------------------------------------


SECTION 114.   Incorporators, Shareholders, Officers and Directors of the
Company and the Guarantor Exempt from Individual Liability.
 
No recourse for the payment of the principal of (and premium, if any) or
interest, if any, on any Security or any Guarantee, or for any claim based
thereon or otherwise in respect thereof, and no recourse under or upon any
obligation, covenant or agreement of the Company or the Guarantor in this
Indenture or in any supplemental indenture, or in any Security or in any
Guarantee, or because of the creation of any indebtedness represented thereby,
shall be had against any incorporator, shareholder, officer or director, as
such, past, present or future, of the Company or the Guarantor or of any
successor corporation, either directly or through the Company or the Guarantor
or any successor corporation, whether by virtue of any constitution, statute or
rule of law, or by the enforcement of any assessment or penalty or otherwise; it
being expressly understood that all such liability is hereby waived and released
as a condition of and as a consideration for, the execution of this Indenture
and the issue of the Securities and the Guarantee.
 
SECTION 115.   Counterparts.
 
This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.
 
SECTION 116.   Currency Exchange.
 
If, in determining whether the Holders of the requisite principal amount of
Securities have given any request, demand, authorization, direction, notice,
consent or waiver hereunder, it becomes necessary to determine the principal
amount of Securities of any series denominated in any coin or currency other
than that of the United States of America, such principal amount shall be
computed by converting such coin or currency into coin or currency of the United
States of America based upon the rate of exchange in effect at the office of the
Trustee for such Securities in New York, New York at 10:00 A.M., New York City
time, or as close to such time as is reasonably practicable, on the date of
initial issuance of such series of Securities.
 
SECTION 117.   Judgment Currency; Consent to Jurisdiction and Service.
 
(a)  Each of the Company and, in the case of Guaranteed Securities, the
Guarantor agrees, to the fullest extent that it may effectively do so under
applicable law, that (a) if for the purpose of obtaining judgment in any court
it is necessary to convert the sum due in respect of the principal of or
interest on the Securities of any series (the “Required Currency”) into a
currency in which a judgment will be rendered (the “Judgment Currency”), the
rate of exchange used shall be the rate at which in accordance with normal
banking procedures the Trustee for such Securities could purchase in The City of
New York the Required Currency with the Judgment Currency at 10:00 A.M. New York
City time, or as close to such time as is reasonably practicable, on the day on
which final unappealable judgment is entered, unless such day is not a New York
Banking Day, then, to the extent permitted by applicable law, the rate of
exchange used shall be the rate at which in accordance with normal banking
procedures such Trustee could purchase in The City of New York the Required
Currency with the Judgment Currency at 10:00 A.M. New York City time, or as
close to such time as is reasonably practicable, on the New York Banking Day
preceding the day on which final unappealable judgment is entered and (b) its
obligations under this Indenture to make payments in the Required Currency (i)
shall not be discharged or satisfied by any tender, or any recovery pursuant to
any judgment (whether or not entered in accordance with this subsection (a)), in
any currency other than the Required Currency, except to the extent that such
tender or recovery shall result in the actual receipt, by the payee, of the full
amount of the Required Currency expressed to be payable in respect of such
payments, (ii) shall be enforceable as an alternative or additional cause of
action for the purpose of recovering in the Required Currency the amount, if
any, by which such actual receipt shall fall short of the full amount of the
Required Currency so expressed to be payable and (iii) shall not be affected by
judgment being obtained for any other sum due under this Indenture. For purposes
of the foregoing, “New York Banking Day” means any day except a Saturday, Sunday
or a legal holiday in The City of New York or a day on which banking
institutions in The City of New York are authorized or required by law or
executive order to close.
 
13

--------------------------------------------------------------------------------


(b)  To the fullest extent permitted by applicable law, each of the Company and
the Guarantor hereby irrevocably submits to the jurisdiction of any Federal or
state court located in the Borough of Manhattan in The City of New York, New
York in any suit, action or proceeding based on or arising out of or relating to
this Indenture or any Securities or any Guarantee and irrevocably agrees that
all claims in respect of such suit or proceeding may be determined in any such
court. Each of the Company and the Guarantor irrevocably waives, to the fullest
extent permitted by law, any objection which it may have to the laying of the
venue of any such suit, action or proceeding brought in an inconvenient forum.
Each of the Company and the Guarantor agrees that final judgment in any such
suit, action or proceeding brought in such a court shall be conclusive and
binding upon the Company and/or the Guarantor, as applicable, and may be
enforced in the courts of Bermuda (or any other courts to the jurisdiction of
which the Company or the Guarantor, as applicable, is subject) by a suit upon
such judgment, provided that service of process is effected upon the Company
and/or the Guarantor, as applicable, in the manner specified herein or as
otherwise permitted by law. Each of the Company and the Guarantor hereby
irrevocably designates and appoints CT Corporation System, 111 Eighth Avenue, 13
Floor, New York, New York (the “Process Agent”) as their authorized agent for
purposes of this Section 117(b), it being understood that the designation and
appointment of the Process Agent as such authorized agent shall become effective
immediately without any further action on the part of the Company and the
Guarantor. Each of the Company and the Guarantor further agrees that service of
process upon the Process Agent and written notice of said service to the Company
and/or the Guarantor, as applicable, mailed by prepaid registered first class
mail or delivered to the Process Agent at its principal office, shall be deemed
in every respect effective service of process upon the Company and/or the
Guarantor, as applicable, in any such suit or proceeding. Each of the Company
and the Guarantor further agrees to take any and all action, including the
execution and filing of any and all such documents and instruments as may be
necessary, to continue such designation and appointment of the Process Agent in
full force and effect so long as the Company and/or the Guarantor, as
applicable, has any outstanding obligations under this Indenture. To the extent
the Company and/or the Guarantor, as applicable, has or hereafter may acquire
any immunity from jurisdiction of any court or from any legal process (whether
through service of notice, attachment prior to judgment, attachment in aid of
execution, executor or otherwise) with respect to itself or its property, each
of the Company and the Guarantor hereby irrevocably waives such immunity in
respect of its obligations under this Indenture to the extent permitted by law.
 
14

--------------------------------------------------------------------------------


ARTICLE TWO
SECURITY FORMS
 
SECTION 201.   Forms Generally.
 
The Securities of each series shall be in substantially the form set forth in
this Article, or in such other form as shall be established by or pursuant to a
Board Resolution of the Company or in one or more indentures supplemental
hereto, in each case with such appropriate insertions, omissions, substitutions
and other variations as are required or permitted by this Indenture, and may
have such letters, numbers or other marks of identification and such legends or
endorsements placed thereon as may be required to comply with the rules of any
securities exchange or as may, consistently herewith, be determined by the
officer executing such Securities, as evidenced by his or her execution of such
Securities.
 
The certificate of authentication of the Trustee for any series of Securities
shall be in substantially the form set forth in this Article.
 
The definitive Securities shall be printed, lithographed or engraved on steel
engraved borders or may be produced in any other manner, all as determined by
the officer executing such Securities, as evidenced by their execution of such
Securities.
 
If the Securities are Guaranteed Securities, the definitive Guarantees shall be
printed, lithographed or engraved on steel engraved borders or may be produced
in any other manner, all as determined by the officers executing such
Guarantees, as evidenced by their execution of such Guarantees.
 
SECTION 202.   Form of Face of Security.
 
INGERSOLL-RAND COMPANY LIMITED

 
[Title of the Security]
 
No.
Cusip No. _____     $____________
   

 
INGERSOLL-RAND COMPANY LIMITED, a company duly organized and existing under the
laws of Bermuda (herein called the “Company”, which term includes any successor
corporation under the Indenture hereinafter referred to), for value received,
hereby promises to pay to _________________________, or registered assigns, the
principal sum of _____________ Dollars on _______________ [If the Security is to
bear interest prior to Maturity, insert — , and to pay interest thereon from
__________________ __, ______ (the “Original Issue Date”), or from the most
recent Interest Payment Date to which interest has been paid or duly provided
for, [semiannually on ______________ and ______________] [quarterly on
_________, __________, ___________ and ____________] in each year, commencing
_______ __, _____, at [If the Security is to bear interest at a fixed rate
insert-the rate per annum provided in the title hereof] [If the Security is to
bear interest at a floating rate, insert- [a rate of [Insert Floating Rate] per
annum], until the principal hereof is paid or made available for payment. [If
applicable insert — , and, subject to the terms of the Indenture, at [the rate
per annum provided in the title hereof] [such rate] on any overdue principal and
premium and (to the extent that the payment of such interest shall be legally
enforceable) on any overdue installment of interest].
 
15

--------------------------------------------------------------------------------


The interest so payable, and punctually paid or duly provided for, on any
Interest Payment Date will, as provided in such Indenture, be paid to the person
in whose name this Security (or one or more Predecessor Securities) is
registered at the close of business on the Regular Record Date for such
interest, which shall be the [_________ or _________] [________, _________,
________ or ___________] (whether or not a Business Day), as the case may be,
next preceding such Interest Payment Date. Any such interest not so punctually
paid or duly provided for will forthwith cease to be payable to the Holder on
such Regular Record Date and may either be paid to the person in whose name this
Security (or one or more Predecessor Securities) is registered at the close of
business on a Special Record Date for the payment of such Defaulted Interest to
be fixed by the Trustee, notice whereof shall be given to Holders of Securities
of this series not less than 10 days prior to such Special Record Date, or be
paid at any time in any other lawful manner not inconsistent with the
requirements of any securities exchange on which the Securities of this series
may be listed, and upon such notice as may be required by such exchange, all as
more fully provided in said Indenture].
 
[If the Security is to bear interest at a fixed rated prior to Maturity, insert
— Interest shall be computed on the basis of a year of twelve 30-day months.]
[If the Security is to bear interest at a floating rate prior to Maturity,
insert — Interest shall be computed on the basis of the actual number of days in
the relevant interest period and a 360-day year.]
 
[If the Security is to bear interest at a floating rate prior to Maturity,
insert — The [insert Floating Rate] will be reset [insert period time as set
forth in a Board Resolution of the Company] on each Interest Payment Date (each
an “Interest Reset Date”), beginning on ________ __, _____. The interest rate
for the period from and including the Original Issue Date to and excluding the
first Interest Payment Date shall be ______ per annum (the “Initial Interest
Rate”). The _________ Business Day preceding an Interest Reset Date will be the
“Interest Determination Date” for that Interest Reset Date. The interest rate in
effect on each day that is not an Interest Reset Date will be the interest rate
determined as of the Interest Determination Date pertaining to the immediately
preceding Interest Reset Date or the Initial Interest Rate, as the case may be.
The interest rate in effect on any day that is an Interest Reset Date will be
the interest rate determined as of the Interest Determination Date pertaining to
that Interest Reset Date.
 
Wells Fargo Bank, N.A. shall act as calculation agent (together with its
successors in that capacity, the “Calculation Agent”) in connection with the
Securities. The Calculation Agent shall serve as the calculation agent hereunder
unless and until a successor calculation agent is appointed by the Company. The
following definitions shall be used by the Calculation Agent in its
determination of the interest rate: [insert definitions for floating rate
determination]. ]
 
16

--------------------------------------------------------------------------------


[If the Security is not to bear interest prior to Maturity, insert — The
principal of this Security shall not bear interest except in the case of a
default in payment of principal upon acceleration, upon redemption or at Stated
Maturity and in such case the overdue principal of this Security shall bear
interest at the rate of [yield to maturity]% per annum (to the extent that the
payment of such interest shall be legally enforceable), which shall accrue from
the date of such default in payment to the date payment of such principal has
been made or duly provided for. Interest on any overdue principal shall be
payable on demand. Any such interest on any overdue principal that is not so
paid on demand shall bear interest at the rate of [yield to maturity]% per annum
(to the extent that the payment of such interest shall be legally enforceable),
which shall accrue from the date of such demand for payment to the date payment
of such interest has been made or duly provided for, and such interest shall
also be payable on demand.]
 
Payment of the principal of (and premium, if any) and interest, if any, on this
Security will be made at the office or agency of the Company maintained for that
purpose in the Borough of Manhattan, The City of New York, in [coin or
currency], provided, however, that at the option of the Company payment of
interest may be made by check mailed to the address of the person entitled
thereto as such address shall appear in the Security Register.
 
REFERENCE IS HEREBY MADE TO THE FURTHER PROVISIONS OF THIS SECURITY SET FORTH ON
THE REVERSE HEREOF, WHICH FURTHER PROVISIONS SHALL FOR ALL PURPOSES HAVE THE
SAME EFFECT AS IF SET FORTH AT THIS PLACE.
 
Unless the certificate of authentication hereon has been executed by the Trustee
referred to on the reverse hereof by manual signature, this Security shall not
be entitled to any benefit under the Indenture or be valid or obligatory for any
purpose.
 
IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed
under its corporate seal.
 
Dated:
 
[Seal]
 
INGERSOLL-RAND COMPANY LIMITED


 
By_____________________________________
 


 
17

--------------------------------------------------------------------------------



 
SECTION 203.   Form of Reverse of Security.
 
INGERSOLL-RAND COMPANY LIMITED
 
[Title of the Security]
 
This Security is one of a duly authorized issue of securities of the Company
(herein called the “Securities”), issued and to be issued in one or more series
under an Indenture, dated as of May 24, 2005 (herein called the “Indenture”),
among the Company, Ingersoll-Rand Company (herein called the “Guarantor”, which
term includes any successor guarantor under the Indenture) and Wells Fargo Bank,
N.A., as Trustee (herein called the “Trustee”, which term includes any successor
trustee under the Indenture), to which Indenture and all indentures supplemental
thereto reference is hereby made for a statement of the respective rights,
limitations of rights, duties and immunities thereunder of the Company, the
Guarantor, the Trustee and the Holders of the Securities and of the terms upon
which the Securities are, and are to be, authenticated and delivered. This
Security is one of the series designated on the face hereof, limited in
aggregate principal amount to ___________.
 
[If applicable, insert - The Securities of this series are subject to redemption
upon not less than 30 or more than 60 days’ notice by mail to the Holders of
such Securities at their addresses in the Security Register for such series, [if
applicable, insert - (1) on __________ in any year commencing with the year ____
and ending with the year ____ through operation of the sinking fund for this
series at a Redemption Price equal to 100% of the principal amount, and (2)] at
any time [on or after _________________, 20__], as a whole or in part, at the
election of the Company, at the following Redemption Prices (expressed as
percentages of the principal amount):
 
If redeemed [on or before _____________, ____% and if redeemed] during the
12-month period beginning ____________________:
 
Year
Redemption
Price
Year
Redemption
Price
       

 
 
and thereafter at a Redemption Price equal to _____% of the principal amount,
together in the case of any such redemption [if applicable, insert - (whether
through operation of the sinking fund or otherwise)] with accrued and unpaid
interest to the Redemption Date, but interest installments whose Stated Maturity
is on or prior to such Redemption Date will be payable to the Holders of such
Securities, or one or more Predecessor Securities, of record at the close of
business on the relevant Record Dates referred to on the face hereof, all as
provided in the Indenture.]
 
[If applicable, insert - The Securities of this series are subject to redemption
upon not less than 30 or more than 60 days’ notice by mail to the Holders of
such Securities at their addresses in the Security Register for such series, (1)
on ________________ in any year commencing with the year ____ and ending with
the year _____ through operation of the sinking fund for this series at the
Redemption Prices for redemption through operation of the sinking fund
(expressed as percentages of the principal amount) set forth in the table below,
and (2) at any time [on or after ________________], as a whole or in part, at
the election of the Company, at the Redemption Prices for redemption otherwise
than through operation of the sinking fund (expressed as percentages of the
principal amount) set forth in the table below:
 
18

--------------------------------------------------------------------------------


If redeemed during the 12-month period beginning ______________________:
 
Year
Redemption Price
For Redemption
Through Operation
of the
Sinking Fund
Redemption Price For
Redemption Otherwise
Than Through Operation
of the Sinking Fund
                                               

and thereafter at a Redemption Price equal to _______% of the principal amount,
together in the case of any such redemption (whether through operation of the
sinking fund or otherwise) with accrued and unpaid interest to the Redemption
Date, but interest installments whose Stated Maturity is on or prior to such
Redemption Date will be payable to the Holders of such Securities or one or more
Predecessor Securities of record at the close of business on the relevant Record
Dates referred to on the face hereof all as provided in the Indenture.]
 
[Notwithstanding the foregoing, the Company may not prior to _____________
redeem any Securities of this series as contemplated by [Clause (2) of] the
preceding paragraph as a part of, or in anticipation of, any refunding operation
by the application, directly or indirectly, of moneys borrowed having an
interest cost to the Company (calculated in accordance with generally accepted
financial practice) of less than ______% per annum.]
 
[The sinking fund for this series provides for the redemption on
________________ in each year beginning with the year ________ and ending with
the year _______ of [not less than] _________ [(“mandatory sinking fund”) and,
at the option of the Company, not more than _______] aggregate principal amount
of Securities of this series. [Securities of this series acquired or redeemed by
the Company otherwise than through [mandatory] sinking fund payments may be
credited against subsequent [mandatory] sinking fund payments otherwise required
to be made in the order in which they become due.]
 
[In the event of redemption of this Security in part only, a new Security or
Securities of this series for the unredeemed portion hereof will be issued in
the name of the Holder hereof upon the cancellation hereof.]
 
19

--------------------------------------------------------------------------------


The Indenture contains provisions for defeasance of (a) the entire indebtedness
of this Security and (b) certain restrictive covenants upon compliance by the
Company with certain conditions set forth therein.
 
[If the Security is not an Original Issue Discount Security, insert - If an
Event of Default with respect to Securities of this series shall occur and be
continuing, the principal of the Securities of this series may be declared due
and payable in the manner and with the effect provided in the Indenture.]
 
[If the Security is an Original Issue Discount Security, insert - If an Event of
Default with respect to Securities of this series shall occur and be continuing,
an amount of principal of the Securities of this series (the “Acceleration
Amount”) may be declared due and payable in the manner and with the effect
provided in the Indenture. In case of a declaration of acceleration on or before
_______, ________ or on _______in any year, the Acceleration Amount per        
principal amount at Stated Maturity of the Securities shall be equal to the
amount set forth in respect of such date below:
 

 
Date of declaration
 
Acceleration
Amount per
principal amount
at Stated Maturity
                     

 
and in case of a declaration of acceleration on any other date, the Acceleration
Amount shall be equal to the Acceleration Amount as of the next preceding date
set forth in the table above, plus accrued original issue discount (computed in
accordance with generally accepted accounting principles in effect on
__________) from such next preceding date to the date of declaration at the
yield to maturity. For the purpose of this computation the yield to maturity is
______%. Upon payment (i) of the Acceleration Amount so declared due and payable
and (ii) of interest on any overdue principal and overdue interest (in each case
to the extent that the payment of such interest shall be legally enforceable),
all of the Company’s obligations in respect of the payment of the principal of
and interest, if any, on the Securities of this series shall terminate.]
 
The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Company and, in the case of Guaranteed Securities, the Guarantor and the rights
of the Holders of the Securities of each series to be affected under the
Indenture at any time by the Company, the Guarantor, in the case of Guaranteed
Securities, and the Trustee with the consent of the Holders of a majority in
principal amount of the Securities at the time Outstanding of all series to be
affected. The Indenture also contains provisions permitting the Holders of
specified percentages in principal amount of the Securities at the time
Outstanding of all series to be affected, on behalf of the Holders of all
Securities of such series, to waive compliance by the Company and, in the case
of Guaranteed Securities, the Guarantor with certain provisions of the Indenture
and certain past defaults under the Indenture and their consequences. Any such
consent or waiver by the Holder of this Security shall be conclusive and binding
upon such Holder and upon all future Holders of this Security and of any
Security issued upon the registration of transfer hereof or in exchange herefor
or in lieu hereof, whether or not notation of such consent or waiver is made
upon this Security.
 
20

--------------------------------------------------------------------------------


No reference herein to the Indenture and no provision of this Security or of the
Indenture shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the principal of (and premium, if any) and interest,
if any, on this Security at the times, place and rate, and in the coin or
currency, herein prescribed.
 
As provided in the Indenture and subject to certain limitations therein set
forth, the transfer of this Security is registrable in the Security Register,
upon surrender of this Security for registration of transfer at the office or
agency of the Company in any place where the principal of (and premium, if any)
and interest, if any, on this Security are payable, duly endorsed by, or
accompanied by a written instrument of transfer in form satisfactory to the
Company and the Security Registrar duly executed by, the Holder hereof or his or
her attorney duly authorized in writing, and thereupon one or more new
Securities of this series, of authorized denominations and for the same
aggregate principal amount, will be issued to the designated transferee or
transferees.
 
The Securities of this series are issuable only in registered form without
coupons in denominations of _____________ and any integral multiple thereof. As
provided in the Indenture and subject to certain limitations therein set forth,
Securities of this series are exchangeable for a like aggregate principal amount
of Securities of this series of a different authorized denomination, as
requested by the Holder surrendering the same.
 
No service charge shall be made for any such registration of transfer or
exchange, but the Company may require payment of a sum sufficient to cover any
tax or other governmental charge payable in connection therewith.
 
Prior to due presentment of this Security for registration of transfer, the
Company [,the Guarantor,] the Trustee and any agent of the Company [, the
Guarantor] or the Trustee may treat the person in whose name this Security is
registered as the owner hereof for all purposes, whether or not this Security be
overdue, and none of the Company [,the Guarantor,] the Trustee or any such agent
shall be affected by notice to the contrary.
 
No recourse for the payment of the principal of (and premium, if any) or
interest, if any, on this Security [or the Guarantee endorsed hereon], or for
any claim based hereon or thereon or otherwise in respect hereof or thereof, and
no recourse under or upon any obligation, covenant or agreement of the Company
or the Guarantor in the Indenture or in any indenture supplemental thereto, or
in any Security [or in the Guarantee], or because of the creation of any
indebtedness represented thereby, shall be had against any incorporator,
shareholder, officer or director, as such, past, present or future, of the
Company [or the Guarantor] or of any successor corporation, either directly or
through the Company [or the Guarantor] or any successor corporation, whether by
virtue of any constitution, statute or rule of law, or by the enforcement of any
assessment or penalty or otherwise, all such liability being, by the acceptance
hereof and as part of the consideration for the issue hereof, expressly waived
and released.
 
THIS SECURITY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.
 
21

--------------------------------------------------------------------------------


All terms used in this Security which are defined in the Indenture shall have
the meanings assigned to them in the Indenture.
 
SECTION 204.   Form of Trustee’s Certificate of Authentication.
 
This is one of the Securities of the series designated therein referred to in
the within-mentioned Indenture.
 
Wells Fargo Bank, N.A., as Trustee
 
 
By____________________________________
                                    Authorized Signature
 
SECTION 205.   Securities in Global Form.
 
If any Security of a series is issuable in global form, such Global Security may
provide that it shall represent the aggregate amount of Outstanding Securities
from time to time endorsed thereon and may also provide that the aggregate
amount of Outstanding Securities represented thereby may from time to time be
reduced to reflect exchanges. Any endorsement of a Global Security to reflect
the amount, or any increase or decrease in the amount, of Outstanding Securities
represented thereby shall be made by the Trustee of such series of Securities
and in such manner as shall be specified in such Global Security. Any
instructions by the Company with respect to a Global Security, after its initial
issuance, shall be in writing but need not comply with Section 102.
 
None of the Company, the Guarantor, the Trustee of such series of Securities,
any Paying Agent or the Security Registrar will have any responsibility or
liability for any aspect of the records relating to or payments made on account
of beneficial ownership interests of a Global Security or for maintaining,
supervising or reviewing any records relating to such beneficial ownership
interests.
 
SECTION 206.   Guarantee; Form of Guarantee.
 
The Guarantor by its execution of this Indenture hereby agrees with each Holder
of a Guaranteed Security of each series authenticated and delivered by the
Trustee of such series of Securities and with such Trustee on behalf of each
such Holder, to be unconditionally bound by the terms and provisions of the
Guarantee set forth below and authorizes such Trustee to confirm such Guarantees
to the Holder of each such Guaranteed Security by its execution and delivery of
each such Guaranteed Security, with such Guarantees endorsed thereon,
authenticated and delivered by such Trustee.
 
Guarantees to be endorsed on the Guaranteed Securities shall, subject to Section
201, be in substantially the form set forth below:
 
GUARANTEE
 
OF
 
INGERSOLL-RAND COMPANY
 
22

--------------------------------------------------------------------------------


For value received, Ingersoll-Rand Company, a corporation incorporated under the
laws of the State of New Jersey, having an office at 155 Chestnut Ridge Road,
Montvale, New Jersey 07645 (herein called the “Guarantor”, which term includes
any successor Person under the Indenture referred to in the Guaranteed Security
upon which this Guarantee is endorsed), hereby irrevocably and unconditionally
guarantees to the Holder of the Guaranteed Security upon which this Guarantee is
endorsed and to the Trustee on behalf of each such Holder the due and punctual
payment of the principal of, premium, if any, and interest on such Guaranteed
Security and the due and punctual payment of the sinking fund or analogous
payments referred to therein, if any, when and as the same shall become due and
payable, whether at the Stated Maturity, by declaration of acceleration, call
for redemption or otherwise, according to the terms thereof and of the Indenture
referred to therein, all in accordance with and subject to the terms and
limitations of the Guaranteed Security on which this Guarantee is endorsed and
Article Thirteen of the Indenture. In case of the failure of Ingersoll-Rand
Company Limited, a company duly organized under the laws of Bermuda (herein
called the “Company”, which term includes any successor Person under such
Indenture), promptly to make any such payment of principal, premium, if any, or
interest or any such sinking fund or analogous payment, the Guarantor hereby
agrees to cause any such payment to be made promptly when and as the same shall
become due and payable, whether at the Stated Maturity or by declaration of
acceleration, call for redemption or otherwise, and as if such payment were made
by the Company, subject to the terms and limitations of Article Thirteen of the
Indenture.
 
This Guarantee shall not be valid or obligatory for any purpose until the
certificate of authentication of such Guaranteed Security shall have been
manually executed by or on behalf of the Trustee under such Indenture.
 
All terms used in this Guarantee which are defined in such Indenture shall have
the meanings assigned to them in such Indenture.
 
THIS GUARANTEE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.
 
Executed and dated the date on this ___________ day of ________, 20__.
 
[Seal]      INGERSOLL-RAND COMPANY
 
23

--------------------------------------------------------------------------------




 
By _________________________________________
Name:
Title:


By:_________________________________________ 
Name:
Title:



Reference is made to Article Thirteen for further provisions with respect to the
Guarantees.
 


ARTICLE THREE
THE SECURITIES
 
SECTION 301.   Amount Unlimited; Issuable in Series.
 
The aggregate principal amount of Securities which may be authenticated and
delivered under this Indenture is unlimited.
 
The Securities may be issued in one or more series. The terms of each series of
Securities shall be established either by an Officer’s Certificate or by a
supplemental indenture. If the terms of a series of Securities are to be
established pursuant to an Officer’s Certificate, one or more duly appointed
officers of the Company and, if the Securities are Guaranteed Securities, one or
more duly appointed officers of the Guarantor, shall execute and deliver to the
Trustee such Officer’s Certificate, acting pursuant to authority granted to such
officers by the board of directors of the Company and, if the Securities are
Guaranteed Securities, by the board of directors of the Guarantor. If the terms
of a series of Securities are to be established pursuant to a supplemental
indenture, such supplemental indenture shall be entered into in accordance with
the provisions of Section 901 hereof. Such Officer’s Certificate or supplemental
indenture shall establish:
 
(1)  the title of the Securities of that series (which shall distinguish the
Securities of that series from all other series of Securities);
 
(2)  any limit upon the aggregate principal amount of the Securities of that
series which may be authenticated and delivered under this Indenture (except for
Securities authenticated and delivered upon registration of transfer of, or in
exchange for, or in lieu of, other Securities of that series pursuant to
Sections 304, 305, 306, 906, or 1107);
 
(3)  the date or dates on which the principal of the Securities of that series
is payable;
 
(4)   the rate or rates (or the manner of calculation thereof) at which the
Securities of that series shall bear interest, if any, the date or dates from
which such interest shall accrue, the Interest Payment Dates on which such
interest shall be payable and the Regular Record Date for the interest payable
on any Interest Payment Date;
 
24

--------------------------------------------------------------------------------


(5)  the place or places where the principal of (and premium, if any) and
interest, if any, on Securities of that series shall be payable and where such
Securities may be registered or transferred;
 
(6)  the period or periods within which, the price or prices at which and the
terms and conditions upon which Securities of that series may be redeemed, in
whole or in part, at the option of the Company;
 
(7)  the obligation, if any, of the Company to redeem or purchase Securities of
that series pursuant to any sinking fund or analogous provisions or at the
option of a Holder thereof, and the period or periods within which, the price or
prices at which and the terms and conditions upon which Securities of that
series shall be redeemed or purchased, in whole or in part, pursuant to such
obligation;
 
(8)  if other than denominations of $1,000 and any integral multiple thereof,
the denominations in which Securities of that series shall be issuable;
 
(9)  if other than the principal amount thereof, the portion of the principal
amount of Securities of that series which shall be payable upon declaration of
acceleration of the Maturity thereof pursuant to Section 502;
 
(10)  if other than such coin or currency of the United States of America, the
currency or currency unit in which payment of the principal of (or premium, if
any) or interest, if any, on the Securities of that series shall be payable or
in which the Securities of that series shall be denominated and the particular
provisions applicable thereto;
 
(11)  if the principal of (and premium, if any) or interest, if any, on the
Securities of that series are to be payable, at the election of the Company, the
Guarantor or a Holder thereof, in a coin or currency other than that in which
the Securities are stated to be payable, the period or periods within which, and
the terms and conditions upon which, such election may be made;
 
(12)  if the amount of payments of principal of (and premium, if any) or
interest, if any, on the Securities of that series may be determined with
reference to an index based on a coin or currency other than that in which the
Securities are stated to be payable, the manner in which such amounts shall be
determined;
 
(13)  any provisions permitted by this Indenture relating to Events of Default
or covenants of the Company with respect to such series of Securities (including
deletions therefrom, modifications thereof or additions thereto, whether or not
consistent with the Events of Default or covenants set forth herein);
 
25

--------------------------------------------------------------------------------


(14)  if the Securities of that series shall be issued in whole or in part in
the form of one or more Global Securities and, in such case, the U.S. Depositary
for such Global Security or Securities; the manner in which and the
circumstances under which Global Securities representing Securities of that
series may be exchanged for Securities in definitive form, if other than, or in
addition to, the manner and circumstances specified in Section 305;
 
(15)  whether the Securities of that series will be convertible into Common
Shares of the Company and/or exchangeable for other Securities, and if so, the
terms and conditions upon which such Securities will be so convertible or
exchangeable, and any deletions from or modifications or additions to this
Indenture to permit or to facilitate the issuance of such convertible or
exchangeable Securities or the administration thereof; 
 
(16)  whether or not the Securities are Guaranteed Securities and the
applicability of any other guarantees;
 
(17)  if a Person other than Wells Fargo Bank, N.A. is to act as Trustee for the
Securities of that series, the name and location of the Corporate Trust Office
of such Trustee; and
 
(18)  any other terms of that series (which terms shall not be inconsistent with
the provisions of this Indenture).
 
All Securities of any particular series shall be substantially identical except
as to denomination and except as may otherwise be provided in or pursuant to
such Board Resolution of the Company and, in the case of Guaranteed Securities,
the Guarantor, and set forth in such Officer’s Certificate or in any such
indenture supplemental hereto.
 
If any of the terms of the series, including the form of Security of such
series, are established by action taken pursuant to a Board Resolution of the
Company, and, in the case of Guaranteed Securities, a Board Resolution of the
Guarantor, a copy of an appropriate record of such action shall be certified by
the Secretary or an Assistant Secretary of the Company and, in the case of
Guaranteed Securities, the Secretary or Assistant Secretary of the Guarantor,
and delivered to the Trustee for the Securities of such series at or prior to
the delivery of the Company Order contemplated by Section 303 for the
authentication and delivery of such series of Securities.
 
SECTION 302.   Denominations.
 
The Securities of each series shall be issuable in registered form without
coupons in such denominations as shall be specified as contemplated by Section
301. In the absence of any such provisions with respect to the Securities of any
series, the Securities of such series shall be issuable in denominations of
$1,000 and any integral multiple thereof.
 
26

--------------------------------------------------------------------------------


SECTION 303.   Execution, Authentication, Delivery and Dating.
 
The Securities shall be executed, manually or by facsimile, on behalf of the
Company by its Chairman of the Board, a Deputy Chairman of the Board, its
President, one of its Vice Presidents or its Treasurer under its corporate seal
reproduced thereon, by facsimile or otherwise, and which need not be attested.
 
The Guarantees endorsed on any Guaranteed Securities shall be executed, manually
or by facsimile, on behalf of the Guarantor by its Chairman of the Board, a Vice
Chairman of the Board, its President or one of its Vice Presidents and by its
Treasurer or one of its Assistant Treasurers or its Secretary or one of its
Assistant Secretaries, under its corporate seal reproduced thereon, by facsimile
or otherwise, and which need not be attested.
 
Securities or Guarantees bearing the manual or facsimile signatures of
individuals who were at any time the proper officers of the Company or the
Guarantor, as the case may be, shall bind the Company or the Guarantor, as the
case may be, notwithstanding that such individuals or any of them have ceased to
hold such offices prior to the authentication and delivery of such Securities or
Guarantees or did not hold such offices at the date of such Securities or
Guarantees.
 
At any time and from time to time after the execution and delivery of this
Indenture, the Company may deliver Securities of any series executed by the
Company to the Trustee for the Securities of such series for authentication,
together with a Company Order for the authentication and delivery of such
Securities, and such Trustee in accordance with the Company Order shall
authenticate and deliver such Securities. If the form or terms of the Securities
of the series have been established in or pursuant to one or more Board
Resolutions of the Company and, in the case of Guaranteed Securities, the
Guarantor, as permitted by Sections 201 and 301, in authenticating such
Securities, and accepting the additional responsibilities under this Indenture
in relation to such Securities, such Trustee shall be entitled to receive, and
(subject to Section 601) shall be fully protected in relying upon, an Opinion of
Counsel of the Company and , if the Securities are Guaranteed Securities, the
Guarantor, stating,
 
(a)  if the form of such Securities has been established by or pursuant to Board
Resolution of the Company as permitted by Section 201, that such form has been
established in conformity with the provisions of this Indenture;
 
(b)  if the terms of such Securities have been established by or pursuant to
Board Resolution of the Company and, if the Securities are Guaranteed
Securities, the Guarantor, as permitted by Section 301, that such terms have
been established in conformity with the provisions of this Indenture;
 
(c)  that such Securities and, in the case of Guaranteed Securities, the
Guarantees endorsed thereon, when authenticated and delivered by such Trustee
and issued by the Company and, in the case of Guaranteed Securities, the
Guarantor in the manner and subject to any conditions specified in such Opinion
of Counsel, will constitute valid and legally binding obligations of the Company
and the Guarantor, respectively, enforceable in accordance with their terms,
subject to bankruptcy, insolvency, reorganization and other laws of general
applicability relating to or affecting the enforcement of creditors’ rights and
to general equity principles; and
 
27

--------------------------------------------------------------------------------


(d)  that all laws and requirements in respect of the execution and delivery by
the Company of such Securities and, in the case of Guaranteed Securities, by the
Guarantor of such Guarantees have been complied with.
 
If such form or terms have been so established, the Trustee for the Securities
of such series shall not be required to authenticate such Securities if such
Trustee, being advised by counsel, determines that the issue of such Securities
pursuant to this Indenture will affect such Trustee’s own rights, duties or
immunities under the Securities and this Indenture or otherwise in a manner
which is not reasonably acceptable to such Trustee.
 
Notwithstanding the foregoing, if not all the Securities of any series are to be
issued at one time, it shall not be necessary to deliver the Officer’s
Certificate otherwise required pursuant to the foregoing or the Company Order
and Opinion of Counsel otherwise required pursuant to the foregoing prior to or
at the time of issuance of each Security, but such documents shall be delivered
prior to or at the time of issuance of the first Security of such series.
 
Each Security shall be dated the date of its authentication.
 
No Security or Guarantee endorsed thereon shall be entitled to any benefit under
this Indenture or be valid or obligatory for any purpose unless there appears on
such Security a certificate of authentication substantially in the form provided
for herein executed by the Trustee for the Securities of such series by manual
signature, and such certificate upon any Security shall be conclusive evidence,
and the only evidence, that such Security has been duly authenticated and
delivered hereunder and, together with the Guarantee, if any, endorsed thereon,
is entitled to the benefits of this Indenture.
 
SECTION 304.   Temporary Securities.
 
Pending the preparation of definitive Securities of any particular series, the
Company may execute, and upon Company Order the Trustee for the Securities of
such series shall authenticate and deliver temporary Securities which are
printed, lithographed, typewritten, mimeographed or otherwise produced, in any
authorized denomination, substantially of the tenor of the definitive Securities
in lieu of which they are issued and, in the case of Guaranteed Securities,
having endorsed thereon a Guarantee executed by the Guarantor, of the tenor of
the definitive Guarantee, and with such appropriate insertions, omissions,
substitutions and other variations as the officer executing such Securities may
determine, as evidenced by his or her execution of such Securities.
 
If temporary Securities of any series are issued, the Company will cause
definitive Securities of that series to be prepared without unreasonable delay.
After the preparation of definitive Securities of such series, the temporary
Securities of such series shall be exchangeable for definitive Securities of
such series upon surrender of the temporary Securities of such series at the
office or agency of the Company in a Place of Payment for that series, without
charge to the Holder. Upon surrender for cancellation of any one or more
temporary Securities of any series the Company shall execute and the Trustee for
the Securities of such series shall authenticate and deliver in exchange
therefor a like principal amount of definitive Securities of the same series of
authorized denominations and, in the case of Guaranteed Securities, having
endorsed thereon the Guarantee by the Guarantor. Until so exchanged the
temporary Securities of any series shall in all respects be entitled to the same
benefits under this Indenture as definitive Securities of such series.
 
28

--------------------------------------------------------------------------------


SECTION 305.   Registration, Registration of Transfer and Exchange.
 
The Company shall cause to be kept at the Corporate Trust Office of the Trustee
for the Securities of each series a register (the register maintained at such
office and in any other office or agency of the Company in a Place of Payment
being herein sometimes collectively referred to as the “Security Register”) in
which, subject to such reasonable regulations as it may prescribe, the Company
shall provide for the registration of Securities and of transfers of Securities.
The Trustee for the Securities of each series is hereby appointed “Security
Registrar” for the purpose of registering Securities and transfers of Securities
as herein provided.
 
Upon surrender for registration of transfer of any Security of any series at the
office or agency in a Place of Payment for that series, the Company shall
execute, and the Trustee for the Securities of each series shall authenticate
and deliver, in the name of the designated transferee or transferees, one or
more new Securities of the same series, of any authorized denominations and of a
like aggregate principal amount, and, in the case of Guaranteed Securities,
having endorsed thereon a Guarantee executed by the Guarantor.
 
At the option of the Holder, Securities of any series may be exchanged for other
Securities of the same series, of any authorized denominations and of a like
aggregate principal amount, upon surrender of the Securities to be exchanged at
such office or agency. Whenever any Securities are so surrendered for exchange,
the Company shall execute, and the Trustee for the Securities of such series
shall authenticate and deliver, the Securities which the Holder making the
exchange is entitled to receive, and, in the case of Guaranteed Securities,
having endorsed thereon a Guarantee executed by the Guarantor.
 
All Securities and, in the case of Guaranteed Securities, Guarantees endorsed
thereon issued upon any registration of transfer or exchange of Securities and,
in the case of Guaranteed Securities, Guarantees endorsed thereon, shall be the
valid obligations of the Company and, in the case of Guaranteed Securities, the
Guarantor, respectively evidencing the same debt, and entitled to the same
benefits under this Indenture, as the Securities and, in the case of Guaranteed
Securities, Guarantees endorsed thereon surrendered upon such registration of
transfer or exchange.
 
Every Security presented or surrendered for registration of transfer or for
exchange shall (if so required by the Company or the Trustee for the Securities
of such series) be duly endorsed, or be accompanied by a written instrument of
transfer in form satisfactory to the Company and the Security Registrar duly
executed, by the Holder thereof or his or her attorney duly authorized in
writing.
 
No service charge shall be made for any registration of transfer or exchange of
Securities, but the Company may require payment of a sum sufficient to cover any
tax or other governmental charge that may be imposed in connection with any
registration of transfer or exchange of Securities, other than exchanges
pursuant to Sections 304, 906 or 1107 not involving any transfer.
 
29

--------------------------------------------------------------------------------


The Company shall not be required (i) to issue, register the transfer of or
exchange Securities of any series during a period beginning at the opening of
business 15 days before the day of the mailing of a notice of redemption of
Securities of that series selected for redemption under Section 1103 and ending
at the close of business on the day of such mailing, or (ii) to register the
transfer of or exchange any Security so selected for redemption in whole or in
part, except the unredeemed portion of any Security being redeemed in part.
 
If the Company shall establish pursuant to Section 301 that the Securities of a
series are to be issued in whole or in part in the form of one or more Global
Securities, then the Company shall execute (along with, in the case of
Guaranteed Securities, a Guarantee executed by the Guarantor endorsed thereon)
and the Trustee for the Securities of such series shall, in accordance with
Section 303 and the Company Order with respect to such series, authenticate and
deliver one or more Global Securities in temporary or permanent form that (i)
shall represent and shall be denominated in an amount equal to the aggregate
principal amount of the Outstanding Securities of such series to be represented
by one or more Global Securities, (ii) shall be registered in the name of the
U.S. Depositary for such Global Security or Securities or the nominee of such
depositary, and (iii) shall bear a legend substantially to the following effect:
“This Security (and in the case of Guaranteed Securities, the related Guarantee)
may not be transferred except as a whole by the Depositary to a nominee of the
Depositary or by a nominee of the Depositary to the Depositary or another
nominee of the Depositary or by the Depositary or any such nominee to a
successor Depositary or a nominee of such successor Depositary, unless and until
this Security is exchanged in whole or in part for Securities in definitive
form” and such other legend as may be required by the U.S. Depositary.
 
Notwithstanding any other provision of this Section, unless and until it is
exchanged in whole or in part for Securities in definitive form, a Global
Security (and, in the case of Guaranteed Securities, the related Guarantee)
representing all or a portion of the Securities of a series may not be
transferred except as a whole by the U.S. Depositary for such series to a
nominee of such depositary or by a nominee of such depositary to such depositary
or another nominee of such depositary or by such depositary or any such nominee
to a successor U.S. Depositary for such series or a nominee of such successor
depositary.
 
If at any time the U.S. Depositary for the Securities of a series notifies the
Company that it is unwilling or unable to continue as U.S. Depositary for the
Securities of such series or if any time the U.S. Depositary for Securities of a
series shall no longer be a clearing agency registered and in good standing
under the Securities Exchange Act of 1934, as amended, or other applicable
statute or regulation, the Company shall appoint a successor U.S. Depositary
with respect to the Securities of such series. If a successor U.S. Depositary
for the Securities of such series is not appointed by the Company within 90 days
after the Company receives such notice or becomes aware of such condition, the
Company will execute, and the Trustee for the Securities of such series, upon
receipt of a Company Order for the authentication and delivery of definitive
Securities of such series, will authenticate and deliver, Securities of such
series in definitive form in an aggregate principal amount equal to the
principal amount of the Global Security or Securities representing such series
in exchange for such Global Security or Securities and in the case of Guaranteed
Securities, having endorsed thereon a Guarantee executed by the Guarantor.
 
30

--------------------------------------------------------------------------------


The Company may at any time and in its sole discretion determine that the
Securities of any series issued in the form of one or more Global Securities
shall no longer be represented by such Global Security or Securities. In such
event, the Company will execute, and the Trustee for the Securities of such
series, upon receipt of a Company Order for the authentication and delivery of
definitive Securities of such series, will authenticate and deliver, Securities
of such Series in definitive form and in an aggregate principal amount equal to
the principal amount of the Global Security or Securities representing such
series in exchange for such Global Security or Securities and, in the case of
Guaranteed Securities, having endorsed thereon a Guarantee executed by the
Guarantor.
 
If the Securities of any series shall have been issued in the form of one or
more Global Securities and if an Event of Default with respect to the Securities
of such series shall have occurred and be continuing, the Company will promptly
execute, and the Trustee for the Securities of such series, upon receipt of a
Company Order for the authentication and delivery of definitive Securities of
such series, will authenticate and deliver Securities of such series in
definitive form and in an aggregate principal amount equal to the principal
amount of the Global Security or Securities representing such series in exchange
for such Global Security or Securities and, in the case of Guaranteed
Securities, having endorsed thereon a Guarantee executed by the Guarantor.
 
If specified by the Company pursuant to Section 301 with respect to Securities
of a series, the U.S. Depositary for such series of Securities may surrender a
Global Security for such series of Securities in exchange in whole or in part
for Securities of such series in definitive form on such terms as are acceptable
to the Company and such depositary. Thereupon, the Company shall execute and the
Trustee for the Securities of such series shall authenticate and deliver,
without charge:
 
(i)  to each Person specified by the U.S. Depositary a new registered Security
or Securities of the same series, of an authorized denomination as requested by
such Person in an aggregate principal amount equal to and in exchange for such
Person's beneficial interest in the Global Security and, in the case of
Guaranteed Securities, having endorsed thereon a Guarantee executed by the
Guarantor; and
 
(ii)  to the U.S. Depositary a new Global Security in a denomination equal to
the difference, if any, between the principal amount of the surrendered Global
Security and the aggregate principal amount of Securities delivered to Holders
thereof and, in the case of Guaranteed Securities, having endorsed thereon a
Guarantee executed by the Guarantor.
 
Upon the exchange of a Global Security in whole for Securities in definitive
form, such Global Security shall be canceled by the Trustee for the Securities
of such series. Securities issued in exchange for a Global Security shall be
registered in such names and in such authorized denominations as the U.S.
Depositary for such Global Security, pursuant to instructions from its direct or
indirect participants or otherwise, shall instruct the Trustee for the
Securities of such series. Such Trustee shall deliver such Securities to the
Persons in whose names such Securities are so registered.
 
31

--------------------------------------------------------------------------------


 
SECTION 306.   Mutilated, Destroyed, Lost and Stolen Securities.
 
If any mutilated Security is surrendered to the Trustee for the series of such
Securities, the Company shall execute and such Trustee shall authenticate and
deliver in exchange therefor a new Security of the same series and of like tenor
and principal amount and bearing a number not contemporaneously outstanding,
and, in the case of Guaranteed Securities, having endorsed thereon a Guarantee
executed by the Guarantor.
 
If there shall be delivered to the Company and the Trustee for the series of
such Securities (i) evidence to their satisfaction of the destruction, loss or
theft of any Security and (ii) such security or indemnity as may be required by
them to save each of them and any agent of either of them harmless, then, in the
absence of notice to the Company or such Trustee that such Security has been
acquired by a bona fide purchaser, the Company shall execute and upon its
request such Trustee shall authenticate and deliver, in lieu of any such
destroyed, lost or stolen Security, a new Security of the same series and of
like tenor and principal amount and bearing a number not contemporaneously
outstanding, and, in the case of Guaranteed Securities, having endorsed thereon
a Guarantee executed by the Guarantor.
 
In case any such mutilated, destroyed, lost or stolen Security has become or is
about to become due and payable, the Company in its discretion may, instead of
issuing a new Security, pay such Security.
 
Upon the issuance of any new Security under this Section, the Company may
require the payment of a sum sufficient to cover any tax or other governmental
charge that may be imposed in relation thereto and any other expenses (including
the fees and expenses of the Trustee for the series of such Securities)
connected therewith.
 
Every new Security of any series and, in the case of Guaranteed Securities, the
Guarantee endorsed thereon, issued pursuant to this Section in lieu of any
destroyed, lost or stolen Security shall constitute an original additional
contractual obligation of the Company and, in the case of Guaranteed Securities,
the Guarantor, respectively, whether or not the destroyed, lost or stolen
Security shall be at any time enforceable by anyone, and shall be entitled to
all the benefits of this Indenture equally and proportionately with any and all
other Securities of that series duly issued hereunder.
 
The provisions of this Section are exclusive and shall preclude (to the extent
lawful) all other rights and remedies with respect to the replacement or payment
of mutilated, destroyed, lost or stolen Securities.
 
SECTION 307.   Payment of Interest; Interest Rights Preserved.
 
Interest on any Security which is payable, and is punctually paid or duly
provided for, on any Interest Payment Date shall be paid to the person in whose
name that Security (or one or more Predecessor Securities) is registered at the
close of business on the Regular Record Date for such interest.
 
32

--------------------------------------------------------------------------------


Any interest on any Security of any series which is payable, but is not
punctually paid or duly provided for, on any Interest Payment Date (herein
called “Defaulted Interest”) shall forthwith cease to be payable to the Holder
on the relevant Regular Record Date by virtue of having been such Holder, and
such Defaulted Interest may be paid by the Company, at its election in each
case, as provided in Clause (1) or (2) below:
 
(1)  The Company may elect to make payment of any Defaulted Interest to the
persons in whose names the Securities of such series (or their respective
Predecessor Securities) are registered at the close of business on a Special
Record Date for the payment of such Defaulted Interest, which shall be fixed in
the following manner. The Company shall notify the Trustee for the Securities of
such series in writing of the amount of Defaulted Interest proposed to be paid
on each Security of such series and the date of the proposed payment, and at the
same time the Company shall deposit with such Trustee an amount of money equal
to the aggregate amount proposed to be paid in respect of such Defaulted
Interest or shall make arrangements reasonably satisfactory to such Trustee for
such deposit prior to the date of the proposed payment, such money when
deposited to be held in trust for the benefit of the persons entitled to such
Defaulted Interest as in this Clause provided. Thereupon such Trustee shall fix
a Special Record Date for the payment of such Defaulted Interest which shall be
not more than 15 days and not less than 10 days prior to the date of the
proposed payment and not less than 10 days after the receipt by such Trustee of
the notice of the proposed payment. Such Trustee shall promptly notify the
Company of such Special Record Date and, in the name and at the expense of the
Company, shall cause notice of the proposed payment of such Defaulted Interest
and the Special Record Date therefor to be mailed, first-class postage prepaid,
to each Holder of Securities of such series at his or her address as it appears
in the Security Register, not less than 10 days prior to such Special Record
Date. Notice of the proposed payment of such Defaulted Interest and the Special
Record Date therefor having been so mailed, such Defaulted Interest shall be
paid to the persons in whose names the Securities of such series (or their
respective Predecessor Securities) are registered at the close of business on
such Special Record Date and shall no longer be payable pursuant to the
following Clause (2).
 
(2)  The Company may make payment of any Defaulted Interest on the Securities of
any series in any other lawful manner not inconsistent with the requirements of
any securities exchange on which such Securities may be listed, and upon such
notice as may be required by such exchange, if, after notice given by the
Company to the Trustee for the Securities of such series of the proposed payment
pursuant to this Clause, such manner of payment shall be deemed practicable by
such Trustee.
 
Subject to the foregoing provisions of this Section, each Security delivered
under this Indenture upon registration of transfer of or in exchange for or in
lieu of any other Security shall carry the rights to interest accrued and
unpaid, and to accrue, which were carried by such other Security.
 
33

--------------------------------------------------------------------------------


SECTION 308.   Persons Deemed Owners.
 
Prior to due presentment of a Security for registration of transfer, the
Company, the Guarantor (in the case of Guaranteed Securities), the Trustee for
such Security and any agent of the Company, the Guarantor (in the case of
Guaranteed Securities) or such Trustee may treat the person in whose name such
Security is registered as the owner of such Security for the purpose of
receiving payment of principal of (and premium, if any) and (subject to Section
307) interest, if any, on such Security and for all other purposes whatsoever,
whether or not such Security be overdue, and none of the Company, the Guarantor,
such Trustee or any agent of the Company, the Guarantor or such Trustee shall be
affected by notice to the contrary.
 
Notwithstanding the foregoing, with respect to any Global Security, nothing
herein shall prevent the Company, the Guarantor (in the case of Guaranteed
Securities), the Trustee for such Security, or any agent of any of the
foregoing, from giving effect to any written certification, proxy or other
authorization furnished by any depositary, as a Holder, with respect to such
Global Security or impair, as between such depositary and owners of beneficial
interests in such Global Security, the operation of customary practices
governing the exercise of the rights of such depositary (or its nominee) as
Holder of such Global Security.
 
SECTION 309.   Cancellation.
 
All Securities surrendered for payment, redemption, registration of transfer or
exchange or for credit against any sinking fund payment shall, if surrendered to
any person other than the Trustee for such Securities, be delivered to such
Trustee and shall be promptly cancelled by it. The Company or the Guarantor (in
the case of Guaranteed Securities) may at any time deliver to such Trustee for
cancellation any Securities previously authenticated and delivered hereunder
which the Company or the Guarantor (in the case of Guaranteed Securities) may
have acquired in any manner whatsoever, and all Securities so delivered shall be
promptly cancelled by such Trustee. No Securities shall be authenticated in lieu
of or in exchange for any Securities cancelled as provided in this Section,
except as expressly permitted by this Indenture. All cancelled Securities held
by such Trustee shall be disposed of in accordance with such Trustee’s customary
practices.
 
SECTION 310.   Computation of Interest.
 
Except as otherwise specified as contemplated by Section 301 for Securities of
any particular series, interest, if any, on the Securities of each series shall
be computed on the basis of a year of twelve 30-day months.
 
SECTION 311.   CUSIP Numbers.
 
The Company in issuing the Securities may use “CUSIP” numbers (if then generally
in use), and, if so, the Trustee for such Securities shall use “CUSIP” numbers
in notices of redemption as a convenience to Holders of such Securities;
provided that any such notice may state that no representation is made as to the
correctness of such numbers either as printed on the Securities or as contained
in any notice of a redemption and that reliance may be placed only on the other
identification numbers printed on the Securities, and any such redemption shall
not be affected by any defect in or omission of such numbers. The Company will
promptly notify such Trustee of any change in the “CUSIP” numbers.
 
34

--------------------------------------------------------------------------------


ARTICLE FOUR
SATISFACTION AND DISCHARGE
 
SECTION 401.   Satisfaction and Discharge of Indenture.
 
This Indenture shall upon Company Request cease to be of further effect (except
as to any surviving rights of registration of transfer or exchange of Securities
herein expressly provided for), and the Trustee for the Securities of each
series, at the expense of the Company, shall execute proper instruments
acknowledging satisfaction and discharge of this Indenture, when:
 
(1)  either:
 
(A)  all Securities theretofore authenticated and delivered (other than (i)
Securities which have been destroyed, lost or stolen and which have been
replaced or paid as provided in Section 306 and (ii) Securities for whose
payment money has theretofore been deposited in trust or segregated and held in
trust by the Company or, in the case of Guaranteed Securities, the Guarantor and
thereafter repaid to the Company or, in the case of Guaranteed Securities, the
Guarantor or discharged from such trust, as provided in Section 1003) have been
delivered to the Trustee for the Securities of such series for cancellation; or
 
(B)  all such Securities not theretofore delivered to the Trustee for the
Securities of such series for cancellation:
 
(i)  have become due and payable; or
 
(ii)  will become due and payable at their Stated Maturity within one year; or
 
(iii)  are to be called for redemption within one year under arrangements
reasonably satisfactory to such Trustee for the giving of notice of redemption
by such Trustee in the name, and at the expense, of the Company or, in the case
of Guaranteed Securities, the Guarantor; or
 
(iv)  are deemed paid and discharged pursuant to Section 403, as applicable,
 
and the Company or, in the case of Guaranteed Securities, the Guarantor, in the
case of (i), (ii) or (iii) above, has deposited or caused to be deposited with
the Trustee for the Securities of such series as trust funds in trust for the
purpose an amount of (a) money, or (b) in the case of (ii) or (iii) above and
(except as provided in an indenture supplemental hereto) if no Securities of any
series Outstanding are subject to repurchase at the option of Holders, (I) U.S.
Government Obligations which through the payment of interest and principal in
respect thereof in accordance with their terms will provide not later than one
day before the Stated Maturity or Redemption Date, as the case may be, money in
an amount, or (II) a combination of money or U.S. Government Obligations as
provided in (I) above, in each case sufficient to pay and discharge the entire
indebtedness on such Securities not theretofore delivered to such Trustee for
cancellation, for principal (and premium, if any) and interest, if any, to the
date of such deposit (in the case of Securities which have become due and
payable) or to the Stated Maturity or Redemption Date, as the case may be;
 
35

--------------------------------------------------------------------------------


(2)  the Company or, in the case of Guaranteed Securities, the Guarantor has
paid or caused to be paid all other sums payable hereunder by the Company; and
 
(3)  the Company or, in the case of Guaranteed Securities, the Guarantor has
delivered to the Trustee for the Securities of such series an Officer’s
Certificate and an Opinion of Counsel, each stating that all conditions
precedent herein provided for relating to the satisfaction and discharge of this
Indenture have been complied with.
 
Notwithstanding the satisfaction and discharge of this Indenture, the
obligations of the Company to the Trustee of the Securities of each series under
Section 607, the obligations of such Trustee to any Authenticating Agent under
Section 614 and, if money or U.S. Government Obligations shall have been
deposited with the Trustee of the Securities of any series pursuant to subclause
(B) of Clause (1) of this Section or if money or U.S. Government Obligations
shall have been deposited with or received by the Trustee of the Securities of
any series pursuant to Section 403, the obligations of such Trustee under
Section 402 and the last paragraph of Section 1003 shall survive.
 
SECTION 402.   Application of Trust Money.
 
(a)  Subject to the provisions of the last paragraph of Section 1003, all money
or U.S. Government Obligations deposited with the Trustee of a particular series
of Securities pursuant to Section 401, 403 or 1006 and all money received by the
Trustee of a particular series of Securities in respect of U.S. Government
Obligations deposited with the Trustee of that series of Securities pursuant to
Section 401, 403 or 1006, shall be held in trust and applied by it, in
accordance with the provisions of the Securities and this Indenture, to the
payment, either directly or through any Paying Agent (including the Company, or
in the case of Guaranteed Securities, the Guarantor acting as its own Paying
Agent) as such Trustee may determine, to the persons entitled thereto, of the
principal (and premium, if any) and interest, if any, for whose payment such
money has been deposited with or received by such Trustee or to make mandatory
sinking fund payments or analogous payments as contemplated by Section 401, 403
or 1006.
 
36

--------------------------------------------------------------------------------


(b)  The Company and, in the case of Guaranteed Securities, the Guarantor shall
pay and shall indemnify the Trustee of each series of Securities against any
tax, fee, or other charge imposed on or assessed against U.S. Government
Obligations deposited pursuant to Section 401, 403 or 1006 or the interest and
principal received in respect of such obligations other than any payable by or
on behalf of Holders.
 
(c)  The Trustee of each series of Securities shall deliver or pay to the
Company or, in the case of Guaranteed Securities, the Guarantor from time to
time upon Company Request any U.S. Government Obligations or money held by it as
provided in Section 401, 403 or 1006 which, in the opinion of a nationally
recognized firm of independent certified public accountants expressed in a
written certification thereof delivered to such Trustee, are then in excess of
the amount thereof which then would have been required to be deposited for the
purpose for which such U.S. Government Obligations or money was deposited or
received. This provision shall not authorize the sale by such Trustee of any
U.S. Government Obligations held under this Indenture.
 
SECTION 403.   Satisfaction, Discharge and Defeasance of Securities of any
Series.
 
The Company and, in the case of Guaranteed Securities, the Guarantor shall be
deemed to have paid and discharged the entire indebtedness on all the
Outstanding Securities of any series and, in the case of Guaranteed Securities,
the Guarantees, respectively, on the 91st day after the date of the deposit
referred to in subparagraph (a) hereof, and the provisions of this Indenture, as
it relates to such Outstanding Securities of such series and, in the case of
Guaranteed Securities, the Guarantees, respectively, shall no longer be in
effect (and the Trustee for the Securities of such series, at the expense of the
Company or, in the case of Guaranteed Securities, the Guarantor, shall at
Company Request execute proper instruments acknowledging the same), except as
to:
 
(1)  the rights of Holders of Securities of such series to receive, from the
trust funds described in subparagraph (a) hereof, (i) payment of the principal
of (and premium, if any) and each installment of principal of (and premium, if
any) or interest, if any, on the Outstanding Securities of such series on the
Stated Maturity of such principal or installment of principal or interest or to
and including the Redemption Date irrevocably designated by the Company pursuant
to subparagraph (e) hereof and (ii) the benefit of any mandatory sinking fund
payments applicable to the Securities of such series on the day on which such
payments are due and payable in accordance with the terms of this Indenture and
the Securities of such series;
 
(2)  the Company’s obligations with respect to such Securities of such series
under Sections 305, 306, and 1002 and, if the Company shall have irrevocably
designated a Redemption Date pursuant to subparagraph (e) hereof, Sections 1101,
1104 and 1106 as they apply to such Redemption Date;
 
37

--------------------------------------------------------------------------------


(3)  the Company’s obligations with respect to the Trustee for Securities of
such series under Section 607; and
 
(4)  the rights, powers, trust and immunities of such Trustee hereunder and the
duties of such Trustee under Section 402 and, if the Company shall have
irrevocably designated a Redemption Date pursuant to subparagraph (e) hereof,
Article Eleven and the duty of such Trustee to authenticate Securities of such
series on registration of transfer or exchange;
 
provided that, the following conditions shall have been satisfied:
 
(a)  the Company or the Guarantor has deposited or caused to be irrevocably
deposited (except as provided in Section 402(c) and the last paragraph of
Section 1003) with such Trustee as trust funds in trust, specifically pledged as
security for, and dedicated solely to, the benefit of the Holders of the
Securities of such series, (i) money in an amount, or (ii) (except as provided
in a supplemental indenture with respect to such series) if Securities of such
series are not subject to repurchase at the option of Holders, (A) U.S.
Government Obligations which through the payment of interest and principal in
respect thereof in accordance with their terms will provide not later than one
day before the due date of any payment referred to in clause (x) or (y) of this
subparagraph (a) money in an amount or (B) a combination thereof, sufficient, in
the opinion of a nationally recognized firm of independent certified public
accountants expressed in a written certification thereof delivered to such
Trustee, to pay and discharge (x) the principal of (and premium, if any) and
each installment of principal (and premium, if any) and interest, if any, on the
Outstanding Securities of such series on the Stated Maturity of such principal
or installment of principal or interest or to and including the Redemption Date
irrevocably designated by the Company pursuant to subparagraph (e) hereof and
(y) any mandatory sinking fund payments applicable to the Securities of such
series on the day on which such payments are due and payable in accordance with
the terms of the Indenture and of the Securities of such series;
 
(b)  the Company or (in the case of Guaranteed Securities) the Guarantor has
delivered to such Trustee an Opinion of Counsel to the effect that such
provision would not cause any Outstanding Securities of such series then listed
on any national securities exchange to be delisted as a result thereof;
 
(c)  no Event of Default or event which with notice or lapse of time would
become an Event of Default (including by reason of such deposit) with respect to
the Securities of such series shall have occurred and be continuing on the date
of such deposit or during the period ending on the 91st day after such date;
 
(d)  the Company or (in the case of Guaranteed Securities) the Guarantor has
delivered to such Trustee an Opinion of Counsel in the U.S. to the effect that
the Company or (in the case of Guaranteed Securities) the Guarantor has received
from, or there has been published by the Internal Revenue Service a ruling to
the effect that Holders of the Securities of such series will not recognize
income, gain or loss for Federal income tax purposes as a result of such
deposit, defeasance and discharge; and
 
38

--------------------------------------------------------------------------------


(e)  if the Company or the Guarantor has deposited or caused to be deposited
money or U.S. Government Obligations to pay or discharge the principal of (and
premium, if any) and interest, if any, on the Outstanding Securities of a series
to and including a Redemption Date on which all of the Outstanding Securities of
such series are to be redeemed, such Redemption Date shall be irrevocably
designated by a Board Resolution of the Company delivered to such Trustee on or
prior to the date of deposit of such money or U.S. Government Obligations, and
such Board Resolution shall be accompanied by an irrevocable Company Request
that such Trustee give notice of such redemption in the name and at the expense
of the Company or (in the case of Guaranteed Securities) the Guarantor and less
than 30 nor more than 60 days prior to such Redemption Date in accordance with
Section 1104.
 
SECTION 404.   Reinstatement.
 
If the Trustee of the Securities of any series or any Paying Agent is unable to
apply any money in accordance with Section 402 by reason of any order or
judgment of any court or governmental authority enjoining, restraining or
otherwise prohibiting such application, then the obligations of the Company and
the Guarantor (in the case of Guaranteed Securities) under this Indenture and
such Securities and any related coupons and Guarantees shall be revived and
reinstated as though no deposit had occurred pursuant to Section 403 or Section
1006, as the case may be, until such time as such Trustee or Paying Agent is
permitted to apply all such money in accordance with Section 402; provided,
however, that if the Company makes any payment of principal of (or premium, if
any) or interest, if any, on any such Security or any related coupon following
the reinstatement of its obligations, the Company shall be subrogated to the
rights of the Holders of such Securities and any related coupons to receive such
payment from the money held by such Trustee or Paying Agent.
 
ARTICLE FIVE
REMEDIES
 
SECTION 501.   Events of Default.
 
“Event of Default”, wherever used herein with respect to Securities of any
series, means any one of the following events (whatever the reason for such
Event of Default and whether it shall be voluntary or involuntary or be effected
by operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body):
 
(1)  default in the payment of any interest upon any Security of that series
when it becomes due and payable, and continuance of such default for a period of
30 days; or
 
(2)  default in the payment of the principal of (or premium, if any, on) any
Security of that series at its Maturity; or
 
(3)  default in the payment of any sinking fund installment, when and as due by
the terms of a Security of that series, and continuance of such default for a
period of 30 days; or
 
39

--------------------------------------------------------------------------------


(4)  default in the performance, or breach, of any covenant or warranty of the
Company or, in the case of Guaranteed Securities, the Guarantor in this
Indenture (other than a covenant or warranty a default in whose performance or
whose breach is elsewhere in this Section specifically dealt with or which has
expressly been included in this Indenture solely for the benefit of series of
Securities other than that series), and continuance of such default or breach
for a period of 90 days after there has been given, by registered or certified
mail, to the Company and, in the case of Guaranteed Securities, the Guarantor by
the Trustee for the Securities of such series or to the Company, the Guarantor
(in the case of Guaranteed Securities) and such Trustee by the Holders of at
least 25% in principal amount of the Outstanding Securities of that series a
written notice specifying such default or breach and requiring it to be remedied
and stating that such notice is a “Notice of Default” hereunder; or
 
(5)  the entry by a court having jurisdiction in the premises of (A) a decree or
order for relief in respect of the Company or, in the case of Guaranteed
Securities, the Guarantor in an involuntary case or proceeding under any
applicable Federal or State or Bermuda bankruptcy, insolvency, reorganization or
other similar law or (B) a decree or order adjudging the Company or, in the case
of Guaranteed Securities, the Guarantor a bankrupt or insolvent, or approving as
properly filed a petition seeking reorganization, arrangement, adjustment or
composition of or in respect of the Company or, in the case of Guaranteed
Securities, the Guarantor under any applicable Federal or State or Bermuda law,
or appointing a custodian, receiver, liquidator, assignee, trustee, sequestrator
or other similar official of the Company or, in the case of Guaranteed
Securities, the Guarantor or of any substantial part of its property, or
ordering the winding up or liquidation of its affairs, and the continuance of
any such decree or order for relief or any such other decree or order unstayed
and in effect for a period of 90 consecutive days; or
 
(6)  the commencement by the Company or, in the case of Guaranteed Securities,
the Guarantor of a voluntary case or proceeding under any applicable Federal or
State or Bermuda bankruptcy, insolvency, reorganization or other similar law or
of any other case or proceeding to be adjudicated a bankrupt or insolvent, or
the consent by the Company or, in the case of Guaranteed Securities, the
Guarantor to the entry of a decree or order for relief in respect of the Company
or, in the case of Guaranteed Securities, the Guarantor, respectively, in an
involuntary case or proceeding under any applicable Federal or State or Bermuda
bankruptcy, insolvency, reorganization or other similar law or to the
commencement of any bankruptcy or insolvency case or proceeding against the
Company or, in the case of Guaranteed Securities, the Guarantor, or the filing
by the Company or, in the case of Guaranteed Securities, the Guarantor of a
petition or answer or consent seeking reorganization or relief under any
applicable Federal or State or Bermuda law, or the consent by the Company or, in
the case of Guaranteed Securities, the Guarantor to the filing of such petition
or to the appointment of or taking possession by a custodian, receiver,
liquidator, assignee, trustee, sequestrator or similar official of the Company
or, in the case of Guaranteed Securities, the Guarantor or of any substantial
part of its property, or the making by the Company or, in the case of Guaranteed
Securities, the Guarantor of an assignment for the benefit of creditors, or the
admission by the Company or, in the case of Guaranteed Securities, the Guarantor
in writing of its inability to pay its debts generally as they become due, or
the taking of corporate action by the Company or, in the case of Guaranteed
Securities, the Guarantor in furtherance of any such action; or
 
40

--------------------------------------------------------------------------------


(7)  any other Event of Default provided in the supplemental indenture or
provided in or pursuant to a Board Resolution or Officer’s Certificate of the
Company and, in the case of Guaranteed Securities, the Guarantor, under which
such series of Securities is issued or in the form of Security for such series.
 
SECTION 502.   Acceleration of Maturity; Rescission and Annulment.
 
If an Event of Default (other than an Event of Default specified in Section
501(5) or 501(6)) with respect to Securities of any series at the time
Outstanding occurs and is continuing, then in every such case the Trustee for
the Securities of such series or the Holders of not less than 25% in aggregate
principal amount of the Outstanding Securities of that series may declare the
principal amount (or, if the Securities of that series are Original Issue
Discount Securities, such portion of the principal amount as may be specified in
the terms of that series) of all of the Securities of that series to be due and
payable immediately, by a notice in writing to the Company (and to such Trustee
if given by Holders), and upon any such declaration such principal amount (or
specified amount) shall become immediately due and payable. If an Event of
Default specified in Section 501(5) or 501(6) with respect to Securities of any
series at the time Outstanding occurs, the principal amount of all the
Securities of that series (or, if any Securities of that series are Original
Issue Discount Securities, such portion of the principal amount of such
Securities as may be specified by the terms thereof) shall automatically, and
without any declaration or other action on the part of such Trustee or any
Holder, become immediately due and payable.
 
At any time after such a declaration of acceleration with respect to Securities
of any series has been made and before a judgment or decree for payment of the
money due has been obtained by the Trustee for the Securities of such series as
hereinafter in this Article provided, the Holders of a majority in principal
amount of the Outstanding Securities of that series, by written notice to the
Company, the Guarantor (in the case of Guaranteed Securities) and such Trustee,
may rescind and annul such declaration and its consequences if:
 
(1)  the Company or, in the case of Guaranteed Securities, the Guarantor has
paid or deposited with such Trustee a sum sufficient to pay,
 
(A)  all overdue interest, if any, on all Securities of that series,
 
(B)  the principal of (and premium, if any, on) any Securities, of that series
which have become due otherwise than by such declaration of acceleration and
interest thereon at the rate or rates prescribed therefor in such Securities,
 
41

--------------------------------------------------------------------------------


(C)  to the extent that payment of such interest is lawful, interest upon
overdue interest at the rate or rates prescribed therefor in such Securities,
and
 
(D)  all sums paid or advanced by such Trustee hereunder and the reasonable
compensation, expenses, disbursements and advances of such Trustee, its agents
and counsel; and
 
(2)  all Events of Default with respect to Securities of that series, other than
the non-payment of the principal of and accrued interest on Securities of that
series which have become due solely by such declaration of acceleration, have
been cured or waived as provided in Section 513.
 
No such rescission shall affect any subsequent default or impair any right
consequent thereon.
 
For all purposes under this Indenture, if a portion of the principal of any
Original Issue Discount Securities shall have been accelerated and declared due
and payable pursuant to the provisions hereof, then, from and after such
declaration, unless such declaration has been rescinded and annulled, the
principal amount of such Original Issue Discount Securities shall be deemed, for
all purposes hereunder, to be such portion of the principal thereof as shall be
due and payable as a result of such acceleration, and payment of such portion of
the principal thereof as shall be due and payable as a result of such
acceleration, together with interest, if any, thereon and all other amounts
owing thereunder, shall constitute payment in full of such Original Issue
Discount Securities.
 
SECTION 503.   Collection of Indebtedness and Suits for Enforcement by Trustee.
 
The Company covenants that if:
 
(1)  default is made in the payment of any interest on any Security when such
interest becomes due and payable and such default continues for a period of 30
days, or
 
(2)  default is made in the payment of the principal of (or premium, if any, on)
any Security at the Maturity thereof,
 
the Company will, upon demand of the Trustee for the Securities of such series,
pay to it, for the benefit of the Holders of such Securities, the whole amount
then due and payable on such Securities for principal (and premium, if any) and
interest, if any, and, to the extent that payment of such interest shall be
legally enforceable, interest on any overdue principal (and premium, if any) and
on any overdue interest, at the rate or rates prescribed therefor in such
Securities, and, in addition thereto, such further amount as shall be sufficient
to cover the costs and expenses of collection, including the reasonable
compensation, expenses, disbursements and advances of such Trustee, its agents
and counsel.
 
If the Company fails to pay such amounts forthwith upon such demand, such
Trustee, in its own name and as trustee of an express trust, may institute a
judicial proceeding for the collection of the sums so due and unpaid, may
prosecute such proceeding to judgment or final decree and may enforce the same
against the Company, the Guarantor (in the case of Guaranteed Securities) or any
other obligor upon such Securities and collect the moneys adjudged or decreed to
be payable in the manner provided by law out of the property of the Company, the
Guarantor (in the case of Guaranteed Securities) or any other obligor upon such
Securities, wherever situated.
 
42

--------------------------------------------------------------------------------


If an Event of Default with respect to Securities of any series occurs and is
continuing, the Trustee for the Securities of such series may in its discretion
proceed to protect and enforce its rights and the rights of the Holders of
Securities of such series by such appropriate judicial proceedings as such
Trustee shall deem most effectual to protect and enforce any such rights,
whether for the specific enforcement of any covenant or agreement in this
Indenture or in aid of the exercise of any power granted herein, or to enforce
any other proper remedy.
 
SECTION 504.   Trustee May File Proofs of Claim.
 
In any case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to the Company, the Guarantor (in the case of
Guaranteed Securities) or any other obligor upon the Securities or the property
of the Company, the Guarantor (in the case of Guaranteed Securities) or of such
other obligor or their creditors, the Trustee for the Securities of such series
(irrespective of whether the principal of the Securities shall then be due and
payable as therein expressed or by declaration or otherwise and irrespective of
whether such Trustee shall have made any demand on the Company or the Guarantor
(in the case of Guaranteed Securities) for the payment of overdue principal or
interest) shall be entitled and empowered, by intervention in such proceeding or
otherwise:
 
(i) to file and prove a claim for the whole amount of principal (and premium, if
any) and interest owing and unpaid in respect of the Securities and to file such
other papers or documents as may be necessary or advisable in order to have the
claims of such Trustee (including any claim for the reasonable compensation,
expenses, disbursements and advances of such Trustee, its agents and counsel)
and of the Holders of such Securities allowed in such judicial proceeding; and
 
(ii) to collect and receive any moneys or other property payable or deliverable
on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Holder of such Securities to make such payments to such Trustee and, in the
event that such Trustee shall consent to the making of such payments directly to
such Holders, to pay to such Trustee any amount due it for the reasonable
compensation, expenses, disbursements and advances of such Trustee, its agents
and counsel, and any other amounts due such Trustee under Section 607.
 
Nothing herein contained shall be deemed to authorize the Trustee for the
Securities of any series to authorize or consent to or accept or adopt on behalf
of any Holder any plan of reorganization, arrangement, adjustment or composition
affecting the Securities, the Guarantees (in the case of Guaranteed Securities)
or the rights of any Holder thereof or to authorize such Trustee to vote in
respect of the claim of any Holder in any such proceeding.
 
43

--------------------------------------------------------------------------------


SECTION 505.   Trustee May Enforce Claims Without Possession of Securities.
 
All rights of action and claims under this Indenture or the Securities may be
prosecuted and enforced by the Trustee for any series of Securities without the
possession of any of the Securities or the production thereof in any proceeding
relating thereto, and any such proceeding instituted by such Trustee shall be
brought in its own name as trustee of an express trust, and any recovery of
judgment shall, after provision for the payment of the reasonable compensation,
expenses, disbursements and advances of such Trustee, its agents and counsel, be
for the ratable benefit of the Holders of the Securities in respect of which
such judgment has been recovered.
 
SECTION 506.   Application of Money Collected.
 
Any money collected by the Trustee for any series of Securities pursuant to this
Article shall be applied in the following order, at the date or dates fixed by
such Trustee and, in case of the distribution of such money on account of
principal (or premium, if any) or interest, upon presentation of the Securities
and the notation thereon of the payment if only partially paid and upon
surrender thereof if fully paid:
 
FIRST: to the payment of all amounts due such Trustee under Section 607;
 
SECOND: In case the principal of the Securities of such series in respect of
which moneys have been collected shall not have become and be then due and
payable, to the payment of interest, if any, on the Securities of such series in
default in the order of the maturity of the installments of such interest, with
interest (to the extent that such interest has been collected by such Trustee
and to the extent permitted by law) upon the overdue installments of interest at
the rate prescribed therefor in such Securities, such payments to be made
ratably to the persons entitled thereto, without discrimination or preference;
 
THIRD: In case the principal of the Securities of such series in respect of
which moneys have been collected shall have become and shall be then due and
payable, to the payment of the whole amount then owing and unpaid upon all the
Securities of such series for principal and interest, if any, with interest upon
the overdue principal, and (to the extent that such interest has been collected
by such Trustee and to the extent permitted by law) upon overdue installments of
interest at the rate prescribed therefor in the Securities of such series; and
in case such moneys shall be insufficient to pay in full the whole amount so due
and unpaid upon the Securities of such series, then to the payment of such
principal and interest, without preference or priority of principal over
interest, or of interest over principal, or of any installment of interest over
any other installment of interest, or of any Security of such series over any
other Security of such series, ratably to the aggregate of such principal and
accrued and unpaid interest; and
 
FOURTH: To the payment of the remainder, if any, to the Company or any other
person lawfully entitled thereto.
 
44

--------------------------------------------------------------------------------


SECTION 507.   Limitation on Suits.
 
No Holder of any Security of any series shall have any right to institute any
proceeding, judicial or otherwise, with respect to this Indenture, or for the
appointment of a receiver or trustee, or for any other remedy hereunder, unless:
 
(1)  such Holder has previously given written notice to the Trustee for the
Securities of such series of a continuing Event of Default with respect to the
Securities of that series;
 
(2)  the Holders of not less than 25% in principal amount of the Outstanding
Securities of that series shall have made written request to such Trustee to
institute proceedings in respect of such Event of Default in its own name as
Trustee hereunder;
 
(3)  such Holder or Holders have offered to such Trustee reasonable indemnity
against the costs, expenses and liabilities to be incurred in compliance with
such request;
 
(4)  such Trustee for 60 days after its receipt of such notice, request and
offer of indemnity has failed to institute any such proceeding; and
 
(5)  no direction inconsistent with such written request has been given to such
Trustee during such 60-day period by the Holders of a majority in principal
amount of the Outstanding Securities of that series,
 
it being understood and intended that no one or more of such Holders shall have
any right in any manner whatever by virtue of, or by availing of, any provision
of this Indenture to affect, disturb or prejudice the rights of any other of
such Holders, or to obtain or to seek to obtain priority or preference over any
other of such Holders or to enforce any right under this Indenture, except in
the manner herein provided and for the equal and ratable benefit of all such
Holders.
 
SECTION 508.   Unconditional Right of Holders to Receive Principal, Premium and
Interest.
 
Notwithstanding any other provision in this Indenture, the Holder of any
Security shall have the right, which is absolute and unconditional, to receive
payment of the principal of (and premium, if any) and (subject to Section 307)
interest, if any, on such Security on the Stated Maturity or Maturities
expressed in such Security (or, in the case of redemption, on the Redemption
Date) and to institute suit for the enforcement of any such payment, and such
rights shall not be impaired without the consent of such Holder.
 
SECTION 509.   Restoration of Rights and Remedies.
 
If the Trustee for the Securities of any series or any Holder has instituted any
proceeding to enforce any right or remedy under this Indenture and such
proceeding has been discontinued or abandoned for any reason, or has been
determined adversely to such Trustee or to such Holder, then and in every such
case, subject to any determination in such proceeding, the Company, the
Guarantor (in the case of Guaranteed Securities), such Trustee and the Holders
shall be restored severally and respectively to their former positions hereunder
and thereafter all rights and remedies of such Trustee and the Holders shall
continue as though no such proceeding had been instituted.
 
45

--------------------------------------------------------------------------------


SECTION 510.   Rights and Remedies Cumulative.
 
Except as otherwise provided with respect to the replacement or payment of
mutilated, destroyed, lost or stolen Securities in the last paragraph of Section
306, no right or remedy herein conferred upon or reserved to the Trustee for the
Securities of any series or to any Holder is intended to be exclusive of any
other right or remedy, and every right and remedy shall, to the extent permitted
by law, be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder, or otherwise, shall
not prevent the concurrent assertion or employment of any other appropriate
right or remedy.
 
SECTION 511.   Delay or Omission Not Waiver.
 
No delay or omission of the Trustee for the Securities of any series or of any
Holder of any Securities to exercise any right or remedy accruing upon any Event
of Default shall impair any such right or remedy or constitute a waiver of any
such Event of Default or an acquiescence therein. Every right and remedy given
by this Article or by law to such Trustee or to the Holders may be exercised
from time to time, and as often as may be deemed expedient, by such Trustee or
by the Holders, as the case may be.
 
SECTION 512.   Control by Holders.
 
The Holders of a majority in principal amount of the Outstanding Securities of
any series shall have the right to direct the time, method and place of
conducting any proceeding for any remedy available to the Trustee for the
Securities of such series, or exercising any trust or power conferred on such
Trustee, with respect to the Securities of such series, provided that:
 
(1)  such direction shall not be in conflict with any rule of law or with this
Indenture; and
 
(2)  such Trustee may take any other action deemed proper by such Trustee which
is not inconsistent with such direction.
 
SECTION 513.   Waiver of Past Defaults.
 
The Holders of not less than a majority in aggregate principal amount of the
Outstanding Securities of any series may on behalf of the Holders of all of the
Securities of such series waive any past default hereunder with respect to such
series and its consequences, except a default
 
(1)  in the payment of the principal of (or premium, if any) or interest, if
any, on any Security of such series, or
 
46

--------------------------------------------------------------------------------


(2)  in respect of a covenant or provision hereof which under Article Nine
cannot be modified or amended without the consent of the Holder of each
Outstanding Security of such series affected.
 
Upon any such waiver, such default shall cease to exist, and any Event of
Default arising therefrom shall be deemed to have been cured, for every purpose
of this Indenture; but no such waiver shall extend to any subsequent or other
default or impair any right consequent thereon.
 
SECTION 514.   Undertaking for Costs.
 
All parties to this Indenture agree, and each Holder of any Security by his or
her acceptance thereof shall be deemed to have agreed, that any court may in its
discretion require, in any suit for the enforcement of any right or remedy under
this Indenture, or in any suit against the Trustee for the Securities of any
series for any action taken or omitted by it as Trustee, the filing by any party
litigant in such suit of an undertaking to pay the costs of such suit, and that
such court may in its discretion assess reasonable costs, including reasonable
attorneys’ fees, against any party litigant in such suit, having due regard to
the merits and good faith of the claims or defenses made by such party litigant;
but the provisions of this Section shall not apply to any suit instituted by the
Trustee for the Securities of any series, to any suit instituted by any Holder,
or group of Holders, holding in the aggregate more than 10% in principal amount
of the Outstanding Securities of any series, or to any suit instituted by any
Holder for the enforcement of the payment of the principal of (or premium, if
any) or interest, if any, on any Security on or after the Stated Maturity or
Maturities expressed in such Security (or, in the case of redemption, on or
after the Redemption Date).
 
SECTION 515.   Waiver of Stay or Extension Laws. 
 
Each of the Company and, in the case of Guaranteed Securities, the Guarantor
covenants (to the extent that it may lawfully do so) that it will not at any
time insist upon, or plead, or in any manner whatsoever claim or take the
benefit or advantage of, any stay or extension law wherever enacted, now or at
any time hereafter in force, which may affect the covenants or the performance
of this Indenture; and each of the Company and, in the case of Guaranteed
Securities, the Guarantor (to the extent that it may lawfully do so) hereby
expressly waives all benefit or advantage of any such law and covenants that it
will not hinder, delay or impede the execution of any power herein granted to
the Trustee for the Securities of any series, but will suffer and permit the
execution of every such power as though no such law had been enacted.
 
ARTICLE SIX
THE TRUSTEE
 
SECTION 601.   Certain Duties and Responsibilities.
 
(a)  Except during the continuance of an Event of Default with respect to the
Securities of any series for which the Trustee is serving as such:
 
(1)  such Trustee undertakes to perform such duties and only such duties as are
specifically set forth in this Indenture, and no implied covenants or
obligations shall be read into this Indenture against such Trustee; and
 
47

--------------------------------------------------------------------------------


(2)  in the absence of bad faith on its part, such Trustee may conclusively
rely, as to the truth of the statements and the correctness of the opinions
expressed therein, upon certificates or opinions furnished to such Trustee and
conforming to the requirements of this Indenture; but in the case of any such
certificates or opinions which by any provision hereof are specifically required
to be furnished to such Trustee, such Trustee shall be under a duty to examine
the same to determine whether or not they conform to the requirements of this
Indenture.
 
(b)  In case an Event of Default with respect to a series of Securities has
occurred and is continuing, the Trustee for the Securities of such series shall
exercise such of the rights and powers vested in it by this Indenture, and use
the same degree of care and skill in their exercise, as a prudent man would
exercise or use under the circumstances in the conduct of his or her own
affairs.
 
(c)  No provision of this Indenture shall be construed to relieve the Trustee
for the Securities of any series from liability for its own negligent action,
its own negligent failure to act, or its own willful misconduct, except that:
 
(1)  this Subsection shall not be construed to limit the effect of Subsection
(a) of this Section;
 
(2)  such Trustee shall not be liable for any error of judgment made in good
faith by a Responsible Officer, unless it shall be proved that such Trustee was
negligent in ascertaining the pertinent facts;
 
(3)  such Trustee shall not be liable with respect to any action taken, suffered
or omitted to be taken by it in good faith in accordance with the direction of
the Holders of a majority in principal amount of the Outstanding Securities of
any particular series, determined as provided in Section 512, relating to the
time, method and place of conducting any proceeding for any remedy available to
such Trustee, or exercising any trust or power conferred upon such Trustee,
under this Indenture with respect to the Securities of that series; and
 
(4)  no provision of this Indenture shall require the Trustee for any series of
Securities to expend or risk its own funds or otherwise incur any financial
liability in the performance of any of its duties hereunder, or in the exercise
of any of its rights or powers, if it shall have reasonable grounds for
believing that repayment of such funds or adequate indemnity against such risk
or liability is not reasonably assured to it.
 
(d)  Whether or not therein expressly so provided, every provision of this
Indenture relating to the conduct or affecting the liability of or affording
protection to the Trustee for any series of Securities shall be subject to the
provisions of this Section.
 
48

--------------------------------------------------------------------------------


SECTION 602.   Notice of Defaults.
 
Within 90 days after the occurrence of any default hereunder with respect to the
Securities of any particular series, the Trustee for the Securities of such
series shall transmit by mail to all Holders of Securities of that series, as
their names and addresses appear in the Security Register for that series,
notice of such default hereunder known to such Trustee, unless such default
shall have been cured or waived; provided, however, that, except in the case of
a default in the payment of the principal of (or premium, if any) or interest,
if any, on any Security of that series or in the payment of any sinking fund
installment with respect to Securities of that series, such Trustee shall be
protected in withholding such notice if and so long as the board of directors,
the executive committee or a trust committee of directors and/or Responsible
Officers of such Trustee in good faith determines that the withholding of such
notice is in the interest of the Holders of Securities of that series; and
provided, further, that in the case of any default of the character specified in
Section 501(4) with respect to Securities of that series, no such notice to
Holders shall be given until at least 30 days after the occurrence thereof. For
the purpose of this Section, the term “default” means any event which is, or
after notice or lapse of time or both would become, an Event of Default with
respect to Securities of that series.
 
SECTION 603.   Certain Rights of Trustee.
 
Subject to the provisions of Section 601:
(a)  the Trustee for any series of Securities may rely and shall be protected in
acting or refraining from acting upon any resolution, certificate, statement,
instrument, opinion, report, notice, request, direction, consent, order, bond,
debenture, note, other evidence of indebtedness or other paper or document
believed by it to be genuine and to have been signed or presented by the proper
party or parties;
 
(b)  any request or direction of the Company or, in the case of Guaranteed
Securities, the Guarantor mentioned herein shall be sufficiently evidenced by a
Company Request or Company Order of the Company or, in the case of Guaranteed
Securities, the Guarantor, as the case may be, and any resolution of the Board
of Directors may be sufficiently evidenced by a Board Resolution of the Company
or, in the case of Guaranteed Securities, the Guarantor, as the case may be;
 
(c)  whenever in the administration of this Indenture such Trustee shall deem it
desirable that a matter be proved or established prior to taking, suffering or
omitting any action hereunder, such Trustee (unless other evidence be herein
specifically prescribed) may, in the absence of bad faith on its part, rely upon
an Officer’s Certificate;
 
(d)  such Trustee may consult with counsel and the written advice of such
counsel or any Opinion of Counsel shall be full and complete authorization and
protection in respect of any action taken, suffered or omitted by it hereunder
in good faith and in reliance thereon;
 
(e)  such Trustee shall be under no obligation to exercise any of the rights or
powers vested in it by this Indenture at the request or direction of any of the
Holders of Securities of any series pursuant to this Indenture for which it is
acting as Trustee, unless such Holders shall have offered to such Trustee
reasonable security or indemnity against the costs, expenses and liabilities
which might be incurred by it in compliance with such request or direction;
 
49

--------------------------------------------------------------------------------


(f)  such Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice, request, direction, consent, order, bond, debenture, note, other
evidence of indebtedness or other paper or document, but such Trustee, in its
discretion, may make such further inquiry or investigation into such facts or
matters as it may see fit, and, if such Trustee shall determine to make such
further inquiry or investigation, it shall be entitled upon reasonable request
to examine the books, records and premises of the Company, personally or by
agent or attorney; and
 
(g)  such Trustee may execute any of the trusts or powers hereunder or perform
any duties hereunder either directly or by or through agents or attorneys and
such Trustee shall not be responsible for any misconduct or negligence on the
part of any agent or attorney appointed with due care by it hereunder.
 
SECTION 604.   Not Responsible for Recitals or Issuance of Securities.
 
The recitals contained herein and in the Securities, except the Trustee’s
certificates of authentication, shall be taken as the statements of the Company
and, in the case of Guaranteed Securities, the Guarantor, and neither the
Trustee for any series of Securities nor any Authenticating Agent assumes any
responsibility for their correctness. The Trustee for any series of Securities
makes no representations as to the validity or sufficiency of this Indenture or
of the Securities. Neither the Trustee for any series of Securities nor any
Authenticating Agent shall be accountable for the use or application by the
Company of Securities or the proceeds thereof.
 
SECTION 605.   May Hold Securities.
 
The Trustee for any series of Securities, any Authenticating Agent, any Paying
Agent, any Security Registrar or any other agent of the Company, the Guarantor
or such Trustee, in its individual or any other capacity, may become the owner
or pledgee of Securities and, subject to Sections 608 and 613, may otherwise
deal with the Company or the Guarantor with the same rights it would have if it
were not such Trustee, Authenticating Agent, Paying Agent, Security Registrar or
such other agent.
 
SECTION 606.   Money Held in Trust.
 
Money held by the Trustee for any series of Securities in trust hereunder need
not be segregated from other funds except to the extent required by law. The
Trustee for any series of Securities shall be under no liability for interest on
any money received by it hereunder except as otherwise agreed with the Company
or, in the case of Guaranteed Securities, the Guarantor.
 
50

--------------------------------------------------------------------------------


SECTION 607.   Compensation and Reimbursement.
 
The Company agrees:
 
(1)  to pay to the Trustee for any series of Securities from time to time such
compensation for all services rendered by it hereunder as shall be agreed upon
in writing from time to time by the Company and such Trustee (which compensation
shall not be limited by any provision of law in regard to the compensation of a
trustee of an express trust);
 
(2)  except as otherwise expressly provided herein, to reimburse the Trustee for
any series of Securities upon its request for all reasonable expenses,
disbursements and advances incurred or made by such Trustee in accordance with
any provision of this Indenture (including the reasonable compensation and the
reasonable expenses and disbursements of its agents and counsel), except any
such expense, disbursement or advance as may be attributable to its negligence
or bad faith; and
 
(3)  to indemnify such Trustee for, and to hold it harmless against, any loss,
liability or expense incurred without negligence or bad faith on its part,
arising out of or in connection with the acceptance or administration of this
trust or trusts hereunder, including the costs and expenses of defending itself
against any claim or liability in connection with the exercise or performance of
any of its powers or duties hereunder.
 
The Trustee for any series of Securities shall have a lien prior to the
Securities as to all property and funds held by such Trustee hereunder for any
amount owing it or any predecessor Trustee pursuant to this Section 607, except
with respect to funds held in trust for the benefit of the Holders of such
particular Securities.
 
When the Trustee for any series of Securities incurs expenses or renders
services in connection with an Event of Default specified in Section 501(5) or
Section 501(6), the expenses (including the reasonable charges and expenses of
its counsel) and the compensation for the services are intended to constitute
expenses of administration under any applicable Federal or state bankruptcy,
insolvency or other similar law.
 
The provisions of this Section shall survive the termination of this Indenture.
 
SECTION 608.   Disqualification; Conflicting Interests.
 
If the Trustee for any series of Securities has or shall acquire a conflicting
interest within the meaning of the Trust Indenture Act, such Trustee shall
either eliminate such interest or resign, to the extent and in the manner
provided by, and subject to the provisions of, the Trust Indenture Act and this
Indenture. In determining whether such Trustee has a conflicting interest as
defined in Section 310(b) of the Trust Indenture Act with respect to the
Securities of any series, there shall be excluded Securities of any particular
series of Securities other than that series.
 
51

--------------------------------------------------------------------------------


SECTION 609.   Corporate Trustee Required; Different Trustees for Different
Series; Eligibility.
 
There shall at all times be a Trustee hereunder for each series of Securities
which shall be a corporation or bank organized and doing business under the laws
of the United States of America, any State thereof, or the District of Columbia,
authorized under such laws to exercise corporate trust powers, having a combined
capital and surplus of at least $50,000,000 subject to supervision or
examination by Federal or State authority. If such corporation or bank publishes
reports of condition at least annually, pursuant to law or to the requirements
of said supervising or examining authority, then for the purposes of this
Section, the combined capital and surplus of such corporation shall be deemed to
be its combined capital and surplus as set forth in its most recent report of
condition so published. If at any time such Trustee shall cease to be eligible
in accordance with the provisions of this Section, it shall resign immediately
in the manner and with the effect hereinafter specified in this Article.
 
A different Trustee may be appointed by the Company for each series of
Securities prior to the issuance of such Securities. If the initial Trustee for
any series of Securities is to be other than Wells Fargo Bank, N.A., the Company
and such Trustee shall, prior to the issuance of such Securities, execute and
deliver an indenture supplemental hereto, which shall provide for the
appointment of such Trustee as Trustee for the Securities of such series and
shall add to or change any of the provisions of this Indenture as shall be
necessary to facilitate the administration of the trusts hereunder by more than
one Trustee, it being understood that nothing herein or in such supplemental
indenture shall constitute such Trustees to be co-trustees of the same trust and
that each such Trustee shall be trustee of a trust or trusts hereunder separate
and apart from any trust or trusts hereunder administered by any other such
Trustee.
 
SECTION 610.   Resignation and Removal; Appointment of Successor.
 
(a)  No resignation or removal of the Trustee for the Securities of any series
and no appointment of a successor Trustee pursuant to this Article shall become
effective until the acceptance of appointment by the successor Trustee in
accordance with the applicable requirements of Section 611.
 
(b)  The Trustee for the Securities of any series may resign at any time with
respect to the Securities of such series by giving written notice thereof to the
Company. If the instrument of acceptance by a successor Trustee required by
Section 611 shall not have been delivered to the Trustee for the Securities of
such series within 30 days after the giving of such notice of resignation, the
resigning Trustee may petition any court of competent jurisdiction for the
appointment of a successor Trustee with respect to the Securities of such
series.
 
(c)  The Trustee for the Securities of any series may be removed at any time
with respect to the Securities of such series by Act of the Holders of a
majority in principal amount of the Outstanding Securities of such series,
delivered to such Trustee and to the Company.
 
(d)  If at any time:
 
52

--------------------------------------------------------------------------------


(1)  the Trustee for the Securities of any series shall fail to comply with
Section 608 after written request thereof by the Company or by any Holder who
has been a bona fide Holder of a Security of such series for at least six
months; or
 
(2)  such Trustee shall cease to be eligible under Section 609 and shall fail to
resign after written request therefor by the Company or by any such Holder; or
 
(3)  such Trustee shall become incapable of acting or shall be adjudged a
bankrupt or insolvent or a receiver of such Trustee or of its property shall be
appointed or any public officer shall take charge or control of such Trustee or
of its property or affairs for the purpose of rehabilitation, conservation or
liquidation,
 
then, in any such case, (i) the Company by a Board Resolution may remove such
Trustee and appoint a successor Trustee, or (ii) subject to Section 514, any
Holder who has been a bona fide Holder of a Security of such series for at least
six months may, on behalf of himself and all others similarly situated, petition
any court of competent jurisdiction for the removal of such Trustee and the
appointment of a successor Trustee or Trustees.
 
(e)  If the Trustee for the Securities of any series shall resign, be removed or
become incapable of acting, or if a vacancy shall occur in the office of Trustee
for the Securities of any series for any cause, the Company, by a Board
Resolution, shall promptly appoint a successor Trustee with respect to the
Securities of such series and shall comply with the applicable requirements of
Section 611. If, within one year after such resignation, removal or
incapability, or the occurrence of such vacancy, a successor Trustee with
respect to the Securities of such series shall not have been appointed by the
Company pursuant to this Section 610, then a successor Trustee may be appointed
by Act of the Holders of a majority in principal amount of the Outstanding
Securities of such series delivered to the Company and the retiring Trustee. If
no successor Trustee for the Securities of such series shall have been so
appointed by the Company or the Holders and shall have accepted appointment in
the manner required by Section 611, and if such Trustee to be replaced is still
incapable of acting, any Holder who has been a bona fide Holder of a Security of
such series for at least six months may, on behalf of himself and all others
similarly situated, petition any court of competent jurisdiction for the
appointment of a successor Trustee with respect to the Securities of such
series.
 
(f)  The Company shall give notice of each resignation and each removal of the
Trustee with respect to the Securities of any series and each appointment of a
successor Trustee with respect to the Securities of any series by mailing
written notice of such event by first-class mail, postage prepaid, to all
Holders of Securities of such series as their names and addresses appear in the
Security Register. Each notice shall include the name of the successor Trustee
with respect to the Securities of that series and the address of its Corporate
Trust Office.
 
53

--------------------------------------------------------------------------------


SECTION 611.   Acceptance of Appointment by Successor.
 
(a)  Every such successor Trustee appointed hereunder with respect to the
Securities of any series shall execute, acknowledge and deliver to the Company,
the Guarantor (in the case of Guaranteed Securities) and the retiring Trustee an
instrument accepting such appointment, and thereupon the resignation or removal
of the retiring Trustee shall become effective and such successor Trustee,
without any further act, deed or conveyance, shall become vested with all the
rights, powers, trusts and duties of the retiring Trustee; but, on the request
of the Company, the Guarantor (in the case of Guaranteed Securities) or the
successor Trustee, such retiring Trustee shall, upon payment of its charges,
execute, and deliver an instrument transferring to such successor Trustee all
the rights, powers and trusts of the retiring Trustee and shall duly assign,
transfer and deliver to such successor Trustee all property and money held by
such retiring Trustee hereunder.
 
(b)  In case of the appointment hereunder of a successor Trustee with respect to
the Securities of one or more (but not all) series, the Company, the Guarantor
(in the case of Guaranteed Securities), the retiring Trustee and each successor
Trustee with respect to the Securities of one or more series shall execute and
deliver an indenture supplemental hereto wherein each successor Trustee shall
accept such appointment and which (1) shall contain such provisions as shall be
necessary or desirable to transfer and confirm to, and to vest in, each
successor Trustee all the rights, powers, trusts and duties of the retiring
Trustee with respect to the Securities of that or those series to which the
appointment of such successor Trustee relates, (2) if the retiring Trustee is
not retiring with respect to all Securities, shall contain such provisions as
shall be deemed necessary or desirable to confirm that all the rights, powers,
trusts and duties of the retiring Trustee with respect to the Securities of that
or those series as to which the retiring Trustee is not retiring shall continue
to be vested in the retiring Trustee and (3) shall add to or change any of the
provisions of this Indenture as shall be necessary to provide for or facilitate
the administration of the trusts hereunder by more than one Trustee, it being
understood that nothing herein or in such supplemental indenture shall
constitute such Trustees co-trustees of the same trust and each such Trustee
shall be trustee of a trust or trusts hereunder separate and apart from any
trust or trusts hereunder administered by any other such Trustee; and upon the
execution and delivery of such supplemental indenture the resignation or removal
of the retiring Trustee shall become effective to the extent provided therein
and each such successor Trustee, without any further act, deed or conveyance,
shall become vested with all the rights, powers, trusts and duties of the
retiring Trustee with respect to the Securities of that or those series to which
the appointment of such successor Trustee relates; but, on request of the
Company, the Guarantor (in the case of Guaranteed Securities) or any successor
Trustee, such retiring Trustee shall duly assign, transfer and deliver to such
successor Trustee all property and money held by such retiring Trustee hereunder
with respect to the Securities of that or those series to which the appointment
of such successor Trustee relates.
 
(c)  Upon request of any such successor Trustee, the Company and, in the case of
Guaranteed Securities, the Guarantor shall execute any and all instruments for
more fully and certainly vesting in and confirming to such successor Trustee all
such rights, powers, and trusts referred to in paragraph (a) or (b) of this
Section, as the case may be.
 
54

--------------------------------------------------------------------------------


(d)  No successor Trustee shall accept its appointment unless at the time of
such acceptance such successor Trustee for the Securities of any series shall be
qualified and eligible under this Article.
 
SECTION 612.   Merger, Conversion, Consolidation or Succession to Business.
 
Any corporation into which the Trustee for the Securities of any series may be
merged or converted or with which it may be consolidated, or any corporation
resulting from any merger, conversion or consolidation to which such Trustee
shall be a party, or any corporation succeeding to all or substantially all of
the corporate trust business of such Trustee, shall be the successor of such
Trustee hereunder, provided such corporation shall be otherwise qualified and
eligible under this Article, without the execution or filing of any paper or any
further act on the part of any of the parties hereto. In case any Securities
shall have been authenticated, but not delivered, by the Trustee or the
Authenticating Agent for such series then in office, any successor by merger,
conversion or consolidation to such authenticating Trustee or Authenticating
Agent, as the case may be, may adopt such authentication and deliver the
Securities so authenticated with the same effect as if such successor Trustee or
successor Authenticating Agent had itself authenticated such Securities.
 
SECTION 613.   Preferential Collection of Claims Against the Company or the
Guarantor.
 
If and when the Trustee of any series of Securities shall be or become a
creditor of the Company or, in the case of Guaranteed Securities, the Guarantor
(or any other obligor upon the Securities), such Trustee shall be subject to the
provisions of the Trust Indenture Act regarding the collection of claims against
the company (or any such other obligor).
 
SECTION 614.   Authenticating Agents.
 
From time to time the Trustee of any series of Securities, in its sole
discretion, may appoint one or more Authenticating Agents with respect to the
Securities of such series, which may include the Company, the Guarantor or any
Affiliate of the Company or the Guarantor, with power to act on the Trustee’s
behalf and subject to its discretion in the authentication and delivery of
Securities of such series or in connection with transfers and exchanges under
Sections 304, 305, 306 and 1107 as fully to all intents and purposes as though
such Authenticating Agent had been expressly authorized by those Sections of
this Indenture to authenticate and deliver Securities of such series. For all
purposes of this Indenture, the authentication and delivery of Securities of
such series by an Authenticating Agent for such Securities pursuant to this
Section shall be deemed to be authentication and delivery of such Securities “by
the Trustee” for the Securities of such series. Any such Authenticating Agent
shall be acceptable to the Company and shall at all times be a corporation
organized and doing business under the laws of the United States, any State
thereof or the District of Columbia, authorized under such laws to exercise
corporate trust powers, having a combined capital and surplus of at least
$25,000,000 and, if other than the Company, the Guarantor or any Affiliate of
the Company or the Guarantor, subject to supervision or examination by Federal,
State or District of Columbia authority. If such corporation publishes reports
of condition at least annually pursuant to law or the requirements of such
authority, then for the purposes of this Section the combined capital and
surplus of such corporation shall be deemed to be its combined capital and
surplus as set forth in its most recent report of condition so published. If at
any time an Authenticating Agent for any series of Securities shall cease to be
eligible in accordance with the provisions of this Section, such Authenticating
Agent shall resign immediately in the manner and with the effect specified in
this Section.
 
55

--------------------------------------------------------------------------------


Any corporation into which any Authenticating Agent may be merged or with which
it may be consolidated, or any corporation resulting from any merger or
consolidation or to which any Authenticating Agent shall be a party, or any
corporation succeeding to the corporate trust business of any Authenticating
Agent, shall be the successor of such Authenticating Agent hereunder, if such
successor corporation is otherwise eligible under this Section, without the
execution or filing of any paper or any further act on the part of the parties
hereto or the Authenticating Agent or such successor corporation.
 
Any Authenticating Agent for any series of Securities may resign at any time by
giving written notice of resignation to the Trustee for such series and to the
Company. The Trustee for any series of Securities may at any time terminate the
agency of any Authenticating Agent for such series by giving written notice of
termination to such Authenticating Agent and to the Company. Upon receiving such
a notice of resignation or upon such a termination, or in case at any time any
Authenticating Agent for any series of Securities shall cease to be eligible
under this Section, the Trustee for such series may appoint a successor
Authenticating Agent, which shall be acceptable to the Company, shall give
written notice of such appointment to the Company and shall give written notice
of such appointment to all Holders of Securities of such series with respect to
which such Authenticating Agent will serve, as the names and addresses of such
Holders appear on the Security Register. Any successor Authenticating Agent,
upon acceptance of its appointment hereunder, shall become vested with all the
rights, powers and duties of its predecessor hereunder, with like effect as if
originally named as an Authenticating Agent. No successor Authenticating Agent
shall be appointed unless eligible under the provisions of this Section.
 
The Trustee for any series of Securities agrees to pay to the Authenticating
Agent for such series from time to time reasonable compensation for its
services, and such Trustee shall be entitled to be reimbursed for such payments,
subject to Section 607.
 
If an appointment with respect to one or more series of Securities is made
pursuant to this Section, the Securities of such series may have endorsed
thereon, in addition to the Trustee’s certificate of authentication, an
alternate certificate of authentication in the following form:
 
This is one of the Securities of the series designated therein referred to in
the within-mentioned Indenture.
 
Wells Fargo Bank, N.A., as Trustee
 
By ____________________________
 
56

--------------------------------------------------------------------------------


As Authenticating Agent
 
By ____________________________
 
Authorized Officer
 
The provisions of Sections 309, 604 and 605 shall be applicable to any
Authenticating Agent.
 
ARTICLE SEVEN
HOLDERS’ LISTS AND REPORTS BY TRUSTEE AND COMPANY
 
SECTION 701.   Company to Furnish Trustee Names and Addresses of Holders.
 
With respect to each particular series of Securities, the Company will furnish
or cause to be furnished to the Trustee for the Securities of such series,
 
(a)  semi-annually, not later than 15 days after each Regular Record Date, or,
in the case of any series of Securities on which semi-annual interest is not
payable, not more than 15 days after such semi-annual dates as may be specified
by such Trustee, a list, in such form as such Trustee may reasonably require, of
the names and addresses of the Holders as of such Regular Record Date or
semi-annual date, as the case may be, and
 
(b)  at such other times as such Trustee may request in writing, within 30 days
after the receipt by the Company of any such request, a list of similar form and
content as of a date not more than 15 days prior to the time such list is
furnished;
 
provided, however, that so long as such Trustee is Security Registrar for any
series of Securities, no such list shall be required to be furnished with
respect to any such series.
 
SECTION 702.   Preservation of Information; Communications to Holders.
 
(a)  The Trustee for each series of Securities shall preserve, in as current a
form as is reasonably practicable, the names and addresses of Holders contained
in the most recent list furnished to such Trustee as provided in Section 701 and
the names and addresses of Holders received by such Trustee in its capacity as
Security Registrar. Such Trustee may destroy any list furnished to it as
provided in Section 701 upon receipt of a new list so furnished.
 
(b)  If three or more Holders of any particular series (herein referred to as
“applicants”) apply in writing to the Trustee for the Securities of such series,
and furnish to such Trustee reasonable proof that each such applicant has owned
a Security for a period of at least six months preceding the date of such
application, and such application states that the applicants desire to
communicate with other Holders of Securities of such series with respect to
their rights under this Indenture or under the Securities and is accompanied by
a copy of the form of proxy or other communication which such applicants propose
to transmit, then such Trustee shall, within five business days after the
receipt of such application, at its election, either
 
57

--------------------------------------------------------------------------------


(i) afford such applicants access to the information preserved at the time by
such Trustee in accordance with Section 702(a); or
 
(ii) inform such applicants as to the approximate number of Holders of
Securities of such series whose names and addresses appear in the information
preserved at the time by such Trustee in accordance with Section 702(a), and as
to the approximate cost of mailing to such Holders the form of proxy or other
communication, if any, specified in such application.
 
If any such Trustee shall elect not to afford such applicants access to such
information, such Trustee shall, upon the written request of such applicants,
mail to each Holder of Securities of such series whose name and address appear
in the information preserved at the time by such Trustee in accordance with
Section 702(a) a copy of the form of proxy or other communication which is
specified in such request, with reasonable promptness after a tender to such
Trustee of the material to be mailed and of payment, or provision for the
payment, of the reasonable expenses of mailing, unless within five days after
such tender such Trustee shall mail to such applicants and file with the
Commission, together with a copy of the material to be mailed, a written
statement to the effect that, in the opinion of such Trustee, such mailing would
be contrary to the best interest of the Holders or would be in violation of
applicable law. Such written statement shall specify the basis of such opinion.
If the Commission, after opportunity for a hearing upon the objections specified
in the written statement so filed, shall enter an order refusing to sustain any
of such objections or if, after the entry of an order sustaining one or more of
such objections, the Commission shall find, after notice and opportunity for
hearing, that all the objections so sustained have been met and shall enter an
order so declaring, such Trustee shall mail copies of such material to all such
Holders with reasonable promptness after the entry of such order and the renewal
of such tender, otherwise such Trustee shall be relieved of any obligation or
duty to such applicants respecting their application.
 
(c)  Every Holder of Securities of each series, by receiving and holding the
same, agrees with the Company, the Guarantor and the Trustee for the Securities
of such series that none of the Company, the Guarantor and such Trustee nor any
agent of any of them shall be held accountable by reason of the disclosure of
any such information as to the names and addresses of the Holders in accordance
with Section 702(b), regardless of the source from which such information was
derived, and that such Trustee shall not be held accountable by reason of
mailing any material pursuant to a request made under Section 702(b).
 
(d)  The U.S. Depositary may grant proxies and otherwise authorize its
participants which own the Global Securities to give or take any Act which a
Holder is entitled to take under the Indenture; provided, however, that the U.S.
Depositary has delivered a list of such participants to the Trustee for the
Securities of such series.
 
58

--------------------------------------------------------------------------------


SECTION 703.   Reports by Trustee.
 
(a)  The Trustee for the Securities of each series shall transmit to Holders of
Securities of each series for which such Trustee serves such reports concerning
such Trustee and its actions under this Indenture as may be required pursuant to
the Trust Indenture Act at the times and in the manner provided pursuant
thereto. If required by Section 313(a) of the Trust Indenture Act, the Trustee
for the Securities of each series shall, within sixty days after each May 15
following the date of this Indenture deliver to Holders of Securities of each
series for which such Trustee serves a brief report, dated as of such May 15,
which complies with the provisions of such Section 313(a).
 
(b)  A copy of each such report shall, at the time of such transmission to
Holders of Securities of each particular series be filed by each particular
Trustee with each stock exchange upon which any Securities are listed, with the
Commission and with the Company. The Company will notify the Trustee when any
Securities are listed on any stock exchange.
 
SECTION 704.   Reports by Company.
 
The Company shall:
 
(1)  file with the Trustee for the Securities of each series, within 15 days
after the Company is required to file the same with the Commission, copies of
the annual reports and of the information, documents and other reports (or
copies of such portions of any of the foregoing as the Commission may from time
to time by rules and regulations prescribe) which the Company may be required to
file with the Commission pursuant to Section 13 or Section 15(d) of the
Securities Exchange Act of 1934; or if the Company is not required to file
information, documents or reports pursuant to either of said Sections, then it
shall file with such Trustee and the Commission, in accordance with rules and
regulations prescribed from time to time by the Commission, such of the
supplementary and periodic information, documents and reports which may be
required pursuant to Section 13 of the Securities Exchange Act of 1934, in
respect of a security listed and registered on a national securities exchange as
may be prescribed from time to time in such rules and regulations;
 
(2)  file with the Trustee for the Securities of such series and the Commission,
in accordance with rules and regulations prescribed from time to time by the
Commission, such additional information, documents and reports with respect to
compliance by the Company with the conditions and covenants of this Indenture as
may be required from time to time by such rules and regulations; and
 
(3)  transmit by mail to all Holders, as their names and addresses appear in the
Security Register, within 30 days after the filing thereof with the Trustee for
the Securities of such series, such summaries of any information, documents and
reports required to be filed by the Company pursuant to paragraphs (1) and (2)
of this Section as may be required by rules and regulations prescribed from time
to time by the Commission.
 
59

--------------------------------------------------------------------------------


Delivery of such reports, information and documents to the Trustee for the
Securities of each series is for informational purposes only and such Trustee’s
receipt of such shall not constitute constructive notice of any information
contained therein or determinable from information contained therein, including
the Company’s compliance with any of its covenants hereunder (as to which such
Trustee is entitled to rely exclusively on Officer’s Certificates).
 
ARTICLE EIGHT
CONSOLIDATION, MERGER, CONVEYANCE, SALE OR LEASE
 
SECTION 801.   Company and Guarantor May Consolidate, Etc., on Certain Terms.
 
(a)  Subject to the provisions of Section 802, nothing contained in this
Indenture or in any of the Securities shall prevent any consolidation,
amalgamation or merger of the Company with or into any other corporation or
corporations (whether or not affiliated with the Company) or successive
consolidations, amalgamations or mergers in which the Company or its successor
or successors shall be a party or parties, or shall prevent any sale, conveyance
or lease of all or substantially all the property of the Company, to any other
corporation (whether or not affiliated with the Company), authorized to acquire
and operate the same; provided, however, that the Company hereby covenants and
agrees, that upon any such consolidation, amalgamation, merger, sale, conveyance
or lease, the due and punctual payment of the principal of (and premium, if any)
and interest, if any, on all of the Securities, according to their tenor, and
the due and punctual performance and observance of all of the covenants and
conditions of this Indenture to be performed by the Company shall be expressly
assumed, by supplemental indenture reasonably satisfactory in form to the
Trustee for each series of Securities, executed and delivered to each such
Trustee by the corporation (if other than the Company) formed by such
consolidation or amalgamation, or into which the Company shall have been merged,
or by the corporation which shall have acquired or leased such property, and
provided further, that such corporation shall be a solvent corporation organized
under the laws of the United States of America or a State thereof or the
District of Columbia or Bermuda. The Company will not so consolidate, amalgamate
or merge, or make any such sale, lease or other disposition, and the Company
will not permit any other corporation to merge into the Company, unless
immediately after the proposed consolidation, amalgamation, merger, sale, lease
or other disposition, and after giving effect thereto, the Company or such
successor corporation, as the case may be, will not be in default in the
performance or observance of any of the terms, covenants, agreements or
conditions contained in this Indenture.
 
(b) Nothing contained in this Indenture or in any of the Securities shall
prevent any consolidation or merger of the Guarantor with or into any other
corporation or corporations (whether or not affiliated with the Guarantor) or
successive consolidations or mergers in which the Guarantor or its successor or
successors shall be a party or parties, or shall prevent any sale, conveyance or
lease of all or substantially all the property of the Guarantor, to any other
corporation (whether or not affiliated with the Guarantor), authorized to
acquire and operate the same; provided, however, that with respect to Guaranteed
Securities, the Guarantor hereby covenants and agrees, that upon any such
consolidation, merger, sale, conveyance or lease to or with a Person other than
the Company, the performance of the obligations under the Guarantee, and the due
and punctual performance and observance of all of the covenants and conditions
of this Indenture to be performed by the Guarantor shall be expressly assumed,
by supplemental indenture reasonably satisfactory in form to the Trustee for
each series of Guaranteed Securities, executed and delivered to each such
Trustee by the corporation (if other than the Guarantor) formed by such
consolidation, or into which the Guarantor shall have been merged, or by the
corporation which shall have acquired or leased such property, and provided
further, that with respect to Guaranteed Securities, except in the case of any
such consolidation, amalgamation, merger, sale, conveyance or lease to or with
the Company, such corporation shall be a solvent corporation organized under the
laws of the United States of America or a State thereof or the District of
Columbia. With respect to the Guaranteed Securities, except in the case of a
consolidation, amalgamation, merger, sale, conveyance or lease to or with the
Company, the Guarantor will not so consolidate or merge, or make any such sale,
lease or other disposition, and the Guarantor will not permit any other
corporation to merge into the Guarantor, unless immediately after the proposed
consolidation, merger, sale, lease or other disposition, and after giving effect
thereto, the Guarantor or such successor corporation, as the case may be, will
not be in default in the performance or observance of any of the terms,
covenants, agreements or conditions contained in this Indenture or the
Guarantee. Notwithstanding the preceding sentences, the Guarantor may
consolidate or merge with or into or sell, convey or lease all or substantially
all of its property or sell any or all of its capital stock to the Company
without limitation.
 
60

--------------------------------------------------------------------------------


SECTION 802.   Securities to be Secured in Certain Events.
 
If upon any such consolidation, amalgamation or merger, or upon any such sale,
conveyance or lease, or upon any consolidation, amalgamation or merger of any
Restricted Subsidiary, or upon the sale, conveyance or lease of all or
substantially all the property of any Restricted Subsidiary to any other
corporation, any Principal Property or any shares of stock or Funded
Indebtedness of any Restricted Subsidiary owned immediately prior thereto would
thereupon become subject to any Mortgage, the Company, prior to such
consolidation, amalgamation, merger, sale, conveyance or lease, will by
indenture supplemental hereto secure the due and punctual payment of the
principal of and premium, if any, and interest, if any, on the Securities
(together with, if the Company shall so determine, any other indebtedness of or
guarantee by the Company or such Restricted Subsidiary ranking equally with the
Securities and then existing or thereafter created) by a Mortgage, the lien of
which, upon completion of said merger, consolidation, amalgamation, sale,
conveyance or lease, will rank prior to the lien of such Mortgage of such other
corporation on all assets owned by the Company or such Restricted Subsidiary
immediately prior to such merger, consolidation, amalgamation, sale, conveyance
or lease.
 
SECTION 803.   Successor Corporation to be Substituted.
 
(a)  Upon any consolidation, amalgamation or merger of the Company with or into
any other corporation or corporations or any sale, conveyance or lease of all or
substantially all of the property of the Company to any other corporation or
corporations in accordance with this Article Eight, the successor shall succeed
to, and be substituted for, and may exercise every right and power of, the
Company under this Indenture and the Securities with the same effect as if such
successor had been named as the Company herein and therein, and thereafter,
except in the case of a lease, the Company as the predecessor corporation shall
be relieved of all obligations and covenants under this Indenture and the
Securities and the Company as the predecessor corporation may thereupon or at
any time thereafter be dissolved, wound up or liquidated.
 
(b)  Subject to Section 801(b), upon any consolidation or merger of the
Guarantor with or into any other corporation or corporations or any sale,
conveyance or lease of all or substantially all of the property of the Guarantor
to any other corporation or corporations in accordance with this Article Eight,
the successor shall succeed to, and be substituted for, and may exercise every
right and power of, the Guarantor under this Indenture, the Securities and the
Guarantee with the same effect as if such successor had been named as the
Guarantor herein and therein, and thereafter, except in the case of a lease, the
Guarantor as predecessor corporation shall be relieved of all obligations and
covenants under this Indenture and the Guarantee, and the Guarantor as the
predecessor corporation may thereupon or at any time thereafter be dissolved,
wound up or liquidated.
 
SECTION 804.   Opinion of Counsel to be Given to Trustee.
 
The Trustee for each series of Securities, subject to Section 601, shall be
entitled to receive an Opinion of Counsel as conclusive evidence that any such
consolidation, amalgamation, merger, sale, conveyance or lease and any such
assumption complies with the provisions of this Article.
 
ARTICLE NINE
SUPPLEMENTAL INDENTURES
 
SECTION 901.   Supplemental Indentures without Consent of Holders.
 
Without the consent of any Holders, the Company, the Guarantor (in the case of
Guaranteed Securities) and the Trustee for the Securities of any or all series,
at any time and from time to time, may enter into one or more indentures
supplemental hereto, for any of the purposes set forth below in this Section
901. The terms of such supplemental indenture may be established by one or more
duly appointed officers of the Company and, if the Securities are Guaranteed
Securities, one or more duly appointed officers of the Guarantor, acting
pursuant to authority granted to such officers by the board of directors of the
Company and, if the Securities are Guaranteed Securities, by the board of
directors of the Guarantor. A supplemental indenture, in form reasonably
satisfactory to the Trustee, may be entered into pursuant to this Section 901
for any of the following purposes:
 
61

--------------------------------------------------------------------------------


(1)  to evidence the succession of another corporation to the Company or (in the
case of Guaranteed Securities) the Guarantor and the assumption by any such
successor of the covenants of the Company herein and in the Securities or the
assumption by any such successor of the covenants of the Guarantor (in the case
of Guaranteed Securities) herein and in the Guarantee; or
 
(2)  to add to the covenants of the Company or the Guarantor (in the case of
Guaranteed Securities) for the benefit of the Holders of all or any series of
Securities (and if such covenants are to be for the benefit of less than all
series of Securities, stating that such covenants are expressly being included
solely for the benefit of such series) or to surrender any right or power herein
conferred upon the Company or the Guarantor, as applicable; or
 
(3)  to add any additional Events of Default; or
 
(4)  to add to or change any of the provisions of this Indenture to such extent
as shall be necessary to permit or facilitate the issuance of Securities in
bearer form, registrable or not registrable as to principal, and with or without
interest coupons; or
 
(5)  to change or eliminate any of the provisions of this Indenture, provided
that any such change or elimination shall become effective only when there is no
Security Outstanding of any series created prior to the execution of such
supplemental indenture which is entitled to the benefit of such provisions; or
 
(6)  to secure the Securities; or
 
(7)  to establish the form or terms of Securities of any series as permitted by
Sections 201 and 301; or
 
(8)  to evidence and provide for the acceptance of appointment hereunder by a
successor Trustee with respect to the Securities of one or more series and to
add to or change any of the provisions of this Indenture as shall be necessary
to provide for or facilitate the administration of the trusts hereunder by more
than one Trustee, pursuant to the requirements of Section 611(b); or
 
(9)  to evidence and provide for the acceptance of appointment hereunder of a
Trustee other than Wells Fargo Bank, N.A. as Trustee for a series of Securities
and to add to or change any of the provisions of this Indenture as shall be
necessary to provide for or facilitate the administration of the trusts
hereunder by more than one Trustee, pursuant to the requirements of Section 609;
or
 
(10)  to provide for any rights of the Holders of Securities of any series to
require the repurchase of Securities of such series from the Company; or
 
(11)  to cure any ambiguity, to correct or supplement any provision herein which
may be inconsistent with any other provision herein, or to make any other
provisions with respect to matters or questions arising under this Indenture,
provided such action shall not adversely affect the interests of the Holders of
Securities of any series in any material respect;
 
62

--------------------------------------------------------------------------------


(12)  to continue its qualification under the Trust Indenture Act or as may be
necessary or desirable in accordance with amendments to the Trust Indenture Act;
or
 
(13)  for any other reason specified pursuant to Section 301 with respect to the
Securities of such series.
 
SECTION 902.   Supplemental Indentures with Consent of Holders.
 
With the consent of the Holders of not less than a majority in principal amount
of the Outstanding Securities of any or all series affected by such supplemental
indenture (voting as one class), by Act of said Holders delivered to the
Company, the Guarantor (in the case of Guaranteed Securities) and the Trustee of
each such series of Securities, the Company, when authorized by or pursuant to a
Board Resolution of its Board of Directors, the Guarantor, when authorized by or
pursuant to a Board Resolution by the Guarantor’s Board of Directors, and each
such Trustee may enter into an indenture or indentures supplemental hereto for
the purpose of adding any provisions to or changing in any manner or eliminating
any of the provisions of this Indenture or of modifying in any manner the rights
of the Holders of Securities of such series under this Indenture; provided,
however, that no such supplemental indenture shall, without the consent of the
Holder of each Outstanding Security affected thereby:
 
(1)  change the Stated Maturity of the principal of, or any installment of
principal of or interest, if any, on, any Security, or reduce the principal
amount thereof or the rate of interest thereon or any premium payable upon the
redemption thereof, or reduce the amount of the principal of an Original Issue
Discount Security that would be due and payable upon a declaration of
acceleration of the Maturity thereof pursuant to Section 502, or change any
Place of Payment where, or the coin or currency in which, any Security or any
premium or the interest thereon is payable, or impair the right to institute
suit for the enforcement of any such payment on or after the Stated Maturity
thereof (or, in the case of redemption, on or after the Redemption Date), or (in
the case of Guaranteed Securities) release the Guarantor from any of its
obligations under the Guarantee otherwise than in accordance with the terms of
this Indenture;
 
(2)  reduce the percentage in principal amount of the Outstanding Securities of
any series, the consent of whose Holders is required for any such supplemental
indenture or the consent of whose Holders is required for any waiver (of
compliance with certain provisions of this Indenture or certain defaults
hereunder and their consequences) provided for in this Indenture; or
 
(3)  modify any of the provisions of this Section, Section 513 or Section 1008,
except to increase any such percentage or to provide that certain other
provisions of this Indenture cannot be modified or waived without the consent of
the Holder of each Outstanding Security affected thereby provided, however, that
this clause shall not be deemed to require the consent of any Holder with
respect to changes in the references to “the Trustee” and concomitant changes in
this Section and Section 1008, or the deletion of this proviso, in accordance
with the requirements of Sections 609, 611(b), 901(8) and 901(9).
 
63

--------------------------------------------------------------------------------


A supplemental indenture which changes or eliminates any covenant or other
provision of this Indenture which has expressly been included solely for the
benefit of one or more particular series of Securities, or which modifies the
rights of the Holders of Securities of such series with respect to such covenant
or other provision, shall be deemed not to affect the rights under this
Indenture of the Holders of Securities of any other series.
 
It shall not be necessary for any Act of Holders of any series of Securities
under this Section to approve the particular form of any proposed supplemental
indenture, but it shall be sufficient if such Act shall approve the substance
thereof.
 
SECTION 903.   Execution of Supplemental Indentures.
 
In executing, or accepting the additional trusts created by, and supplemental
indenture permitted by this Article or the modifications thereby of the trusts
created by this Indenture, the Trustee for any series of Securities shall be
entitled to receive, and (subject to Section 601) shall be fully protected in
relying upon, an Opinion of Counsel stating that the execution of such
supplemental indenture is authorized or permitted by this Indenture. The Trustee
for any series of Securities may, but shall not be obligated to, enter into any
such supplemental indenture which affects such Trustee’s own rights, duties or
immunities under this Indenture or otherwise.
 
SECTION 904.   Effect of Supplemental Indentures.
 
Upon the execution of any supplemental indenture under this Article, this
Indenture shall be modified in accordance therewith, and such supplemental
indenture shall form a part of this Indenture for all purposes, and every Holder
of Securities theretofore or thereafter authenticated and delivered hereunder
shall be bound thereby.
 
SECTION 905.   Conformity with Trust Indenture Act.
 
Every supplemental indenture executed pursuant to this Article shall conform to
the requirements of the Trust Indenture Act as then in effect.
 
SECTION 906.   Reference in Securities to Supplemental Indentures.
 
Securities of any series authenticated and delivered after the execution of any
supplemental indenture pursuant to this Article may, and shall if required by
the Trustee for the Securities of such series, bear a notation in form approved
by such Trustee as to any matter provided for in such supplemental indenture. If
the Company or (in the case of Guaranteed Securities) the Guarantor shall so
determine, new forms of the Securities of any series and (in the case of
Guaranteed Securities) any Guarantees endorsed thereon modified as to conform,
in the opinion of the Trustee for the Securities of such series , the Company
and (in the case of Guaranteed Securities) the Guarantor, to any supplemental
indenture may be prepared and executed by the Company and authenticated and
delivered by such Trustee in exchange for Outstanding Securities of such series.
 
64

--------------------------------------------------------------------------------


ARTICLE TEN
COVENANTS
 
SECTION 1001.   Payment of Principal, Premium and Interest.
 
The Company covenants and agrees for the benefit of each series of Securities
that it will duly and punctually pay the principal of (and premium, if any) and
interest, if any, on the Securities of that series in accordance with the terms
of the Securities and this Indenture.
 
SECTION 1002.   Maintenance of Office or Agency.
 
The Company will maintain in each Place of Payment for any series of Securities
an office or agency where Securities of that series may be presented or
surrendered for payment, where Securities of that series may be surrendered for
registration of transfer or exchange and where notices and demands to or upon
the Company in respect of the Securities of that series and this Indenture may
be served. If Securities are Guaranteed Securities, the Guarantor will maintain
an office or agency in each Place of Payment for any series of Guaranteed
Securities where notices and demands to or upon the Guarantor in respect of the
Guaranteed Securities of that series and this Indenture may be served. The
Company and (in the case of Guaranteed Securities) the Guarantor will give
prompt written notice to the Trustee for Securities of that series of the
location, and any change in the location, of such office or agency. If at any
time the Company or (in the case of Guaranteed Securities) the Guarantor shall
fail to maintain any such required office or agency or shall fail to furnish the
Trustee for the Securities of that series with the address thereof, such
presentations, surrenders, notices and demands may be made or served at the
Corporate Trust Office of such Trustee, and the Company and (in the case of
Guaranteed Securities) the Guarantor hereby appoint such Trustee as its agent to
receive all such presentations, surrenders, notices and demands.
 
The Company may also from time to time designate one or more other offices or
agencies where the Securities of one or more series may be presented or
surrendered for any or all such purposes and may from time to time rescind such
designations; provided, however, that no such designation or rescission shall in
any manner relieve the Company of its obligation to maintain an office or agency
in each Place of Payment for Securities of any series for such purposes. The
Company will give prompt written notice to the Trustee for the Securities of
each series of any such designation or rescission and of any change in the
location of any such other office or agency.
 
SECTION 1003.   Money for Securities Payments to Be Held in Trust.
 
If the Company shall at any time act as its own Paying Agent with respect to any
series of Securities, it will, on or before each due date of the principal of
(and premium, if any) or interest, if any, on any of the Securities of that
series, segregate and hold in trust for the benefit of the persons entitled
thereto a sum sufficient to pay the principal (and premium, if any) or interest,
if any, so becoming due until such sums shall be paid to such persons or
otherwise disposed of as herein provided and will promptly notify the Trustee
for the Securities of such series of its action or failure so to act.
 
65

--------------------------------------------------------------------------------


Whenever the Company shall have one or more Paying Agents for any series of
Securities, it will, prior to each due date of the principal of (and premium, if
any) or interest, if any, on any Securities of that series, deposit with a
Paying Agent a sum sufficient to pay the principal (and premium, if any) or
interest so becoming due, such sum to be held in trust for the benefit of the
persons entitled to such principal, premium or interest, and (unless such Paying
Agent is the Trustee for the Securities of such series) the Company will
promptly notify such Trustee of its action or failure so to act.
 
The Company will cause each Paying Agent for any series of Securities other than
the Trustee for the Securities of such series to execute and deliver to such
Trustee an instrument in which such Paying Agent shall agree with such Trustee,
subject to the provisions of this Section, that such Paying Agent will:
 
(1)  hold all sums held by it for the payment of the principal of (and premium,
if any) or interest, if any, on Securities of that series in trust for the
benefit of the persons entitled thereto until such sums shall be paid to such
persons or otherwise disposed of as herein provided;
 
(2)  give such Trustee notice of any default by the Company (or any other
obligor upon the Securities of that series) in the making of any payment of
principal (and premium, if any) or interest, if any, on the Securities of that
series; and
 
(3)  at any time during the continuance of any such default, upon the written
request of such Trustee, forthwith pay to such Trustee all sums so held in trust
by such Paying Agent.
 
The Company may at any time, for the purpose of obtaining the satisfaction and
discharge of this Indenture or for any other purpose, pay, or by Company Order
direct any Paying Agent to pay, to the Trustee for the Securities of any series
all sums held in trust by the Company or such Paying Agent, such sums to be held
by such Trustee upon the same trusts as those upon which such sums were held by
the Company or such Paying Agent; and, upon such payment by any Paying Agent to
such Trustee, such Paying Agent shall be released from all further liability
with respect to such money.
 
Any money deposited with the Trustee or any Paying Agent for the Securities of
any series, or then held by the Company or (in the case of Guaranteed
Securities) the Guarantor, in trust for the payment of the principal of (and
premium, if any) or interest, if any, on any Security of any series and
remaining unclaimed for two years after such principal (and premium, if any) or
interest has become due and payable shall be paid to the Company or (in the case
of Guaranteed Securities) the Guarantor on Company Request, or (if then held by
the Company or (in the case of Guaranteed Securities) the Guarantor) shall be
discharged from such trust; and the Holder of such Security shall thereafter, as
an unsecured general creditor, look only to the Company or (in the case of
Guaranteed Securities) the Guarantor, as the case may be, for payment thereof,
and all liability of such Trustee or such Paying Agent with respect to such
trust money, and all liability of the Company or (in the case of Guaranteed
Securities) the Guarantor, as the case may be, as trustee thereof, shall
thereupon cease; provided, however, that such Trustee or such Paying Agent,
before being required to make any such repayment, may at the expense of the
Company cause to be published once, in a newspaper published in the English
language, customarily published on each Business Day and of general circulation
in the City, County and State of New York, notice that such money remains
unclaimed and that, after a date specified therein, which shall not be less than
30 days from the date of such publication, any unclaimed balance of such money
then remaining will be repaid to the Company or (in the case of Guaranteed
Securities) the Guarantor, as the case may be.
 
66

--------------------------------------------------------------------------------


SECTION 1004.   Limitation on Liens.
 
(a)  The Company covenants and agrees for the benefit of each series of
Securities, other than any series established by or pursuant to a Board
Resolution of the Company or in one or more supplemental indentures hereto which
specifically provides otherwise, that it will not, and will not permit any
Restricted Subsidiary to, create, assume or guarantee any indebtedness for money
borrowed secured by a Mortgage (i) on any Principal Property of the Company or
of a Restricted Subsidiary or (ii) on any shares or Funded Indebtedness of a
Restricted Subsidiary (whether such Principal Property, shares or Funded
Indebtedness are now owned or hereafter acquired), without, in any such case,
effectively providing concurrently with the creation, assumption or guaranteeing
of such indebtedness that the Securities (together, if the Company shall so
determine, with any other indebtedness then or thereafter existing, created,
assumed or guaranteed by the Company or such Restricted Subsidiary ranking
equally with the Securities) shall be secured equally and ratably with (or prior
to) such indebtedness; excluding, however, from the foregoing any indebtedness
secured by a Mortgage (including any extension, renewal or replacement, or
successive extensions, renewals or replacements, of any Mortgage hereinafter
specified or any indebtedness secured thereby, without increase of the principal
of such indebtedness):
 
(1)  on property, shares or Funded Indebtedness of any corporation existing at
the time such corporation becomes a Restricted Subsidiary; or
 
(2)  on property existing at the time of acquisition thereof by the Company or a
Restricted Subsidiary, or to secure any indebtedness incurred by the Company or
a Restricted Subsidiary prior to, at the time of, or within 180 days after the
later of the acquisition, the completion of construction (including any
improvements on an existing property) or the commencement of commercial
operation of such property, which indebtedness is incurred for the purpose of
financing all or any part of the purchase price thereof or construction or
improvements thereon; provided, however, that in the case of any such
acquisition, construction or improvement the Mortgage shall not apply to any
property theretofore owned by the Company or a Restricted Subsidiary, other
than, in the case of any such construction or improvement, any theretofore
unimproved real property on which the property so constructed, or the
improvement, is located; or
 
67

--------------------------------------------------------------------------------


(3)  on property, shares or Funded Indebtedness of a corporation existing at the
time such corporation is merged into or consolidated with the Company or a
Restricted Subsidiary, or at the time of a sale, lease or other disposition of
the properties of a corporation as an entirety or substantially as an entirety
to the Company or a Restricted Subsidiary; or
 
(4)  on property of a Restricted Subsidiary to secure indebtedness of such
Restricted Subsidiary to the Company or another Restricted Subsidiary; or
 
(5)  on property of the Company or a Restricted Subsidiary in favor of the
United States of America or any State thereof or Bermuda, or any department,
agency or instrumentality or political subdivision of the United States of
America or any State thereof or Bermuda, to secure partial, progress, advance or
other payments pursuant to any contract or statute or to secure any indebtedness
incurred for the purpose of financing all or any part of the purchase price or
the cost of constructing or improving the property subject to such Mortgage; or
 
(6)  existing at the date of this Indenture;
 
provided, however, that any Mortgage permitted by any of the foregoing clauses
(1), (2), (3) and (5) of this Section 1004(a) shall not extend to or cover any
property of the Company or such Restricted Subsidiary, as the case may be, other
than the property specified in such clauses and improvements thereto.
 
(b)  Notwithstanding the provisions of subsection (a) of this Section 1004, the
Company or any Restricted Subsidiary may create, assume or guarantee secured
indebtedness for money borrowed which would otherwise be prohibited in said
subsection (a) in an aggregate amount which, together with all other such
indebtedness for money borrowed of the Company and its Restricted Subsidiaries
and the Attributable Debt of the Company and its Restricted Subsidiaries in
respect of Sale and Leaseback Transactions (as defined in Section 1005) existing
at such time (other than Sale and Leaseback Transactions entered into prior to
the date of this Indenture and Sale and Leaseback Transactions the proceeds of
which have been applied in accordance with clause (b) of Section 1005), does not
at the time exceed 10% of the shareholders’ equity in the Company and its
consolidated Subsidiaries, as shown on the audited consolidated balance sheet
contained in the latest annual report to shareholders of the Company.
 
(c)  For the purposes of this Article Ten,
 
(1)  the term “Attributable Debt” shall mean, as of any particular time, the
then present value of the total net amount of rent required to be paid under
such lease during the remaining term thereof (excluding any renewal term unless
the renewal is at the option of the lessor) computed by discounting from the
respective due dates to such date such total net amount of rent at the actual
interest factor included in such rent, or, if such interest factor cannot
readily be determined, at the rate per annum borne by the initial series of
Securities, except that if no interest is payable in respect of the initial
series of Securities or if such rate is not fixed then at the rate of 8⅜%
per annum. The net amount of rent required to be paid for any such period shall
be the aggregate amount of the rent payable by the lessee with respect to such
period after excluding amounts required to be paid on account of, or measured or
determined by, any variable factor, including, without limitation, the
cost-of-living index and costs of maintenance and repairs, insurance, taxes,
assessments, water rates and similar charges and after excluding any portion of
rentals based on a percentage of sales made by the lessee. In the case of any
lease which is terminable by the lessee upon the payment of a penalty, such net
amount shall also include the amount of such penalty, but no rent shall be
considered as required to be paid under such lease subsequent to the first date
upon which it may be so terminated;
 
68

--------------------------------------------------------------------------------


(2)  the term “shareholders’ equity in the Company and its consolidated
Subsidiaries” shall mean the share capital, share premium, contributed surplus
and retained earnings of the Company and its consolidated Subsidiaries,
excluding the cost of shares of the Company held by its affiliates, all as
determined in accordance with U.S. generally accepted accounting principles; and
 
(3)  the term “Mortgage” on any specified property shall mean any mortgage,
lien, pledge, charge or other security interest or encumbrance of any kind in
respect of such property.
 
SECTION 1005.   Limitation on Sale and Leaseback Transactions.
 
The Company covenants and agrees for the benefit of each series of Securities,
other than any series established by or pursuant to a Board Resolution of the
Company or in one or more supplemental indentures hereto which specifically
provides otherwise, that it will not, and will not permit any Restricted
Subsidiary to, enter into any arrangement with any person for the leasing by the
Company or a Restricted Subsidiary (except for leases for a term of not more
than three years and for leases of a part of a Principal Property, which has
been sold, for use in connection with the winding up or termination of the
business conducted on such Principal Property, and except, in the case of a
Restricted Subsidiary, a lease to the Company or another Restricted Subsidiary)
of any Principal Property (whether now owned or hereafter acquired), which
Principal Property has been or is intended to be sold or transferred by the
Company or such Restricted Subsidiary to such person (herein referred to as a
“Sale and Leaseback Transaction”), unless (a) the Company or such Restricted
Subsidiary would be entitled, pursuant to the provisions of Section 1004, to
incur indebtedness secured by a Mortgage on such Principal Property without
equally and ratably securing the Securities, or (b) the Company shall (and in
any such case the Company covenants that it will) apply an amount equal to the
fair value of such Principal Property so leased (as determined by the Board of
Directors) to the retirement (other than by payment at maturity or to satisfy
the mandatory requirements of any sinking, purchase or analogous fund or
prepayment provision), within 180 days of the effective date of any such Sale
and Leaseback Transaction, of Securities or other Funded Indebtedness of the
Company or any Restricted Subsidiary ranking on a parity with the Securities, or
to the purchase, improvement or construction of properties which are Principal
Properties; provided, however, that the amount to be applied to the retirement
of such Funded Indebtedness shall be reduced by (x) the principal amount of any
Securities delivered within 180 days after such sale or transfer to the Trustee
for the Securities of such series for retirement and cancellation and (y) the
principal amount of other Funded Indebtedness ranking on a parity with the
Securities voluntarily retired by the Company within 180 days after such sale or
transfer; and promptly after the expiration of such 180-day period the Company
shall have delivered to the Trustee for the Securities of such series an
Officer’s Certificate setting forth in reasonable detail all material facts
necessary to show compliance with this Subsection.
 
69

--------------------------------------------------------------------------------


SECTION 1006.   Defeasance of Certain Obligations.
 
The Company may omit to comply with, and shall have no liability in respect of,
any term, provision or condition set forth in Sections 802, 1004 and 1005 (and
the Company and the Guarantor (in the case of Guaranteed Securities) may omit to
comply with, and shall have no liability in respect of any other provision or
condition specified pursuant to Section 301(13) for such Securities) with
respect to the Securities of any series whether directly or indirectly, by
reason of any reference elsewhere herein to any such covenant, to any other
provision herein or in any other document and such omission to comply shall not
constitute a Default or Event of Default under Section 501(4) or otherwise, as
the case may be, provided that the following conditions shall have been
satisfied:
 
(1)  The Company or the Guarantor has deposited or caused to be irrevocably
deposited (except as provided in Section 402(c) and the last paragraph of
Section 1003) with the Trustee for the Securities of such series (specifying
that each deposit is pursuant to this Section 1006) as trust funds in trust,
specifically pledged as security for, and dedicated solely to, the benefit of
the Holders of the Securities of such series, (i) money in an amount, or
(ii) (except as provided in a supplemental indenture with respect to such
series) if Securities of such series are not subject to repurchase at the option
of such Holders, (A) U.S. Government Obligations which through the payment of
interest and principal in respect thereof in accordance with their terms will
provide not later than one day before the due date of any payment referred to in
clause (x) or (y) of this subparagraph (1) money in an amount, or (B) a
combination thereof, sufficient, in the opinion of a nationally recognized firm
of independent certified public accountants expressed in a written certification
thereof delivered to such Trustee, to pay and discharge (x) the principal of
(and premium, if any) and each installment of principal (and premium, if any)
and interest, if any, on the Outstanding Securities of such series on the Stated
Maturity of such principal or installment of principal or interest or to and
including the Redemption Date irrevocably designated by the Company pursuant to
subparagraph (4) of this Section and (y) any mandatory sinking fund payments
applicable to the Securities of such series on the day on which such payments
are due and payable in accordance with the terms of the Indenture and of the
Securities of such series;
 
(2)  No Event of Default or event which with notice or lapse of time would
become an Event of Default (including by reason of such deposit) with respect to
the Securities of such series shall have occurred and be continuing on the date
of such deposit;
 
70

--------------------------------------------------------------------------------


(3)  The Company or (in the case of Guaranteed Securities) the Guarantor shall
have delivered to such Trustee an Opinion of Counsel to the effect that Holders
of the Securities of such series will not recognize income, gain or loss for
Federal income tax purposes as a result of such deposit and defeasance of
certain obligations; and
 
(4)  If the Company or (in the case of Guaranteed Securities) the Guarantor has
deposited or caused to be deposited money or U.S. Government Obligations to pay
or discharge the principal of (and premium, if any) and interest, if any, on the
Outstanding Securities of a series to and including a Redemption Date on which
all of the Outstanding Securities of such series are to be redeemed, such
Redemption Date shall be irrevocably designated by a Board Resolution of the
Company or delivered to such Trustee on or prior to the date of deposit of such
money or U.S. Government Obligations, and such Board Resolution shall be
accompanied by an irrevocable Company Request that such Trustee give notice of
such redemption in the name and at the expense of the Company and less than 30
nor more than 60 days prior to such Redemption Date in accordance with
Section 1104.
 
SECTION 1007.   Statement by Officer as to Default.
 
The Company will deliver to the Trustee for each series of Securities, on or
before May 15 in each year ending after the date hereof, an Officer’s
Certificate stating that in the course of the performance by such signer of his
or her duties as an officer of the Company he would normally have knowledge of
any default by the Company in the performance and observance of any of the
covenants contained in Sections 802, 1004 and 1005, stating whether or not he
has knowledge of any such default and, if so, specifying each such default of
which such signer has knowledge and the nature thereof.
 
The Company shall deliver to the Trustee, for each series of Securities as soon
as possible and in any event within five days after the Company becomes aware of
the occurrence of any Event of Default or an event which, with notice or the
lapse of time or both, would constitute an Event of Default, an Officer’s
Certificate setting forth the details of such Event of Default or default and
the action which the Company proposes to take with respect thereto.
 
SECTION 1008.   Waiver of Certain Covenants.
 
The Company may omit in any particular instance to comply with any term,
provision or condition set forth in Sections 802, 1004 and 1005 (and the Company
and the Guarantor may omit in any particular instance to comply with any term,
provision or condition specified pursuant to Section 301(13) for such
Securities) if before the time for such compliance the Holders of at least a
majority in principal amount of the Outstanding Securities of all series
affected by such omission (voting as one class) shall, by Act of such Holders,
either waive such compliance in such instance or generally waive compliance with
such term, provision or condition, but no such waiver shall extend to or affect
such term, provision or condition except to the extent so expressly waived, and,
until such waiver shall become effective, the obligations of the Company and the
Guarantor, as the case may be, and the duties of the Trustee for the Securities
of each series in respect of any such term, provision or condition shall remain
in full force and effect.
 
71

--------------------------------------------------------------------------------


SECTION 1009.   Calculation of Original Issue Discount.
 
The Company shall file with the Trustee for the Securities of each series
promptly at the end of each calendar year (i) a written notice specifying the
amount of original issue discount (including daily rates and accrual periods)
accrued on the Outstanding Securities as of the end of such year and (ii) such
other specific information relating to such original issue discount as may then
be relevant under the Internal Revenue Code of 1986, as amended from time to
time.
 
ARTICLE ELEVEN
REDEMPTION OF SECURITIES
 
SECTION 1101.   Applicability of Article.
 
Securities of any series which are redeemable before their Stated Maturity shall
be redeemable in accordance with their terms and (except as otherwise specified
as contemplated by Section 301 for Securities of any series) in accordance with
this Article.
 
SECTION 1102.   Election to Redeem; Notice to Trustee.
 
The election of the Company to redeem any Securities of any series shall be
evidenced by an Officer’s Certificate. In case of any redemption at the election
of the Company of less than all the Securities of any series, the Company shall,
at least 60 days prior to the Redemption Date fixed by the Company (unless a
shorter notice shall be reasonably satisfactory to the Trustee for the
Securities of such series), notify such Trustee of such Redemption Date and of
the principal amount of Securities of such series to be redeemed, such notice to
be accompanied by a written statement signed by an authorized officer of the
Company stating that no defaults in the payment of interest or Events of Default
with respect to the Securities of that series have occurred (which have not been
waived or cured). In the case of any redemption of Securities prior to the
expiration of any restriction on such redemption provided in the terms of such
Securities or elsewhere in this Indenture, the Company shall furnish the Trustee
for the Securities of such series with an Officer’s Certificate evidencing
compliance with such restriction.
 
SECTION 1103.   Selection by Trustee of Securities to Be Redeemed.
 
If less than all the Securities of any series are to be redeemed, the particular
Securities of that series to be redeemed shall be selected not more than 60 days
prior to the Redemption Date by the Trustee for the Securities of such series,
from the Outstanding Securities of such series not previously called for
redemption, by such method as such Trustee shall deem fair and appropriate and
which may provide for the selection for redemption of portions (equal to the
minimum authorized denomination for Securities of that series or any integral
multiple thereof) of the principal amount of Securities of such series of a
denomination larger than the minimum authorized denomination for Securities of
that series.
 
Securities shall be excluded from eligibility for selection for redemption if
they are identified by registration and certificate number in a written
statement signed by an authorized officer of the Company and delivered to the
Trustee for the Securities of such series at least 60 days prior to the
Redemption Date as being owned of record and beneficially by, and not pledged or
hypothecated by either (a) the Company or (in the case of Guaranteed Securities)
the Guarantor or (b) an entity specifically identified in such written statement
which is an Affiliate of the Company or (in the case of Guaranteed Securities)
the Guarantor.
 
72

--------------------------------------------------------------------------------


The Trustee for the Securities of such series shall promptly notify the Company
and (in the case of Guaranteed Securities) the Guarantor in writing of the
Securities selected for redemption and, in the case of any Securities selected
for partial redemption, the principal amount thereof to be redeemed.
 
For all purposes of this Indenture, unless the context otherwise requires, all
provisions relating to the redemption of Securities shall relate, in the case of
any Securities redeemed or to be redeemed only in part, to the portion of the
principal amount of such Securities which has been or is to be redeemed.
 
SECTION 1104.   Notice of Redemption.
 
Notice of redemption shall be given by first-class mail, postage prepaid, mailed
not less than 30 nor more than 60 days prior to the Redemption Date, to each
Holder of Securities to be redeemed, at his or her address appearing in the
Security Register.
 
All notices of redemption shall state:
 
(1)  the Redemption Date;
 
(2)  the Redemption Price;
 
(3)  if less than all the Outstanding Securities of any series are to be
redeemed, the identification (and, in the case of partial redemption, the
principal amounts) of the particular Securities to be redeemed;
 
(4)  that on the Redemption Date the Redemption Price will become due and
payable upon each such Security to be redeemed and, if applicable, that interest
thereon will cease to accrue on and after said date;
 
(5)  the place or places where such Securities are to be surrendered for payment
of the Redemption Price; and
 
(6)  that the redemption is for a sinking fund, if such is the case.
 
Notice of redemption of Securities to be redeemed at the election of the Company
shall be given by the Company or, at the Company’s request, by the Trustee for
such Securities in the name and at the expense of the Company.
 
73

--------------------------------------------------------------------------------


SECTION 1105.   Deposit of Redemption Price.
 
At least one Business Day prior to any Redemption Date, the Company or (in the
case of Guaranteed Securities) the Guarantor shall deposit with the Trustee for
the Securities to be redeemed or with a Paying agent (or, if the Company or (in
the case of Guaranteed Securities) the Guarantor is acting as its own Paying
Agent, segregate and hold in trust as provided in Section 1003) an amount of
money sufficient to pay the Redemption Price of, and (except if the Redemption
Date shall be an Interest Payment Date) accrued interest on, all the Securities
which are to be redeemed on that date (to the extent that such amounts are not
already on deposit at such time in accordance with the provisions of Section
401, 403 or 1006).
 
SECTION 1106.   Securities Payable on Redemption Date.
 
Notice of redemption having been given as aforesaid, the Securities so to be
redeemed shall, on the Redemption Date, become due and payable at the Redemption
Price therein specified, and from and after such date (unless the Company shall
default in the payment of the Redemption Price and accrued and unpaid interest)
such Securities shall cease to bear interest. Upon surrender of any such
Security for redemption in accordance with said notice, such Security shall be
paid by the Company at the Redemption Price, together with accrued and unpaid
interest to the Redemption Date; provided, however, that installments of
interest whose Stated Maturity is on or prior to the Redemption Date shall be
payable to the Holders of such Securities, or one or more Predecessor
Securities, registered as such at the close of business on the relevant Record
Dates according to their terms and the provisions of Section 307.
 
If any Security called for redemption shall not be so paid upon surrender
thereof for redemption, the principal (and premium, if any) shall, until paid,
bear interest from the Redemption Date at the rate prescribed therefor in the
Security.
 
SECTION 1107.   Securities Redeemed in Part.
 
Any Security which is to be redeemed only in part shall be surrendered at a
Place of Payment therefor (with, if the Company or the Trustee for such Security
so requires, due endorsement by, or a written instrument of transfer in form
satisfactory to the Company and such Trustee duly executed by, the Holder
thereof or his or her attorney duly authorized in writing), and the Company
shall execute, and such Trustee shall authenticate and deliver to the Holder of
such Security without service charge, a new Security or Securities of the same
series, and, in the case of Guaranteed Securities, having endorsed thereon the
Guarantee executed by the Guarantor, of any authorized denomination as requested
by such Holder, in aggregate principal amount equal to and in exchange for the
unredeemed portion of the principal of the Security so surrendered.
 
74

--------------------------------------------------------------------------------


 
ARTICLE TWELVE
SINKING FUNDS
 
SECTION 1201.   Applicability of Article.
 
The provisions of this Article shall be applicable to any sinking fund for the
retirement of Securities of a series except as otherwise specified as
contemplated by Section 301 for Securities of such series.
 
The minimum amount of any sinking fund payment provided for by the terms of
Securities of any series is herein referred to as a “mandatory sinking fund
payment,” and any payment in excess of such minimum amount provided for by the
terms of Securities of any series is herein referred to as an “optional sinking
fund payment.” If provided for by the terms of Securities of any series, the
cash amount of any sinking fund payment may be subject to reduction as provided
in Section 1202. Each sinking fund payment shall be applied to the redemption of
Securities of any series as provided for by the terms of Securities of such
series.
 
SECTION 1202.   Satisfaction of Sinking Fund Payments with Securities.
 
In lieu of making all or any part of any mandatory sinking fund payment with
respect to any series of Securities in cash, the Company may at its option
(a) deliver to the Trustee for such Securities, Securities of such series
theretofore purchased or otherwise acquired (except upon redemption pursuant to
the mandatory sinking fund) by the Company or receive credit for Securities of
such series (not previously so credited) theretofore purchased or otherwise
acquired (except as aforesaid) by the Company and delivered to such Trustee for
cancellation pursuant to Section 309, (b) receive credit for optional sinking
fund payments (not previously so credited) made pursuant to this Section, or
(c) receive credit for Securities of such series (not previously so credited)
redeemed by the Company through any optional redemption provision contained in
the terms of such series. Securities so delivered or credited shall be received
or credited by such Trustee at the sinking fund redemption price specified in
such Securities.
 
SECTION 1203.   Redemption of Securities for Sinking Fund.
 
Not less than 60 days prior to each sinking fund payment date for any series of
Securities, the Company will deliver to the Trustee for the Securities of such
series an Officer’s Certificate (which need not contain the statements required
by Section 102) stating that no defaults in the payment of interest, if any,
with respect to Securities of that series and no Events of Default with respect
to Securities of that series have occurred (which in either case have not been
waived or cured) and (a) specifying the amount of the next ensuing sinking fund
payment for that series pursuant to the terms of that series, (b) whether or not
the Company intends to exercise its right, if any, to make an optional sinking
fund payment with respect to such series on the next ensuing sinking fund
payment date and, if so, the amount of such optional sinking fund payment, and
(c) the portion thereof, if any, which is to be satisfied by payment of cash and
the portion thereof, if any, which is to be satisfied by delivering and
crediting Securities of that series pursuant to Section 1202, and will also
deliver to such Trustee any Securities to be so delivered. Such written
statement shall be irrevocable and upon its receipt by such Trustee the Company
shall become unconditionally obligated to make all the cash payments or payments
therein referred to, if any, on or before the next succeeding sinking fund
payment date. Failure of the Company, on or before any such 60th day, to deliver
such written statement and Securities specified in this paragraph, if any, shall
not constitute a default but shall constitute, on and as of such date, the
irrevocable election of the Company (i) that the mandatory sinking fund payment
for such series due on the next succeeding sinking fund payment date shall be
paid entirely in cash without the option to deliver or credit Securities of such
series in respect therefor and (ii) that the Company will make no optional
sinking fund payment with respect to such series as provided in this Section.
 
75

--------------------------------------------------------------------------------


Not less than 30 days before each such sinking fund payment date the Trustee for
any series of Securities shall select the Securities of such series to be
redeemed upon such sinking fund payment date in the manner specified in
Section 1103 and cause notice of the redemption thereof to be given in the name
of and at the expense of the Company in the manner provided in Section 1104.
Such notice having been duly given, the redemption of such Securities shall be
made upon the terms and in the manner stated in Sections 1105, 1106 and 1107.
 
The Trustee for any series of Securities shall not redeem or cause to be
redeemed any Security of such series with sinking fund moneys or mail any notice
of redemption of Securities of such series by operation of the sinking fund
during the continuance of a default in payment of interest with respect to
Securities of that series or an Event of Default with respect to the Securities
of that series except that, where the mailing of notice of redemption of any
Securities shall theretofore have been made, such Trustee shall redeem or cause
to be redeemed such Securities, provided that it shall have received from the
Company a sum sufficient for such redemption. Except as aforesaid, any moneys in
the sinking fund for such series at the time when any such default or Event of
Default, shall occur, and any moneys thereafter paid into the sinking fund,
shall, during the continuance of such default or Event of Default, be deemed to
have been collected under Article Five and held for the payment of all such
Securities. In case such Event of Default shall have been waived as provided in
Section 513 or the default or Event of Default cured on or before the 60th day
preceding the sinking fund payment date, such moneys shall thereafter be applied
on the next succeeding sinking fund payment date in accordance with this Section
to the redemption of such Securities.
 
ARTICLE THIRTEEN
GUARANTEE OF GUARANTEED SECURITIES
 
SECTION 1301.   Guarantee.
 
(a)  Subject to the provisions of this Article Thirteen and for good and
valuable consideration, the receipt of which is hereby acknowledged, the
Guarantor hereby fully and unconditionally guarantees to each Holder of a
Guaranteed Security of each series authenticated and delivered by the Trustee
for such Guaranteed Securities hereunder and to such Trustee on behalf of each
such Holder, the due and punctual payment of principal of, premium, if any, and
interest on the Guaranteed Securities when and as the same shall become due and
payable, whether at the Stated Maturity, by declaration of acceleration, call
for redemption or otherwise, according to the terms thereof and of this
Indenture. In case of the failure of the Company promptly to make any such
payment of principal, premium, if any, or interest, the Guarantor hereby agrees
to make any such payment to be made promptly when and as the same shall become
due and payable, whether at the Stated Maturity or by declaration of
acceleration, call for redemption or otherwise, and as if such payment were made
by the Company.
 
76

--------------------------------------------------------------------------------


(b)  The Guarantor hereby agrees that its obligations hereunder shall be as if
it were principal debtor and not merely surety, and shall be absolute and
unconditional, joint and several, irrespective of, and shall be unaffected by
any failure to enforce the provisions of such Guaranteed Security or this
Indenture, or any waiver, modification or indulgence granted to the Company with
respect thereto, by the Holder of such Guaranteed Security or the Trustee for
the Securities of such series or any other circumstance which may otherwise
constitute a legal or equitable discharge of a surety or guarantor; provided,
however, that, notwithstanding the foregoing, no such waiver, modification or
indulgence shall, without the consent of the Guarantor, increase the principal
amount of such Guaranteed Security, or increase the interest rate thereon, or
increase any premium payable upon redemption thereof, or alter the Stated
Maturity thereof, or increase the principal amount of any Original Issue
Discount Security that would be due and payable upon a declaration of
acceleration or the maturity thereof pursuant to Article Five of this Indenture.
The Guarantor hereby waives diligence, presentment, demand of payment, filing of
claims with a court in the event of merger or bankruptcy of the Company, any
right to require a proceeding first against the Company, protest or notice with
respect to such Guaranteed Security or the indebtedness evidenced thereby or
with respect to any sinking fund or analogous payment required under such
Guaranteed Security and all demands whatsoever, and covenants that this
Guarantee will not be discharged except by payment in full of the principal of,
premium, if any, and interest on such Guaranteed Security or as otherwise set
forth in this Indenture.
 
(c)  The Guarantor shall be subrogated to all rights of the Holder of such
Guaranteed Security and the Trustee for the Securities of such series against
the Company in respect of any amounts paid to such Holder by the Guarantor
pursuant to the provisions of this Guarantee; provided, however, that the
Guarantor shall not be entitled to enforce or to receive any payments arising
out of or based upon such right of subrogation until the principal of, premium,
if any, and interest on all Securities of the same series issued under the
Indenture shall have been paid in full.
 
SECTION 1302.   Execution and Delivery of Guarantees.
 
The Guarantees to be endorsed on the Guaranteed Securities of each series shall
include the terms of the guarantees set forth in Section 1301 and any other
terms that may be set forth in the form established pursuant to Section 206 with
respect to such series. The Guarantor hereby agrees to execute the Guarantees,
in a form established pursuant to Section 206, to be endorsed on each Guaranteed
Security authenticated and delivered by the Trustee for the Securities of such
series.
 
The Guarantees shall be executed in accordance with Section 303. The delivery of
any Guaranteed Security by the Trustee for the Securities of such series, after
the authentication thereof hereunder, shall constitute due delivery of the
Guarantee endorsed thereon on behalf of the Guarantor. The Guarantor hereby
agrees that its Guarantee set forth in Section 1301 shall remain in full force
and effect notwithstanding any failure to endorse a Guarantee on any Guaranteed
Security.
 
77

--------------------------------------------------------------------------------


SECTION 1303.   Notice to Trustee.
 
The Guarantor shall give prompt written notice to the Trustee for the Securities
of such series of any fact known to the Guarantor which prohibits the making of
any payment to or by such Trustee in respect of the Guarantee pursuant to the
provisions of this Article Thirteen other than any agreement in effect on the
date hereof.
 
SECTION 1304.   This Article Not to Prevent Events of Default.
 
The failure to make a payment on account of principal of, premium, if any, or
interest on the Guaranteed Securities by reason of any provision of this Article
will not be construed as preventing the occurrence of an Event of Default.
 
SECTION 1305.   Amendment, Etc.
 
No amendment, modification or waiver of any provision of this Indenture relating
to the Guarantor or consent to any departure by the Guarantor or any other
person from any such provision will in any event be effective unless it is
signed by the Guarantor and the Trustee for the Securities of such series.
 
SECTION 1306.   Limitation on Liability.
 
The obligations of the Guarantor hereunder will be limited to the maximum
amount, as will not result in the obligations of the Guarantor under the
Guarantee constituting a fraudulent conveyance or fraudulent transfer, after
giving effect to all other relevant liabilities of the Guarantor.
 
 
78

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed and their respective corporate seals to be hereunto affixed and
attested, all as of the day and year first above written.
 


[Seal]
 
 
INGERSOLL-RAND COMPANY LIMITED, as the Company
 
     
Attest: /s/ Barbara A. Santoro
 
 By:
/s/ Timothy R. McLevish

--------------------------------------------------------------------------------

Title: Senior Vice President & Chief Financial Officer      
Attest: /s/ Barbara A. Santoro
 
 By:
/s/ Barbara L. Brasier

--------------------------------------------------------------------------------

Title: Vice President and Treasurer
                       
[Seal]
 
 
INGERSOLL-RAND COMPANY, as the Guarantor
 
     
Attest:  /s/ Barbara A. Santoro
 
 By:
/s/ Timothy R. McLevish

--------------------------------------------------------------------------------

Title: Senior Vice President & Chief Financial Officer
 
           
Attest: /s/ Barbara A. Santoro
 
 By:
/s/ Barbara L. Brasier

--------------------------------------------------------------------------------

Title: Vice President and Treasurer
 
                 
[Seal]
 
 
WELLS FARGO BANK, N.A., as Trustee
     
Attest:/s/ Angela Marsh
 
 By:
/s/ Curtis H. Clicquennoi

--------------------------------------------------------------------------------

Title: Vice President
 
     








--------------------------------------------------------------------------------




State of North Carolina )
) ss.:
County of Mecklenburg )
 
On the 19th day of May, 2005 before me personally came Timothy R. McLevish, to
me known, who, being by me duly sworn, did depose and say that he is Senior Vice
President and Chief Financial Officer of Ingersoll-Rand Company Limited, one of
the corporations described in and which executed the foregoing instrument; that
he knows the seal of said corporation; that the seal affixed to said instrument
is such corporate seal; that it was so affixed by authority of the Board of
Directors of said corporation and that he signed his name thereto by like
authority.
 
/s/ Sandra P. Hamrick
Sandra P. Hamrick
My commission expires March 6, 2008




State of North Carolina )
) ss.:
County of Mecklenburg )
 
On the 19th day of May, 2005 before me personally came Barbara L. Brasier, to me
known, who, being by me duly sworn, did depose and say that she is Vice
President and Treasurer of Ingersoll-Rand Company Limited, one of the
corporations described in and which executed the foregoing instrument; that she
knows the seal of said corporation; that the seal affixed to said instrument is
such corporate seal; that it was so affixed by authority of the Board of
Directors of said corporation and that she signed her name thereto by like
authority.
 
/s/ Sandra P. Hamrick
Sandra P. Hamrick
                                My commission expires March 6, 2008
 
State of North Carolina )
) ss.:
County of Mecklenburg )
 
On the 19th day of May, 2005 before me personally came Timothy R. McLevish, to
me known, who, being by me duly sworn, did depose and say that he is Senior Vice
President and Chief Financial Officer of Ingersoll-Rand Company, one of the
corporations described in and which executed the foregoing instrument; that he
knows the seal of said corporation; that the seal affixed to said instrument is
such corporate seal; that it was so affixed by authority of the Board of
Directors of said corporation and that he signed his or her name thereto by like
authority.
 
/s/ Sandra P. Hamrick
Sandra P. Hamrick
My commission expires March 6, 2008

2

--------------------------------------------------------------------------------





State of North Carolina )
) ss.:
County of Mecklenburg )
 
On the 19th day of May, 2005 before me personally came Barbara L. Brasier, to me
known, who, being by me duly sworn, did depose and say that she is Vice
President and Treasurer of Ingersoll-Rand Company, one of the corporations
described in and which executed the foregoing instrument; that she knows the
seal of said corporation; that the seal affixed to said instrument is such
corporate seal; that it was so affixed by authority of the Board of Directors of
said corporation and that she signed her name thereto by like authority.
 
/s/ Sandra P. Hamrick
Sandra P. Hamrick
My commission expires March 6, 2008

3

--------------------------------------------------------------------------------







State of Maryland  )
) ss.:
City of Baltimore  )
 
On the 24th day of May, 2005 before me personally came Curtis H. Clicquennoi, to
me known, who, being by me duly sworn, did depose and say that he is Vice
President of Wells Fargo Bank, N.A., one of the corporations described in and
which executed the foregoing instrument; that he knows the seal of said
corporation; that the seal affixed to said instrument is such corporate seal;
that it was so affixed by authority of the Board of Directors of said
corporation, and that he signed his or her name thereto by like authority.
 
/s/ Beverly Denise Capers
Beverly Denise Capers
Notary Public
Baltimore City
Maryland
My Commission Expires June 14, 2006




